Exhibit 10.1
 
EXECUTION VERSION
 


 


 
SHIRE PLC
 
as the Company
 


 
MORGAN STANLEY BANK INTERNATIONAL LIMITED
 
as mandated lead arranger and bookrunner
 
with
 
MORGAN STANLEY BANK INTERNATIONAL LIMITED
 
as Agent
 


 


 
US$ 2,600,000,000
 
TERM
FACILITIES AGREEMENT
 
DATED 11 NOVEMBER 2013



 


 


 


 


 


 
Slaughter and May
One Bunhill Row
London EC1Y 8YY
(REL/APXK)
 
516285245
 
 
 
 

--------------------------------------------------------------------------------

 
 
CONTENTS
 
Clause
 
Page
1.
Definitions and interpretation
1
2.
The Facilities
23
3.
Purpose
26
4.
Conditions of Utilisation
26
5.
Utilisation
28
6.
Repayment
30
7.
Illegality, voluntary prepayment and cancellation
30
8.
Mandatory prepayment
31
9.
Restrictions
34
10.
Extension of Facilities
35
11.
Interest
37
12.
Interest Periods
38
13.
Changes to the calculation of interest
39
14.
Fees
40
15.
Tax gross-up and indemnities
43
16.
Increased Costs
57
17.
Other indemnities
59
18.
Mitigation by the Lenders
61
19.
Costs and expenses
62
20.
Guarantee and indemnity
63

 
 
 

--------------------------------------------------------------------------------

 
 
21.
Representations
68
22.
Information undertakings
72
23.
Financial covenants
76
24.
General undertakings
82
25.
Events of Default
89
26.
Changes to the Lenders
94
27.
Changes to the Obligors
100
28.
Role of the Agent and the Arrangers
103
29.
Conduct of Business by the Finance Parties
110
30.
Sharing among the Finance Parties
111
31.
Payment mechanics
113
32.
Set-off
116
33.
Notices
116
34.
Calculations and certificates
119
35.
Partial invalidity
119
36.
Remedies and waivers
119
37.
Amendments and waivers
120
38.
Confidentiality
124
39.
Counterparts
128
40.
Governing law
129
41.
Enforcement
129

 
 
 

--------------------------------------------------------------------------------

 
 
THIS AGREEMENT is dated 11 November 2013 and made between:
 
(1)
SHIRE PLC, a registered public company incorporated in Jersey under the
Companies (Jersey) Law 1991 with registered number 99854 (the "Company" and the
"Original Guarantor");

 
(2)
THE COMPANIES listed in Part I of Schedule 1 (The Original Parties) as original
borrowers (the “Original Borrowers”);

 
(3)
MORGAN STANLEY BANK INTERNATIONAL LIMITED as mandated lead arranger and
bookrunner (the mandated lead arranger and bookrunner, the “Original Arranger”);

 
(4)
THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 (The Original
Parties) as lenders (the "Original Lenders"); and

 
(5)
MORGAN STANLEY BANK INTERNATIONAL LIMITED as facility agent of the other Finance
Parties (in this capacity, the "Agent").

 
IT IS AGREED as follows:
 
SECTION 1
INTERPRETATION
 
1.  
DEFINITIONS AND INTERPRETATION

 
1.1  
Definitions

 
In this Agreement:
 
"Acceptable Bank" means a bank or financial institution which has a rating for
its long term unsecured and non-credit enhanced debt obligations of A or higher
by Standard & Poor's Rating Services or Fitch Ratings Ltd or A2 or higher by
Moody's Investor Services Limited or a comparable rating from an internationally
recognised credit rating agency.
 
"Accession Letter" means a document substantially in the form set out in
Schedule 6 (Form of Accession Letter).
 
"Acquisition" means a two-step transaction pursuant to which a member of the
Group will commence the Tender Offer, followed as promptly as practicable after
the consummation of the Tender Offer (including any extension of the offer
period) by a Merger, with all of the issued and outstanding Target Shares not
validly tendered in the Tender Offer cancelled in the Merger, in each case, on
the terms and subject to the conditions set forth in the Acquisition Agreement
and the Tender Offer Materials.
 
"Acquisition Agreement" means the agreement and plan of merger, dated on or
around the date of this Agreement, among the Company, the Merger Subsidiary and
the Target, together with such amendments, waivers or supplements made from time
to time in accordance with the terms of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
"Acquisition Costs" means:
 

 
(a)  
any refinancing, repayment, conversion or redemption of any indebtedness of the
Target or its Subsidiaries or any amount required to finance the Target and its
Subsidiaries;

 

 
(b)  
all fees, claims (including settlements thereof), costs, expenses or stamp,
registration, transfer or other Taxes incurred by (or required to be paid by)
any member of the Group in connection with the Acquisition or any Facility or
any refinancing, repayment, redemption or financing referred to in paragraph
(a); and

 

 
(c)  
any integration or reorganisation costs resulting from the Acquisition or any
amounts payable to third parties in connection with the Acquisition.

 
"Acquisition CP Satisfaction" means all conditions to the Tender Offer under the
Acquisition Agreement have been satisfied (or waived in accordance with Clause
24.10 (Conduct of the Acquisition)).
 
"Acquisition Documents" means:
 

 
(a) 
the Acquisition Agreement; and

 

 
(b) 
the Certificate of Merger,

 
in each case together with such amendments, waivers or supplements made from
time to time in accordance with the terms of this Agreement.
 
"Additional Borrower" means each company which becomes an Additional Borrower in
accordance with Clause 27 (Changes to the Obligors).
 
"Additional Guarantor" means each company which becomes an Additional Guarantor
in accordance with Clause 27 (Changes to the Obligors).
 
"Additional Obligor" means an Additional Borrower or an Additional Guarantor.
 
"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company,
provided that, in relation to The Royal Bank of Scotland plc, the term
"Affiliate" shall include The Royal Bank of Scotland N.V. and each of its
Affiliates, but shall not include (i) the UK government or any member or
instrumentality thereof, including Her Majesty's Treasury and UK Financial
Investments Limited (or any directors, officers, employees or entities thereof)
or (ii) any persons or entities controlled by or under common control with the
UK government or any member or instrumentality thereof (including HM Treasury
and UK Financial Investments Limited) and which are not part of The Royal Bank
of Scotland Group plc and its subsidiaries or subsidiary undertakings.
 
“Arranger" means the Original Arranger and any bank or financial institution
that accedes to this Agreement as an arranger pursuant to Syndication.
 
 
2

--------------------------------------------------------------------------------

 
 
“Assignment Agreement” means an agreement substantially in the form set out in
Part 1 of Schedule 5 (Form of Assignment Agreement).
 
"Authorisation" means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.
 
"Availability Period" means:
 
 
(a)
(subject to paragraphs (b) and (c)) the period from and including the date of
this Agreement to and including the date falling 11 Months after the date of
this Agreement;

 
 
(b)
(with respect to any Extended Facility) the period from and including the date
of this Agreement to and including the date falling 15 Months after the date of
this Agreement; and

 
 
(c)
(with respect to Facility B, if Acquisition CP Satisfaction has not occurred
within nine Months from the date of this Agreement) the period from and
including the date of this Agreement to and including the date falling 15 Months
after the date of this Agreement.

 
"Available Commitment" means, in relation to a Facility, a Lender's Commitment
under that Facility minus:
 
 
(a)
the amount of its participation in any outstanding Loans under that Facility;
and

 
 
(b)
in relation to any proposed Utilisation, the amount of its participation in any
Loans that are due to be made under that Facility on or before the proposed
Utilisation Date.

 
"Available Facility" means, in relation to a Facility, the aggregate for the
time being of each Lender's Available Commitment in respect of that Facility.
 
"Bondholders" means the holders of the Bonds from time to time.
 
"Bonds" means the US$ 1,100,000,000 2.75% convertible bonds due 2014 of the
Company.
 
"Borrower" means an Original Borrower or an Additional Borrower, unless it has
ceased to be a Borrower in accordance with Clause 27 (Changes to the Obligors).
 
"Break Costs" means the amount (if any) by which:
 
 
(a)
the interest excluding the Margin which a Lender should have received for the
period from the date of receipt of all or any part of its participation in a
Loan or Unpaid Sum to the last day of the current Interest Period in respect of
that Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period;

 
exceeds:
 
 
3

--------------------------------------------------------------------------------

 
 
 
(b)
the amount which that Lender would be able to obtain by placing an amount equal
to the total sum received by it on deposit with a leading bank in the Relevant
Interbank Market for a period starting on the Business Day following receipt or
recovery and ending on the last day of the current Interest Period.

 
"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and New York City.
 
"Capital Markets Proceeds" means the cash proceeds received by any member of the
Group from any public or private issue, sale or offering of any debt securities
(including, without limitation, any bond or note issuance or private placement
or instruments that are convertible into equity or any hybrid instrument but
excluding any debt securities that are mandatorily convertible into equity) in
the national or international debt capital markets by any member of the Group
but excluding any commercial paper issued by any member of the Group but, in
each case, after deducting any reasonable fees, costs, expenses and Taxes which
are incurred by members of the Group with respect to that issue, sale or
offering to persons who are not members of the Group.
 
"Certificate of Merger" means the certificate of merger specifying the effective
time of the Merger filed with the Secretary of State of the State of Delaware in
such form as required by, and executed in accordance with, the relevant
provisions of Section 251 of the General Corporation Law of the State of
Delaware.
 
"Code" means, the US Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder as in effect at such date.
 
"Commitment" means a Facility A Commitment or a Facility B Commitment.
 
"Compliance Certificate" means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate).
 
"Confidential Information" means all information relating to the Parent Company,
any member of the Group, the Group, the Finance Documents or the Facilities of
which a Finance Party becomes aware in its capacity as, or for the purpose of
becoming, a Finance Party or which is received by a Finance Party in relation
to, or for the purpose of becoming a Finance Party under, the Finance Documents
or a Facility from either:
 

 
(a) 
any member of the Group or any of its advisers; or

 
 
(b)
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,

 
in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:
 
 
(i)
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 38 (Confidentiality); or

 
 
4

--------------------------------------------------------------------------------

 
 
 
(ii)
is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

 
 
(iii)
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraph (a) or (b) above or is lawfully obtained by that
Finance Party after that date, from a source which is, as far as that Finance
Party is aware, unconnected with the Group and which, in either case, as far as
that Finance Party is aware, has not been obtained in breach of, and is not
otherwise subject to, any obligation of confidentiality.

 
"Confidentiality Undertaking" means a confidentiality undertaking substantially
in the form as set out in Schedule 12 (Form of Confidentiality Undertaking) or
in any other form agreed between the Parent Company and the Agent.
 
"Controlled Group” means any trade or business, whether or not incorporated,
which is under common control with an Obligor within the meaning of Section 4001
of ERISA or is part of a group that includes an Obligor and that is treated as a
single employer under Section 414 of the Code.  When any provision of this
Agreement relates to a past event, the term “member of the Controlled Group”
includes any person that was a member of the Controlled Group at the time of
that past event.
 
"CTA" means the Corporation Tax Act 2009.
 
"Default" means an Event of Default or any event or circumstance specified in
Clause 25 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing with an event or
circumstance specified in Clause 25 (Events of Default)) be an Event of Default.
 
"Defaulting Lender" means any Lender:
 
 
(a)
which has failed to make its participation in a Loan available or has notified
the Agent or any Obligor or has indicated publicly that it will not make its
participation in a Loan available by the Utilisation Date of that Loan in
accordance with Clause 5.4 (Lenders' participation);

 

 
(b) 
which has otherwise rescinded or repudiated a Finance Document; or

 

 
(c) 
with respect to which an Insolvency Event has occurred and is continuing,

 
unless, in the case of paragraph (a) above:
 

 
(i) 
its failure to pay is caused by:

 

 
(A) 
administrative or technical error; or

 

 
(B) 
a Disruption Event; and

 
payment is made within three Business Days of its due date;
 
 
5

--------------------------------------------------------------------------------

 
 
 
(ii)
the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question; or

 
 
(iii)
the circumstances contemplated by Clause 7.1 (Illegality) apply in respect of
that Lender and the Lender has given notice thereof to the Agent in accordance
with such Clause.

 
"Disposal" means a sale, transfer or other disposal by a member of the Group of
any shares, undertaking or business to a person that is not a member of the
Group (whether by a voluntary or involuntary single transaction or series of
transactions) but excluding any sale, transfer or other disposal of shares in a
member of the Group which (following such sale, transfer or other disposal)
remains a member of the Group.
 
"Disposal Proceeds" means the cash consideration received by any member of the
Group (including any amount receivable in repayment of intercompany debt and,
when received, any deferred consideration whether by way of adjustment to the
purchase price or otherwise) for any Disposal after deducting:
 
 
(a)
any reasonable expenses incurred, and provisions for liability made, by any
member of the Group with respect to that Disposal to persons who are not members
of the Group; and

 
 
(b)
any Tax incurred and required to be paid by any member of the Group in
connection with that Disposal (including, for the avoidance of doubt, in
connection with the receipt of any deferred consideration) (as reasonably
determined by that member of the Group, on the basis of known rates and taking
account of any available credit, deduction or allowance).

 
"Disruption Event" means either or both of:
 
 
(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facilities (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

 
 
(b)
the occurrence of any other event which results in a disruption (including
without limitation, disruption of a technical or systems-related nature) to the
treasury or payments operations of a Party preventing that, or any other Party:

 
 
(i)
from performing its payment obligations under the Finance Documents; or

 
 
(ii)
from communicating with other Parties in accordance with the terms of the
Finance Documents,

 
and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
 
 
6

--------------------------------------------------------------------------------

 
 
"Employee Plan" means, at any time, an “employee pension benefit plan” as
defined in Section 3(2) of ERISA subject to the provisions of Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA (other than a Multiemployer
Plan), maintained or contributed to (or to which there is or was an obligation
to contribute) by any Obligor or ERISA Affiliate.
 
"ERISA" means the US Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto) and the regulations promulgated and rulings
issued thereunder.
 
"ERISA Affiliate" means each person (as defined in Section 3(9) of ERISA) that
is a member of a Controlled Group of any Obligor.
 
"Event of Default" means any event or circumstance specified as such in Clause
25 (Events of Default).
 
"Exchange Act" means the Securities Exchange Act of 1934 of the United States,
as amended from time to time, and any successor statute.
 
"Excluded Disposal Proceeds" means:
 
 
(a)
subject to paragraph (C) of Clause 8.2 (Mandatory prepayment and cancellation
out of certain proceeds) any Disposal Proceeds which the Parent Company has
notified in writing to the Agent (on or before the date on which such Disposal
Proceeds would (but for such notification) be required to be applied pursuant to
Clause 8.2 (Mandatory prepayment and cancellation out of certain proceeds))
could (in the Parent Company’s reasonable opinion) reasonably be expected to be
applied within 365 days of the date of receipt of the relevant Disposal Proceeds
by the applicable member of the Group in or towards the purchase of assets used
in the business of the Group (including, without limitation, all milestone
payments and similar payments under any new or existing agreement relating to
the in-licensing co-development or other acquisition of intellectual property or
other assets or products);

 
 
(b)
any Disposal Proceeds which do not exceed US$10,000,000 (or its equivalent in
any other currency or currencies) for any Disposal (whether by a single
transaction or series of related transactions); and

 
 
(c)
any other Disposal Proceeds greater than US$10,000,000 (or its equivalent in any
other currency or currencies) for any Disposal (whether by a single transaction
or series of related transactions) to the extent that, when aggregated with all
such other Disposal Proceeds receivable by the Group in the same financial year,
such Disposal Proceeds do not exceed US$200,000,000 (or its equivalent in any
other currency or currencies).

 
“Existing Facilities Agreement” means the US$1,200,000,000 facilities agreement
dated 23 November 2010 made between, among others, the Company and Barclays Bank
PLC as facilities agent.
 
 
7

--------------------------------------------------------------------------------

 
 
"Existing Financial Indebtedness" means the existing Financial Indebtedness
listed in Schedule 11 (Existing Financial Indebtedness).
 
"Existing Loans" means the existing loans listed in Schedule 10 (Existing
Loans).
 
"Existing Security" means the existing Security listed in Schedule 9 (Existing
Security).
 
"Extended Facility" has the meaning set out in Clause 10.1 (Extension of
Facility A).
 
"Extended Loans" has the meaning set out in Clause 10.1 (Extension of Facility
A).
 
"Extension Notice" has the meaning set out in Clause 10.2 (Extension Notice).
 
"Facility" means Facility A or Facility B.
 
"Facility A" means the term loan facility made available under this Agreement as
described in Clause 2.1(A) (Grant of Facility).
 
"Facility A Commitment" means:
 
 
(a)
in relation to an Original Lender, the amount set opposite its name under the
heading “Facility A Commitment” in Part II of Schedule 1 (The Original Lenders)
and the amount of any other Facility A Commitment transferred to it under this
Agreement; and

 
 
(b)
in relation to any other Lender, the amount of any Facility A Commitment
transferred to it under this Agreement,

 
to the extent not cancelled, reduced or transferred by it under this Agreement.
 
"Facility A Loan" means a loan made or to be made under Facility A or the
principal amount outstanding for the time being of that loan.
 
"Facility B" means the term loan facility made available under this Agreement as
described in Clause 2.1(B) (Grant of Facility).
 
"Facility B Commitment" means:
 
 
(a)
in relation to an Original Lender, the amount set opposite its name under the
heading “Facility B Commitment” in Part II of Schedule 1 (The Original Lenders)
and the amount of any other Facility B Commitment transferred to it under this
Agreement; and

 
 
(b)
in relation to any other Lender, the amount of any Facility B Commitment
transferred to it under this Agreement,

 
to the extent not cancelled, reduced or transferred by it under this Agreement.
 
"Facility B Loan" means a loan made or to be made under Facility B or the
principal amount outstanding for the time being of that loan.
 
 
8

--------------------------------------------------------------------------------

 
 
"Facility Office" means:
 
 
(a)
in relation to a Lender, the office identified as such opposite such Lender's
name in Part II of Schedule 1 (The Parties) or such other office as it may from
time to time select;

 
 
 (b)
in relation to a New Lender, the office notified by that New Lender to the Agent
in writing on or before the date it becomes a Lender as the office through which
it will perform its obligations under this Agreement (including as may be
notified at the end of the Transfer Certificate to which it is party as a
transferee), or such other office as it may from time to time select.

 
"FATCA" means:
 
 
(a)
sections 1471 to 1474 of the Code or any associated regulations or other
official guidance;

 
 
(b)
any treaty, law, regulation or other official guidance enacted in any
jurisdiction other than the US, or relating to an intergovernmental agreement
between the US and any jurisdiction other than the US, which (in either case)
facilitates the implementation of paragraph (a) above; or

 
 
(c)
any agreement pursuant to the implementation of paragraphs (a) or (b) above with
the US Internal Revenue Service, the US government or any governmental or
taxation authority in any jurisdiction other than the US.

 
 
"FATCA Application Date" means:

 
 
(a)
in relation to a "withholdable payment" described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014;

 
 
(b)
in relation to a "withholdable payment" described in section 1473(1)(A)(ii) of
the Code (which relates to "gross proceeds" from the disposition of property of
a type that can produce interest from sources within the US), 1 January 2017; or

 
 
(c)
in relation to a "passthru payment" described in section 1471(d)(7) of the Code
not falling within paragraphs (a) or (b) above, 1 January 2017,

 
or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA after the date of this Agreement.
 
"FATCA Deduction" means a deduction or withholding from a payment under a
Finance Document required by FATCA.
 
"FATCA Exempt Party" means a Party that is entitled to receive payments free
from any FATCA Deduction.
 
 
9

--------------------------------------------------------------------------------

 
 
"FATCA FFI" means a foreign financial institution as defined in section
1471(d)(4) of the Code which, if any Finance Party is not a FATCA Exempt Party,
could be required to make a FATCA Deduction.
 
"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System of the United States (or any successor thereto).
 
"Fee Letter" means any letter or letters dated on or about the date of this
Agreement between the Original Arranger and the Parent Company (or the Agent and
the Parent Company) setting out any of the fees payable in connection with the
Facilities.
 
"Finance Document" means this Agreement, any Fee Letter, any Accession Letter,
any Resignation Letter, the Syndication Letter, any Utilisation Request and any
other document designated as such by the Agent and the Parent Company but
excluding any hedging arrangements.
 
"Finance Party" means the Agent, any Arranger or any Lender.
 
"Financial Indebtedness" means any indebtedness for or in respect of:
 

 
(a) 
moneys borrowed;

 
 
(b)
any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

 
 
(c)
any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

 
 
(d)
the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with US GAAP, be treated as a finance or capital
lease (but excluding the amount of any liability in respect of any lease or hire
purchase contract which would not, in accordance with US GAAP as at the date of
this Agreement, be treated as a finance or capital lease);

 
 
(e)
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

 
 
(f)
any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

 
 
(g)
any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value shall be taken
into account);

 
 
(h)
any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution;

 
 
10

--------------------------------------------------------------------------------

 
 
 
(i)
any amount raised by the issue of redeemable shares which are redeemable prior
to the fifth anniversary of the date of this Agreement other than redeemable
shares issued by a Subsidiary of the Parent Company where such redeemable shares
are acquired by another member of the Group as consideration for, or in
connection with, an issue by a member of the Group of equity securities or, to
the extent not so acquired, are redeemed within 30 days after the date of their
issue;

 
 
(j)
any amount of any liability under an advance or deferred purchase agreement if
one of the primary reasons behind the entry into such agreement is to raise
finance (excluding, for the avoidance of doubt, milestone and deferred
consideration payments in respect of acquisitions of shares or other assets
which are the subject of any acquisition); and

 
 
(k)
(without double counting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in paragraphs (a) to (j)
above.

 
"Fraudulent Transfer Law" means any applicable US Bankruptcy Law or any
applicable US state fraudulent transfer or conveyance law.
 
"Group" means the Parent Company and its Subsidiaries for the time being.
 
"Guarantor" means the Original Guarantor and any Additional Guarantor, unless it
has ceased to be a Guarantor in accordance with Clause 27 (Changes to the
Obligors).
 
"Holding Company" means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
 
"Impaired Agent" means the Agent at any time when:
 
 
(a)
it has failed to make (or has notified a Party that it will not make) a payment
required to be made by it under the Finance Documents by the due date for
payment;

 

 
(b) 
the Agent otherwise rescinds or repudiates a Finance Document;

 
 
(c)
(if the Agent is also a Lender) it is a Defaulting Lender under paragraph (a) or
(b) of the definition of "Defaulting Lender"; or

 

 
(d) 
an Insolvency Event has occurred and is continuing with respect to the Agent;

 
unless, in the case of paragraph (a) above:
 

 
(i) 
its failure to pay is caused by:

 

 
(A) 
administrative or technical error; or

 

 
(B) 
a Disruption Event; and

 
payment is made within five Business Days of its due date; or
 
 
11

--------------------------------------------------------------------------------

 
 
 
(ii)
the Agent is disputing in good faith whether it is contractually obliged to make
the payment in question.

 
"Increase Confirmation" means a confirmation substantially in the form set out
in Schedule 14 (Form of Increase Confirmation).
 
"Increase Lender" has the meaning given to that term in Clause 2.2 (Increase).
 
"Information Memorandum" means the document that is to be prepared in relation
to the Group and the Acquisition, approved by the Company and distributed by the
Arrangers in connection with the syndication of the Facilities.
 
"Information Memorandum Date" means the date on which the Information Memorandum
is approved by the Company for distribution.
 
"Insolvency Event" means, in relation to a Finance Party:
 
 
(a)
the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of that
Finance Party or all or substantially all of that Finance Party's assets;

 
 
(b)
that Finance Party suspends making payments on all or substantially all of its
debts or publicly announces an intention to do so; or

 
 
(c)
any analogous procedure or step is taken in any jurisdiction with respect to
that Finance Party.

 
"Interest Period" means, in relation to a Loan, each period determined in
accordance with Clause 12 (Interest Periods) and in relation to an Unpaid Sum,
each period determined in accordance with Clause 11.3 (Default interest).
 
"Interpolated Screen Rate" means, in relation to LIBOR for any Loan, the rate
(rounded to the same number of decimal places as the two relevant Screen Rates)
which results from interpolating on a linear basis between:
 
 
(a)
the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of that Loan; and

 
 
(b)
the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period of that Loan,

 
each as of the Specified Time on the Quotation Day for dollars.
 
"Ireland" means the Republic of Ireland.
 
"Lender" means:
 

 
(a) 
an Original Lender; and

 
 
12

--------------------------------------------------------------------------------

 
 
 
(b)
any bank or financial institution which has become a Party to this Agreement in
accordance with Clause 26 (Changes to the Lenders),

 
which, in each case, has not ceased to be a Party as a Lender in accordance with
the terms of this Agreement.
 
"LIBOR" means, in relation to any Loan:
 

 
(a) 
the applicable Screen Rate; or

 
 
(b)
(if no Screen Rate is available for the Interest Period of that Loan) the
Interpolated Screen Rate for that Loan; or

 
 
(c)
(if no Interpolated Screen Rate is available for the Interest Period of that
Loan) the arithmetic mean of the rates (rounded upwards to four decimal places)
as supplied to the Agent at its request quoted by three Reference Banks to
leading banks in the London interbank market,

 
as of the Specified Time on the Quotation Day for the currency of that Loan and
for a period comparable to the Interest Period for that Loan.
 
"Loan" means a Facility A Loan or a Facility B Loan.
 
"Loan Proceeds" means any Financial Indebtedness raised in the international or
domestic market by way of a syndicated or bilateral bank or other loan financing
after the date of this Agreement, in each case, of any member of the Group, but
excluding:
 
 
(a)
any Financial Indebtedness arising out of a utilisation of a Facility;

 
 
(b)
any Financial Indebtedness arising out of a utilisation under the Existing
Facilities Agreement or any replacement or refinancing thereof (to the extent
that, in each case, the aggregate amount of such Financial Indebtedness does not
exceed the amount of Financial Indebtedness that could be incurred under the
Existing Facilities Agreement on the date of this Agreement (assuming no
increase in the “Total Commitments” as defined in the Existing Facilities
Agreement));

 
 
(c)
any money market lines and overdraft facilities with a maturity of six Months or
less;

 
 
(d)
any Financial Indebtedness to the extent raised by way of a syndicated or
bilateral bank or other loan financing for the purpose of funding the
acquisition by any member of the Group of any company, shares, undertaking or
business (and related costs, liabilities and expenses), other than any
acquisition of the Target;

 
 
(e)
any Financial Indebtedness to the extent owed by one member of the Group to
another member of the Group;

 
 
13

--------------------------------------------------------------------------------

 
 
 
(f)
any Financial Indebtedness falling within paragraphs (b), (d), (e), (g), (h),
(i) or (k) of the definition of Financial Indebtedness; and

 
 
(g)
any other Financial Indebtedness referred to above (and not falling within any
of paragraphs (a) to (e) above), the principal amount of which in full under the
terms of the instrument (when aggregated with the principal amount of all other
such Financial Indebtedness referred to above (and not falling within any of
paragraphs (a) to (e) above)) does not exceed US$ 100,000,000 (or the equivalent
in other currencies),

 
but, in each case, after deducting any reasonable fees, costs, expenses and
Taxes which are incurred by members of the Group with respect to the raising of
that Financial Indebtedness to persons who are not members of the Group.
 
"Majority Lenders" means, subject to Clause 37.3 (Disenfranchisement of
Defaulting Lenders):
 
 
(a)
if there are no Loans then outstanding, a Lender or Lenders whose Commitments
aggregate not less than  662/3 per cent. of the Total Commitments (or, if the
Total Commitments have been reduced to zero, aggregated not less than 662/3 per
cent. of the Total Commitments immediately prior to the reduction); or

 
 
(b)
at any other time, a Lender or Lenders whose participations in the Loans then
outstanding aggregate not less than 662/3 per cent. of all the Loans then
outstanding.

 
"Margin" means:
 
 
(a)
in relation to any Facility A  Loan, 0.75 per cent. per annum, provided that
such Margin will increase by 0.25 per cent. per annum on the earlier of:

 

 
(i) 
the date falling nine Months after the date of this Agreement; and

 
 
(ii)
the date which is the later of:

 
 
(1)
the date on which Acquisition CP Satisfaction occurs; and

 
 
(2)
the date falling six Months after the date of this Agreement,

 
 
and on each subsequent date falling at three Month intervals thereafter; and

 

 
(b) 
in relation to any Facility B Loan:

 

 
(i) 
subject to paragraphs (ii) and (iii) below:

 
 
(1)
1.15 per cent. per annum prior to receipt by the Agent of the first Compliance
Certificate required to be delivered after the date of this Agreement pursuant
to Clause 22 (Information Undertakings); and

 
 
14

--------------------------------------------------------------------------------

 
 
 
(2)
at all other times when the ratio of Net Debt to EBITDA in respect of the most
recently completed financial year or financial half year is within the range set
out below, the rate set out opposite such range in the table below:

 
Ratio of Net Debt to EBITDA
Margin
(per cent. per annum)
   
Greater than 2.0:1
1.30
   
Greater than 1.5:1 but less than or equal to 2.0:1
1.15
   
Less than or equal to 1.5:1
1.00
   

and any reduction or increase in the Margin in the table above shall take effect
five Business Days after receipt by the Agent of the relevant Compliance
Certificate pursuant to Clause 22 (Information undertakings). For the purpose of
determining the Margin, "Net Debt" and "EBITDA" shall be determined in
accordance with Clause 23.1(Financial definitions);
 
 
(ii)
if the application of paragraph (i) above at any time in the period ending on
the date falling 12 Months after the date of this Agreement would otherwise
result in a Margin of less than 1.15 per cent. per annum, then, at that time,
paragraph (i) above shall not apply for the purposes of determining the Margin
and the Margin will be 1.15 per cent. per annum; and

 
 
(iii)
if and for so long as (x) an Event of Default under Clause 25.2 (Financial
covenants) is continuing or (y) the Parent Company is in default of its
obligations under Clause 22 (Information undertakings) to provide a Compliance
Certificate or relevant financial statements and the Parent Company has failed
to remedy such default within five Business Days following notification by the
Agent, then, for so long as such default continues, paragraph (i) above shall
not apply for the purposes of determining the Margin and the Margin will be 1.30
per cent. per annum.

 
"Margin Stock" means “margin stock” as defined in Regulation U.
 
"Material Adverse Effect" means a:
 
 
(a)
material adverse change in the business, operations, assets or financial
condition of the Group taken as a whole which is likely to have a material
adverse effect on the ability of the Obligors taken as a whole or the Parent
Company to perform their respective payment obligations under the Finance
Documents; or

 
 
15

--------------------------------------------------------------------------------

 
 
 
(b)
material adverse effect on the validity or enforceability of the Finance
Documents or the rights or remedies of any Finance Party under the Finance
Documents.

 
"Material Company" means, at any time:
 

 
(a) 
an Obligor; or

 
 
(b)
a Subsidiary of the Parent Company which has EBITDA (as defined in Clause 23.1
(Financial definitions) but calculated as though it applied to it) representing
10 per cent. or more of the EBITDA of the Group.

 
Compliance with such conditions shall be determined by reference to the most
recent Compliance Certificate supplied by the Parent Company and/or the latest
audited financial statements of that Subsidiary (consolidated in the case of a
Subsidiary which itself has Subsidiaries) and the latest audited consolidated
financial statements of the Group.
 
A report by the auditors of the Parent Company that a Subsidiary is or is not a
Material Company (determined in accordance with the preceding paragraph) shall,
in the absence of manifest error, be conclusive and binding on all Parties.
 
"Maturity Date" means:
 
 
(a)
in relation to Facility A, the Original Maturity Date, subject to extension
pursuant to Clause 10 (Extension of facilities); and

 
 
(b)
in relation to Facility B, the second anniversary of the date of this Agreement.

 
"Merger" means a merger pursuant to which the Merger Subsidiary will be merged
with and into the Target whereby the Target is the surviving corporation
pursuant to Section 251 of the General Corporation Law of the State of Delaware,
and pursuant to which all outstanding Target Shares (other than those owned by
the Company, the Merger Subsidiary, the Target or any of the Target’s
Subsidiaries or in respect of which appraisal rights are validly exercised and
perfected under the General Corporation Law of the State of Delaware) will be
converted into the right to receive cash.
 
"Merger Subsidiary" means Venus Newco, Inc., a corporation incorporated under
the laws of the State of Delaware and a member of the Group.
 
"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
 
 
(a)
(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one or, if there is not, on the
immediately preceding Business Day;

 
 
16

--------------------------------------------------------------------------------

 
 
 
(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

 
 
(c)
if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

 
The above rules will only apply to the last Month of any period.
 
"Multiemployer Plan" means, at any time, a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA), subject to the provisions of Title IV of
ERISA,  then or at any time during the previous five years maintained for, or
contributed to (or to which there is or was an obligation to contribute) by any
Obligor or ERISA Affiliate.
 
"Newco Scheme" means a scheme of arrangement or analogous proceeding (each, a
"Scheme", and including any modification, addition or condition thereto approved
by the relevant court) which effects, in accordance with Clause 24.9 (Top
Newco), the interposition of one or more limited liability companies (each, a
"Newco") between:
 
 
(a)
in relation to the first Scheme following the date of this Agreement, the
shareholders immediately prior to that Scheme of the Company and the Company; or

 
 
(b)
in relation to any subsequent Scheme, the Newco interposed by the previous
Scheme and its shareholders (provided that, where more than one Newco was
interposed as part of the previous Scheme, only the top such Newco shall
constitute Newco for these purposes).

 
"Newco Scheme Date" means the date of completion of any Newco Scheme.
 
"Obligor" means a Borrower or a Guarantor.
 
"Obligors’ Agent" means SGF, appointed to act on behalf of each Obligor in
relation to the Finance Documents pursuant to Clause 2.4 (Obligors' Agent).
 
"Original Financial Statements" means, in relation to the Parent Company, the
audited consolidated financial statements of the Group for the financial year
ended 31 December 2012.
 
"Original Maturity Date" means the date which is 364 days after the date of this
Agreement.
 
"Original Obligor" means an Original Borrower or the Original Guarantor.
 
“Parent Company” means the Company or, after completion of any Newco Scheme in
accordance with the terms of this Agreement, the most recently interposed Top
Newco.
 
 
17

--------------------------------------------------------------------------------

 
 
"Participating Member State" means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
 
"Party" means a party to this Agreement.
 
"Permitted Securitisation" means any arrangements forming part of a transaction
involving the securitisation or other financing of assets or cash flows (or
both) relating to royalty income.
 
"Qualifying Lender" has the meaning given to it in Clause 15 (Tax gross-up and
indemnities).
 
"Quotation Day" means, in relation to any period for which an interest rate is
to be determined two Business Days before the first day of that period, unless
market practice differs in the Relevant Interbank Market in which case the
Quotation Day will be determined by the Agent in accordance with market practice
in the Relevant Interbank Market (and if quotations would normally be given by
leading banks in the Relevant Interbank Market on more than one day, the
Quotation Day will be the last of those days).
 
"Reference Banks" means the principal London offices of Lloyds TSB Bank plc, The
Royal Bank of Scotland plc, Barclays Bank PLC and Citibank, N.A., London Branch
or such other banks as may be appointed by the Agent in consultation with the
Parent Company.
 
"Register" has the meaning given to that term in Clause 28.19 (The Register).
 
"Regulation U" means Regulation U of the Federal Reserve Board, as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
 
"Regulation X" means Regulation X of the Federal Reserve Board, as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
 
"Relevant Interbank Market" means, in relation to euro, the European Interbank
Market and, in relation to any other currency, the London interbank market.
 
"Repeating Representations" means each of the representations set out in Clauses
21.2 (Status) to 21.7 (Governing law and enforcement), Clause 21.10 (No
default),  Clause 21.13 (Pari passu ranking), Clause 21.15 (Sanctions) and
Clause 21.17 (US Margin Regulations).
 
"Representative" means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
 
"Resignation Letter" means a letter substantially in the form set out in
Schedule 7 (Form of Resignation Letter).
 
"Screen Rate" means the London interbank offered rate administered by the
British Bankers' Association (or any other person which takes over the
administration of that
 
 
18

--------------------------------------------------------------------------------

 
 
rate) for the relevant currency for the relevant period displayed on page
LIBOR01 or LIBOR02 of the Reuters screen (or any replacement Reuters page which
displays that rate) or on the appropriate page of such other information service
which publishes that rate from time to time in place of Reuters.  If such page
or service ceases to be available, the Agent may specify a reasonable
alternative page or service displaying the appropriate rate after consultation
with the Parent Company and the Lenders.
 
"SEC" means the United States Securities and Exchange Commission or any
successor thereto.
 
"Security" means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
 
“Selection Notice” means a notice substantially in the form set out in Part II
of Schedule 3 (Requests).
 
"SGF" means Shire Global Finance, a private unlimited company incorporated in
England with registered number 05418960.
 
"Specified Time" means a time determined in accordance with Schedule 13
(Timetables).
 
"Subsidiary" means a subsidiary within the meaning of section 1159 of the
Companies Act 2006.
 
"Syndication" means the primary syndication of the Facilities.
 
"Syndication Letter" means the letter dated on or around the date of this
Agreement between the Original Arranger, the Agent and the Company.
 
"Target" means ViroPharma Incorporated, a corporation incorporated under the
laws of the State of Delaware.
 
"Target Shares" means the shares of common stock, par value $0.002 per share, of
the Target.
 
"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
 
“TCA” means the Taxes Consolidation Act 1997 of Ireland (as amended).
 
“Tender Offer” means a cash tender offer to acquire any and all of the
outstanding Target Shares on the terms and subject to the conditions set forth
in the Acquisition Agreement and the Tender Offer Materials.
 
“Tender Offer Materials” means the Tender Offer Statement on Schedule TO with
respect to the Tender Offer by a member of the Group, filed with the SEC
pursuant to the Exchange Act in the manner set forth in the Acquisition
Agreement, which will
 
 
19

--------------------------------------------------------------------------------

 
 
contain as exhibits, among other things, an offer to purchase and forms of the
related letter of transmittal and summary advertisement, together with all
exhibits, supplements and amendments thereto.
 
"Top Newco" means the top Newco most recently interposed by any Newco Scheme
from time to time.
 
"Total Commitments" means the aggregate of the Total Facility A Commitments and
the Total Facility B Commitments, being US$2,600,000,000 as at the date of this
Agreement.
 
"Total Facility A Commitments" means the aggregate of the Facility A
Commitments, being US$1,750,000,000 as at the date of this Agreement.
 
"Total Facility B Commitments" means the aggregate of the Facility B
Commitments, being US$850,000,000 as at the date of this Agreement.
 
"Transfer Certificate" means a certificate substantially in the form set out in
Part 2 of Schedule 5 (Form of Transfer Certificate) or any other form agreed
between the Agent and the Parent Company.
 
"Transfer Date" means, in relation to an assignment or a transfer, the later of:
 
 
(a)
the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

 
 
(b)
the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate.

 
"UK Borrower" means a Borrower which is incorporated in the United Kingdom.
 
"Unpaid Sum" means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
 
"US" and "United States" means the United States of America, its territories and
possessions.
 
"USA Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 of the United States.
 
"US Bankruptcy Law" means the United States Bankruptcy Code of 1978 (Title 11 of
the United States Code), any other United States federal or state bankruptcy,
insolvency or similar debtor relief law.
 
"US GAAP" means generally accepted accounting principles in the United States of
America.
 
"Utilisation" means a utilisation of a Facility.
 
 
20

--------------------------------------------------------------------------------

 
 
"Utilisation Date" means the date of a Utilisation, being the date on which the
Loan is to be made.
 
"Utilisation Request" means a notice substantially in the form set out in Part I
of Schedule 3 (Requests).
 
"VAT" means, in respect of the United Kingdom, value added tax as provided for
in the Value Added Tax Act 1994; in respect of Ireland, value added tax as
provided for in the Value Added Tax Consolidation Act 2010; and, in each case,
any regulations promulgated thereunder and any other Tax of a similar nature.
 
1.2  
Construction

 

 
(A)  
Unless a contrary indication appears any reference in this Agreement to:

 

 
(i)  
the "Agent", an "Arranger", any "Finance Party", any "Lender", any "Obligor",
“SGF” or the "Obligors’ Agent", or any "Party" shall be construed so as to
include its successors in title, permitted assigns and permitted transferees;

 

 
(ii)  
"assets" includes present and future properties, revenues and rights of every
description;

 

 
(iii)  
a "company" shall be construed so as to include any corporation or other body
corporate, wherever and however incorporated or established;

 

 
(iv)  
a "Finance Document" or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended or novated;

 

 
(v)  
"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 

 
(vi)  
a "person" includes any person, firm, company, corporation, government, state or
agency of a state or any association, trust or partnership (whether or not
having separate legal personality) of two or more of the foregoing;

 

 
(vii)  
a "regulation" includes any regulation, rule, official directive or guideline
(whether or not having the force of law but if not having the force of law being
of a type which any person to which it applies is accustomed to comply) of any
governmental, intergovernmental or supranational body, agency, department or
regulatory, self-regulatory or other similar authority or organisation;

 

 
(viii)  
a provision of law or regulation (including an accounting standard) is a
reference to that provision as amended or re-enacted; and

 
 
21

--------------------------------------------------------------------------------

 
 

 
(ix)  
a time of day is a reference to London time.

 

 
(B)  
Section, Clause and Schedule headings are for ease of reference only.

 

 
(C)  
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

 

 
(D)  
A Default or an Event of Default is "continuing" if it has not been remedied or
waived.

 
1.3  
Currency symbols and definitions

 
"$", "dollars", "US Dollars" and "US$" denote the lawful currency for the time
being of the United States of America.
 
"EUR" and "euro" means the single currency unit of the Participating Member
States.
 
"£" and "sterling" denote the lawful currency for the time being of the United
Kingdom.
 
1.4  
Third party rights

 

 
(A)  
Unless expressly provided to the contrary in a Finance Document, a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the "Third Parties Act") to enforce or to enjoy the benefit of any term of this
Agreement.

 

 
(B)  
Notwithstanding any term of any Finance Document, the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.

 
1.5  
Irish terms

 

 
(A)  
an “administration” includes an examinership within the meaning of the Companies
(Amendment) Act 1990 of Ireland (as amended); and

 

 
(B)  
an “administrator” includes an examiner within the meaning of the Companies
(Amendment) Act 1990 of Ireland (as amended).

 
 
22

--------------------------------------------------------------------------------

 
 
SECTION 2
FACILITIES
 
2.  
THE FACILITIES

 
2.1  
Grant of Facilities

 
Subject to the terms of this Agreement, the Lenders make available to the
Borrowers:
 

 
(A)  
a term loan facility in US Dollars in an aggregate amount equal to the Total
Facility A Commitments; and

 

 
(B)  
a term loan facility in US Dollars in an aggregate amount equal to the Total
Facility B Commitments.

 
2.2  
Increase

 

 
(A)  
The Parent Company may, by giving prior notice to the Agent by no later than 30
days after the effective date of a cancellation of:

 

 
(i)  
the Available Commitments of a Defaulting Lender in accordance with Clause 7.4
(Right of repayment and cancellation in relation to a single Lender or
Defaulting Lender); or

 

 
(ii)  
the Commitments of a Lender in accordance with Clause 7.1 (Illegality) or
paragraph (A) of Clause 7.4 (Right of repayment and cancellation in relation to
a single Lender or Defaulting Lender),

 
request that the Total Commitments be increased (and the Total Commitments shall
be so increased) in an aggregate amount in dollars of up to the amount of the
Available Commitments or Commitments so cancelled, as follows:
 

 
(a)  
the increased Commitments will be assumed by one or more Lenders or other banks,
financial institutions, trusts, funds or other entities which (in each case)
shall not be a member of the Group (each an "Increase Lender") selected by the
Parent Company and each of which confirms in writing its willingness to assume
(whether in the Increase Confirmation or otherwise) and does assume all the
obligations of a Lender corresponding to that part of the increased Commitments
which it is to assume, as if it had been an Original Lender;

 

 
(b)  
each of the Obligors and any Increase Lender shall assume obligations towards
one another and/or acquire rights against one another which differ from the
rights and obligations owed by each Obligor and the Lender whose Commitment has
been cancelled (the "Cancelled Lender") to each other only insofar as that
Obligor and the Increase Lender have assumed and/or acquired the same in place
of that Obligor and the Cancelled Lender;

 
 
23

--------------------------------------------------------------------------------

 
 

 
(c)  
each Increase Lender shall become a Party as a "Lender" and any Increase Lender
and each of the other Finance Parties shall assume obligations towards one
another and acquire rights against one another which differ from the rights and
obligations owed by the Cancelled Lender and each of the other Finance Parties
to each other only insofar as the Increase Lender and those Finance Parties have
assumed and/or acquired the same in place of the Cancelled Lender and those
Finance Parties;

 

 
(d)  
the Commitments of the other Lenders shall continue in full force and effect;
and

 

 
(e)  
any increase in the Total Commitments shall take effect on the date specified by
the Parent Company in the notice referred to above or any later date on which
the conditions set out in paragraph (B) below are satisfied.

 

 
(B)  
An increase in the Total Commitments will be effective only on:

 

 
(i)  
the execution by the Agent of an Increase Confirmation from the relevant
Increase Lender;

 

 
(ii)  
in relation to an Increase Lender which is not a Lender immediately prior to the
relevant increase, the performance by the Agent of all necessary "know your
customer" or other similar checks under all applicable laws and regulations in
relation to the assumption of the increased Commitments by that Increase Lender,
the completion of which the Agent shall promptly notify to the Parent Company
and the Increase Lender.

 

 
(C)  
Each Increase Lender, by executing the Increase Confirmation, confirms (for the
avoidance of doubt) that the Agent has authority to execute on its behalf any
amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the increase becomes effective.

 

 
(D)  
The Parent Company shall, on the date upon which the increase takes effect, pay
to the Agent (for its own account) a fee of US$ 3,000 and the Parent Company
shall promptly on demand pay the Agent the amount of all costs and expenses
(including legal fees) reasonably incurred by it in connection with any increase
in Commitments under this Clause 2.2.

 

 
(E)  
Clause 26.4 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause 2.2 in relation to an Increase Lender as if
references in that Clause to:

 

 
(i)  
an "Existing Lender" were references to all the Lenders immediately prior to the
relevant increase;

 
 
24

--------------------------------------------------------------------------------

 
 

 
(ii)  
the "New Lender" were references to that "Increase Lender"; and

 

 
(iii)  
a "re-transfer" and "re-assignment" were references to, respectively, a
"transfer" and "assignment".

 
2.3  
Finance Parties' rights and obligations

 

 
(A)  
The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 

 
(B)  
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

 

 
(C)  
A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 
2.4  
Obligors’ Agent

 

 
(A)  
Each Obligor (other than SGF) by its execution of this Agreement or an Accession
Letter irrevocably appoints SGF to act on its behalf as its agent in relation to
the Finance Documents and irrevocably authorises:

 

 
(i)  
SGF on its behalf to supply all information concerning itself contemplated by
this Agreement to the Finance Parties and to give all notices and instructions
(including, in the case of a Borrower, Utilisation Requests), to execute on its
behalf any Accession Letter, to make such agreements and to effect the relevant
amendments, supplements and variations capable of being given, made or effected
by any Obligor notwithstanding that they may affect the Obligor, without further
reference to or the consent of that Obligor; and

 

 
(ii)  
each Finance Party to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to SGF,

 
and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including, without limitation, any
Utilisation Requests) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.
 

 
(B)  
Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Obligors' Agent or given to the Obligors' Agent under any Finance Document on
behalf of another Obligor or in connection with any Finance Document (whether or
not known to that or any other Obligor and whether occurring before or after

 
 
25

--------------------------------------------------------------------------------

 
 
such other Obligor became an Obligor under any Finance Document) shall be
binding for all purposes on that Obligor as if that Obligor had expressly made,
given or concurred with it. In the event of any conflict between any notices or
other communications of the Obligors' Agent and any other Obligor, those of the
Obligors' Agent shall prevail.
 
3.  
PURPOSE

 
3.1  
Purpose

 

 
(A)  
Each Borrower shall apply all amounts borrowed by it under Facility A towards:

 

 
(i)  
financing the purchase price payable (including any amounts that are payable in
respect of employee equity or equity-based awards of the Target in connection
with the Acquisition or that are payable or reasonably expected to be payable in
respect of Target Shares as to which a Target stockholder has properly exercised
a demand for appraisal pursuant to the General Corporation Law of the State of
Delaware) in respect of the Acquisition including related Acquisition Costs and
transaction costs (including related integration and reorganisation costs); and

 

 
(ii)  
payment of monies due to some or all of the Bondholders upon redemption of some
or all of the Bonds.

 

 
(B)  
Each Borrower shall apply all amounts borrowed by it under Facility B towards
financing the purchase price payable (including any amounts that are payable in
respect of employee equity or equity-based awards of the Target in connection
with the Acquisition or that are payable or reasonably expected to be payable in
respect of Target Shares as to which a Target stockholder has properly exercised
a demand for appraisal pursuant to the General Corporation Law of the State of
Delaware) in respect of the Acquisition including related Acquisition Costs and
transaction costs (including related integration and reorganisation costs).

 
3.2  
Monitoring

 
No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
 
4.  
CONDITIONS OF UTILISATION

 
4.1  
Initial conditions precedent

 

 
(A)  
No Borrower (nor the Parent Company) may deliver a Utilisation Request unless
the Agent has received all of the documents and other evidence listed in Part
I(A) of Schedule 2 (Conditions precedent) in form and substance satisfactory to
the Agent (acting reasonably). The Agent shall notify the Parent Company and the
Lenders promptly upon being so satisfied.

 
 
26

--------------------------------------------------------------------------------

 
 

 
(B)  
The Lenders will be obliged to comply with Clause 5.4 (Lenders' participation)
in relation to any Utilisation only if:

 

 
(i)  
on or before the Utilisation Date for that Utilisation the Agent has received
all of the documents and other evidence listed in Part I(B) of Schedule 2
(Conditions precedent) in form and substance satisfactory to the Agent (acting
reasonably); or

 

 
(ii)  
the Utilisation Request relates to Facility A and confirms that the Facility A
Loan to which it relates is to be utilised for the purpose set out in
paragraph (A)(ii) of Clause 3.1 (Purpose).

 
The Agent shall notify the Parent Company and the Lenders promptly upon being
satisfied it has received the documents and other evidence referred to in
paragraph (i) above.
 
4.2  
Further conditions precedent

 
The Lenders will be obliged to comply with Clause 5.4 (Lenders' participation)
in relation to a Loan only if on the date of the Utilisation Request and on the
proposed Utilisation Date:
 

 
(A)  
no Default is continuing or will result from the proposed Loan; and

 

 
(B)  
the Repeating Representations to be made by each Obligor are true in all
material respects.

 
4.3  
Maximum number of Utilisation Requests

 
A Borrower may not deliver a Utilisation Request if, as a result of the proposed
Utilisation, 12 or more Loans would be outstanding, unless otherwise agreed by
the Parent Company and the Agent.
 
 
27

--------------------------------------------------------------------------------

 
 
SECTION 3
UTILISATION
 
5.  
UTILISATION

 
5.1  
Delivery of a Utilisation Request

 
A Borrower may utilise a Facility by delivery by it (or the Parent Company on
behalf of the Borrower) to the Agent of a duly completed Utilisation Request not
later than the Specified Time.
 
5.2  
Completion of a Utilisation Request

 

 
(A)  
Each Utilisation Request delivered to the Agent pursuant to Clause 5.1 (Delivery
of a Utilisation Request) is irrevocable and will not be regarded as having been
duly completed unless:

 

 
(i)  
it identifies the Facility to be utilised;

 

 
(ii)  
the proposed Utilisation Date is a Business Day within the Availability Period;

 

 
(iii)  
the currency and amount of the Utilisation comply with Clause 5.3 (Currency and
amount); and

 

 
(iv)  
the proposed Interest Period complies with Clause 12 (Interest Periods).

 

 
(B)  
Only one Loan may be requested in each Utilisation Request delivered to the
Agent pursuant to Clause 5.1 (Delivery of a Utilisation Request).

 
5.3  
Currency and amount

 

 
(A)  
The currency specified in a Utilisation Request delivered to the Agent pursuant
to Clause 5.1 (Delivery of a Utilisation Request) for the purpose of drawing a
Loan must be dollars.

 

 
(B)  
The amount of the proposed Loan shall be an amount which is not more than the
Available Facility and must be a minimum of US$10,000,000 or, if less, the
Available Facility.

 
5.4  
Lenders' participation

 

 
(A)  
If the conditions set out in this Agreement have been met, each Lender shall
make its participation in each Loan available by the Utilisation Date through
its Facility Office.

 

 
(B)  
The amount of each Lender's participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

 
 
28

--------------------------------------------------------------------------------

 
 

 
(C)  
The applicable Commitments which, at that time, are unutilised shall be
immediately and automatically cancelled at the end of the applicable
Availability Period.

 
 
29

--------------------------------------------------------------------------------

 
 
SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION
 
6.  
REPAYMENT

 
6.1  
Repayment of Loans

 

 
(A)  
The Borrowers under each Facility shall repay the Loans under that Facility in
full on the Maturity Date of that Facility.

 

 
(B)  
No Borrower may reborrow any part of any Facility which is repaid (other than as
contemplated in Clause 2.2).

 
7.  
ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION

 
7.1  
Illegality

 
If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Loan, that Lender shall promptly notify the Agent upon
becoming aware of that event and shall also notify the Agent that it requires
either or both of the following:
 

 
(A)  
upon the Agent notifying the Parent Company, each Commitment of that Lender will
be immediately cancelled; and/or

 

 
(B)  
each Borrower shall repay that Lender's participation in the Loans made to that
Borrower on the last day of the Interest Period for each Loan occurring after
the Agent has notified the Parent Company or, if earlier, the date specified by
the Lender in the notice delivered to the Agent (being no earlier than the last
day of any applicable grace period permitted by law).

 
7.2  
Voluntary cancellation

 
The Parent Company may, if it gives the Agent not less than three Business Days'
(or such shorter period as the Majority Lenders may agree) prior notice, cancel
the whole or any part (being a minimum amount of US$ 10,000,000) of an Available
Facility.  Any cancellation under this Clause 7.2 shall reduce the Commitments
of the Lenders rateably under that Facility.
 
7.3  
Voluntary prepayment of Loans

 
The Borrower to which a Loan has been made may, if it gives the Agent not less
than three Business Days' (or such shorter period as the Majority Lenders may
agree) prior notice, prepay the whole or any part of a Loan (but, if in part,
being an amount that reduces the amount of the Loan by a minimum amount of US$
10,000,000).
 
7.4  
Right of repayment and cancellation in relation to a single Lender or Defaulting
Lender

 

 
(A)  
If:

 
 
30

--------------------------------------------------------------------------------

 
 

 
(i)  
any sum payable to any Lender by an Obligor is required to be increased under
paragraph (D) of Clause 15.2 (Tax gross-up);

 

 
(ii)  
the Parent Company receives a demand from the Agent under Clause 15.3 (Tax
indemnity) or Clause 16.1 (Increased Costs); or

 

 
(iii)  
a Lender becomes a Defaulting Lender,

 
the Parent Company may, while the circumstance under paragraphs (i) or (iii)
above or the circumstance giving rise to the demand or notice under paragraph
(ii) above continues, give the Agent notice of cancellation of the Commitments
of that Lender and its intention to procure the repayment of that Lender's
participation  in the Loans.
 

 
(B)  
On receipt of a notice from the Parent Company referred to in paragraph (A)
above, the Commitments of that Lender shall immediately be reduced to zero.

 

 
(C)  
On the last day of each Interest Period which ends after the Parent Company has
given notice under paragraph (A) above (or, if earlier, the date specified by
the Parent Company in that notice), the Borrower to which a Loan is outstanding
shall repay that Lender's participation in that Loan.

 
7.5  
Mandatory Cancellation

 

 
(A)  
Subject to paragraph (B) below, if the Parent Company determines (acting
reasonably) that it is certain that the Acquisition will not complete during the
Availability Period for Facility A and Facility B, it will promptly notify the
Agent.  On receipt by the Agent of such notice, the Commitments of each Lender
shall immediately be cancelled in full.

 

 
(B)  
If the Parent Company determines (acting reasonably) that the Acquisition would
complete during the Availability Period for Facility A and Facility B if such
Availability Period were extended, it may promptly notify the Agent and request
the consent of the Lenders to such extension in accordance with Clause 37.  For
the avoidance of doubt, no such extension shall be made unless it is consented
to by each Lender and no Lender is obliged to give such consent (and the
decision whether to do so shall be in each Lender’s sole discretion).

 
8.  
MANDATORY PREPAYMENT

 
8.1  
Mandatory Prepayment on Change of control

 

 
(A)  
If any person or group of persons acting in concert gains control of the Parent
Company (other than pursuant to a Newco Scheme):

 

 
(i)  
the Parent Company shall promptly notify the Agent upon becoming aware of that
event;

 

 
(ii)  
a Lender shall not be obliged to fund a Utilisation; and

 
 
31

--------------------------------------------------------------------------------

 
 

 
(iii)  
if a Lender so requires, the Agent shall, by not less than 30 days' notice to
the Parent Company, cancel that Lender's Commitments and, subject to paragraph
(D) below, declare all outstanding Loans due to such Lender, together with
accrued interest, and all other amounts accrued under the Finance Documents
immediately due and payable, whereupon that Lender's Commitment will be
cancelled and all such outstanding amounts will become immediately due and
payable.

 

 
(B)  
For the purpose of paragraph (A) above "control" means:

 

 
(i)  
the power (whether by way of ownership of shares, proxy, contract, agency or
otherwise) to cast, or control the casting of, more than one-half of the maximum
number of votes that may be cast at a general meeting of the Parent Company; or

 

 
(ii)  
the holding of more than one-half of the issued share capital of the Parent
Company (excluding any part of that issued share capital that carries no right
to participate beyond a specified amount in a distribution of either profits or
capital).

 

 
(C)  
For the purpose of paragraph (A) above "acting in concert" means a group of
persons who, pursuant to an agreement or understanding (whether formal or
informal), actively co-operate, through the acquisition by any of them, either
directly or indirectly, of shares in the Parent Company, to obtain or
consolidate control of the Parent Company.

 

 
(D)  
If a date for prepayment of a Loan pursuant to Clause 8.1(A)(iii) falls
otherwise than on the last day of an Interest Period, such prepayment may be
made on the last day of that Loan’s then current Interest Period (unless the
relevant Lender instead requires prepayment upon expiry of the notice to the
Parent Company pursuant to Clause 8.1(A)(iii) (or such longer period as that
Lender and the Parent Company may agree), provided that in such case no Break
Costs shall be payable in relation thereto).

 
8.2  
Mandatory prepayment and cancellation out of certain proceeds

 

 
(A)  
The Parent Company shall ensure that all:

 

 
(i)  
Capital Markets Proceeds;

 

 
(ii)  
Loan Proceeds; and

 

 
(iii)  
Disposal Proceeds, other than any Excluded Disposal Proceeds,

 
are applied in cancellation of the Available Commitments under Facility A and
(if applicable) prepayment of the Facility A Loans at the times and in the order
of application contemplated by paragraphs (B), (D) and (E) below.
 

 
(B)  
Any amount to be applied in cancellation and (if applicable) prepayment pursuant
to paragraph (A) above shall be applied in the following order:

 
 
32

--------------------------------------------------------------------------------

 
 

 
(i)  
first, towards the cancellation of the Available Commitments under Facility A
until such Available Commitments have been reduced to zero (and, for the
avoidance of doubt, the Available Commitments of the Lenders under Facility A
will be cancelled rateably); and

 

 
(ii)  
secondly, in prepayment of Facility A Loans until all the Facility A Loans have
been prepaid in full.

 
The Parent Company shall be entitled to select which Facility A Loans shall be
prepaid in accordance with paragraph (ii) above.
 

 
(C)  
If the Parent Company has delivered a notice to the Agent in accordance with
paragraph (a) of the definition of “Excluded Disposal Proceeds” in Clause 1.1
(Definitions) and any such Disposal Proceeds are not applied in or towards the
purchase of assets used in the business of the Group within the applicable 365
day period set out in that paragraph, the Parent Company shall ensure that all
such remaining Disposal Proceeds are applied in cancellation of the Available
Commitments under Facility A and (if applicable) prepayment of the Facility A
Loans in the order of application contemplated by paragraph (B) above and at the
times contemplated by paragraphs (D) and (E) below.

 

 
(D)  
Any prepayment of a Loan pursuant to paragraph (B) or (C) above shall be made no
later than the date which is the earlier of:

 

 
(i)  
one Month after the Trigger Date; and

 

 
(ii)  
the last day of the first Interest Period relating to the Loan being prepaid to
end at least three Business Days after the Trigger Date,

 
provided that if, before that date, the Agent exercises any of its rights under
paragraph (A) or (B) of Clause 25.14 (Acceleration), or the Commitments of a
Lender are cancelled under Clause 8.1 above, that amount shall be applied on the
date of acceleration or, as the case may be, cancellation.
 

 
(E)  
The Parent Company shall, within three Business Days of the Trigger Date, notify
the Agent of a cancellation of Available Commitments or a requirement to prepay
Loans pursuant to paragraphs (B) or (C) above.

 

 
(F)  
For the purposes of this Clause 8.2, the “Trigger Date” means:

 

 
(i)  
in the case of Capital Markets Proceeds and Loan Proceeds, the date of receipt
of the relevant Capital Markets Proceeds or Loan Proceeds by the applicable
member of the Group;

 

 
(ii)  
in the case of Disposal Proceeds other than Excluded Disposal Proceeds, the date
of receipt of the relevant Disposal Proceeds by the applicable member of the
Group; and

 
 
33

--------------------------------------------------------------------------------

 
 

 
(iii)  
in the case of Disposal Proceeds to which paragraph (C) above applies, the first
anniversary of the date of receipt of the relevant Disposal Proceeds by the
applicable member of the Group.

 
8.3  
Mandatory Prepayment – Acquisition CP Satisfaction

 
If Acquisition CP Satisfaction has not occurred by 5.00pm on the last day of the
Availability Period for Facility A (as extended, if there is an Extended
Facility):
 

 
(a)  
all outstanding Loans, together with accrued interest and all other amounts
accrued under the Finance Documents, shall be repaid within three Business Days
after the last day of the Availability Period; and

 

 
(b)  
the Commitments of each Lender shall be cancelled in full..

 
9.  
RESTRICTIONS

 
9.1  
Notices of cancellation and prepayment

 
Any notice of cancellation or prepayment given by any Party under Clause 7
(Illegality, voluntary prepayment and cancellation) or Clause 8 (Mandatory
prepayment) shall be irrevocable and, unless a contrary indication appears in
this Agreement, shall specify the date or dates upon which the relevant
cancellation or prepayment is to be made and the amount of that cancellation or
prepayment.
 
9.2  
Interest and other amounts

 
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.
 
9.3  
No reborrowing of Loan

 
No Borrower may reborrow any part of a Loan which is prepaid.
 
9.4  
Prepayment in accordance with Agreement

 
The Borrowers shall not repay or prepay all or any part of the Loan or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.
 
9.5  
No reinstatement of Commitments

 
For the avoidance of doubt, subject to Clause 2.2 (Increase), no amount of the
Total Commitments cancelled under this Agreement may be subsequently reinstated.
 
9.6  
Agent's receipt of notices

 
If the Agent receives a notice under Clause 7 (Illegality, voluntary prepayment
and cancellation) or Clause 8 (Mandatory prepayment) it shall promptly forward a
copy of that notice to either the Parent Company or the affected Lender, as
appropriate.
 
 
34

--------------------------------------------------------------------------------

 
 
9.7  
Effect of repayment or prepayment on Commitments

 
If all or part of any Lender’s participation in a Loan under a Facility is
repaid or prepaid and is not available for redrawing (other than by operation of
Clause 2.2 (Increase)), an amount of that Lender’s Commitment (equal to the
amount of the participation which is repaid or prepaid) in respect of that
Facility will be deemed to be cancelled on the date of repayment or prepayment.
 
10.  
EXTENSION OF FACILITIES

 
10.1  
Extension of Facility A

 

 
(A)  
Subject to Clause 10.2 (Extension Notice), the Parent Company shall be entitled
to extend the Maturity Date of:

 

 
(i)  
all or any part of the Facility A Loans outstanding on the date of the Extension
Notice for an additional period of 364 days from the Original Maturity Date (the
Loans so extended being the "Extended Loans"); or

 

 
(ii)  
all or any part of the Available Facility in respect of Facility A on the date
of the Extension Notice for an additional period of 364 days from the Original
Maturity Date (an Available Facility so extended being the "Extended Facility"),

 
provided that the Parent Company shall be entitled to extend all or part of the
Available Facility in respect of Facility A pursuant to paragraph (ii) above
only if Acquisition CP Satisfaction has not occurred within nine Months from the
date of this Agreement.
 

 
(B)  
Any part of any Facility A Loan outstanding on the Original Maturity Date which:

 

 
(i)  
the Parent Company has not requested be extended pursuant to paragraph (A)
above; and

 

 
(ii)  
was not utilised under an Extended Facility,

 
shall be repayable on the Original Maturity Date in accordance with Clause 6.1
(Repayment of Loans).
 
10.2  
Extension Notice

 
The right of the Parent Company to extend the Maturity Date pursuant to Clause
10.1 (Extension of Facility A) may be exercised by it giving notice to the Agent
(the "Extension Notice") not more than 60 or less than 30 days before the
Original Maturity Date. Such notice shall be given in writing, shall be
unconditional and binding on the Parent Company and shall:
 

 
(A)  
specify the aggregate amount of the Facility A Loans which the Parent Company
wishes to extend;

 
 
35

--------------------------------------------------------------------------------

 
 

 
(B)  
specify the aggregate amount of the Available Facility in respect of Facility A
and the aggregate amount of the Available Facility in respect of Facility B
which the Parent Company wishes to extend; and

 

 
(C)  
(if applicable) contain a certification that Acquisition CP Satisfaction did not
occur within nine Months from the date of this Agreement.

 
10.3  
Notification of Extension Notice

 
The Agent shall forward a copy of the Extension Notice to the relevant Lenders
as soon as practicable after receipt of it provided that failure of the Agent to
do so shall not affect the Parent Company's right to effect any extension in
accordance with this Clause 10.
 
10.4  
Maturity Date of Extended Loans and Extended Facility

 
Following delivery of an Extension Notice pursuant to Clause 10.2 (Extension
Notice) above, the Maturity Date of any Extended Loans and Extended Facility
shall be the date falling 364 days after the Original Maturity Date and
references to "Maturity Date" shall be construed accordingly, subject to:
 

 
(A)  
no Event of Default having occurred or continuing on the Original Maturity Date;
and

 

 
(B)  
the Repeating Representations to be made by each Obligor being true in all
material respects on the Original Maturity Date.

 
 
36

--------------------------------------------------------------------------------

 
 
SECTION 5
COSTS OF UTILISATION
 
11.  
INTEREST

 
11.1  
Calculation of interest

 
The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:
 

 
(A)  
Margin; and

 

 
(B)  
LIBOR.

 
11.2  
Payment of interest

 
The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than six Months, on the dates falling at six Monthly intervals after the
first day of the Interest Period).
 
11.3  
Default interest

 

 
(A)  
If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue on the overdue amount from the due date up
to the date of actual payment (both before and after judgment) at a rate which,
subject to paragraph (B) below, is one per cent. higher than the rate which
would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Agent (acting
reasonably). Any interest accruing under this Clause 11.3 shall be immediately
payable by the Obligor on demand by the Agent.

 

 
(B)  
If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

 

 
(i)  
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

 

 
(ii)  
the rate of interest applying to the overdue amount during that first Interest
Period shall be one per cent. higher than the rate which would have applied if
the overdue amount had not become due.

 

 
(C)  
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

 
 
37

--------------------------------------------------------------------------------

 
 
11.4  
Notification of rates of interest

 
The Agent shall promptly notify the Lenders and the Parent Company of the
determination of a rate of interest under this Agreement.
 
12.  
INTEREST PERIODS

 
12.1  
Selection of Interest Periods

 

 
(A)  
A Borrower (or the Parent Company on behalf of a Borrower) may select an
Interest Period for a Loan in the Utilisation Request for that Loan or (if that
Loan has already been borrowed) in a Selection Notice.

 

 
(B)  
Each Selection Notice for a Loan is irrevocable and must be delivered to the
Agent by the Borrower (or the Parent Company on behalf of that Borrower) not
later than the Specified Time.

 

 
(C)  
If the Borrower (or the Parent Company on behalf of the Borrower) fails to
deliver a Selection Notice to the Agent in accordance with paragraph (B) above,
the relevant Interest Period will be one Month.

 

 
(D)  
Subject to this Clause 12, a Borrower (or the Parent Company) may select an
Interest Period of one week, one, two, three or six Months or any other period
agreed between the Parent Company and the Agent (acting on the instructions of
all the Lenders).

 

 
(E)  
Prior to the close of Syndication, Interest Periods shall be one Month or one
week or such shorter period as agreed between the Parent Company and Agent
(acting on the instructions of all the Lenders).

 

 
(F)  
An Interest Period for a Loan shall not extend beyond its Maturity Date.

 

 
(G)  
With effect from the close of Syndication, no more than five Interest Periods of
one week may be selected during the 12 Month period commencing on the close of
Syndication and thereafter no Interest Periods of one week may be selected, in
each case unless otherwise agreed by the Agent (acting on the instructions of
all the Lenders).

 
12.2  
Overrunning of the Maturity Date

 
If an Interest Period in respect of a Loan borrowed would otherwise overrun its
Maturity Date, it shall be shortened so that it ends on its Maturity Date.
 
 
38

--------------------------------------------------------------------------------

 
 
12.3  
Other adjustments

 

 
(A)  
If an Interest Period is not a period of a number of Months and it would
otherwise end on a day which is not a Business Day, that Interest Period will
instead end on the next Business Day in that calendar month (if there is one) or
the preceding Business Day (if there is not).

 

 
(B)  
The Agent (after prior consultation with the Lenders) and the Parent Company may
enter into such other arrangements as they may agree for the adjustment of
Interest Periods.

 
12.4  
Notification

 
The Agent shall notify the relevant Borrower and the Lenders of the duration of
each Interest Period promptly after ascertaining its duration.
 
13.  
CHANGES TO THE CALCULATION OF INTEREST

 
13.1  
Absence of quotations

 
Subject to Clause 13.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by the Specified Time on the Quotation Day, the applicable LIBOR shall
be determined on the basis of the quotations of the remaining Reference Banks.
 
13.2  
Market disruption

 

 
(A)  
If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender's share of that Loan for the
Interest Period shall be the percentage rate per annum which is the sum of:

 

 
(i)  
the Margin; and

 

 
(ii)  
the rate notified to the Agent by that Lender as soon as practicable, and in any
event before interest is due to be paid in respect of that Interest Period, to
be that which expresses as a percentage rate per annum the cost to that Lender
of funding its participation in that Loan from whatever source it may reasonably
select.

 

 
(B)  
In this Agreement "Market Disruption Event" means:

 

 
(i)  
at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Agent to determine LIBOR for the relevant currency and
Interest Period; or

 

 
(ii)  
before close of business in London on the Quotation Day for the relevant
Interest Period, the Agent receives notifications from a Lender or Lenders
(whose participations in a Loan exceed 50 per cent. of that

 
 
39

--------------------------------------------------------------------------------

 
 
Loan) that the cost to it of obtaining matching deposits in the Relevant
Interbank Market would be in excess of LIBOR.
 

 
(iii)  
If a Market Disruption Event occurs, the Agent shall promptly notify the Parent
Company thereof, together with notice of the funding rates selected by the
Lenders under paragraph (A)(ii) above.

 
13.3  
Alternative basis of interest or funding

 

 
(A)  
If a Market Disruption Event occurs and the Agent or the Parent Company so
requires, the Agent and the Parent Company shall enter into negotiations (for a
period of not more than thirty days) with a view to agreeing a substitute basis
for determining the rate of interest.

 

 
(B)  
Any alternative basis agreed pursuant to paragraph (A) above shall, with the
prior consent of all the Lenders and the Parent Company, be binding on all
Parties.

 
13.4  
Break Costs

 

 
(A)  
Each Borrower shall, within five Business Days of demand by a Finance Party, pay
to that Finance Party its Break Costs attributable to all or any part of a Loan
or Unpaid Sum being paid by that Borrower on a day other than the last day of an
Interest Period for that Loan or Unpaid Sum.

 

 
(B)  
Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.

 
14.  
FEES

 
14.1  
Commitment fee

 

 
(A)  
The Parent Company shall pay to the Agent (for the account of each Lender) a fee
in US dollars computed at the rate of:

 

 
(i)  
the applicable Commitment Fee Rate multiplied by the applicable Margin on that
Lender's Available Commitment under Facility A for the Availability Period; and

 

 
(ii)  
the applicable Commitment Fee Rate multiplied by the applicable Margin on that
Lender's Available Commitment under Facility B for the Availability Period.

 

 
(B)  
The “Commitment Fee Rate” means:

 

 
(i)  
with effect from the first Utilisation Date, 35 per cent.;

 

 
(ii)  
prior to the first Utilisation Date:

 
 
40

--------------------------------------------------------------------------------

 
 

 
(a)  
during the first Month of the Availability Period (or any part thereof), 0 per
cent.;

 

 
(b)  
during the second Month of the Availability Period (or any part thereof), 112/3
per cent.;

 

 
(c)  
during the third Month of the Availability Period (or any part thereof), 231/3
per cent.; and

 

 
(d)  
during the fourth or any subsequent Month of the Availability Period (or any
part thereof), 35 per cent.

 

 
(C)  
The accrued commitment fee is due quarterly in arrear on the last day of each
successive period of three Months which ends during the Availability Period, on
the last day of the Availability Period and, if cancelled in full, on the
cancelled amount of the relevant Lender's Commitments at the time the
cancellation is effective. The accrued commitment fee shall be paid within three
Business Days after its due date.

 

 
(D)  
No commitment fee is payable to the Agent (for the account of a Lender) on any
Available Commitment of that Lender for any day on which that Lender is a
Defaulting Lender.

 
14.2  
Extension fee

 

 
(A)  
Following the delivery of an Extension Notice, the Parent Company shall pay to
the Agent (for the account of each Lender of an Extended Loan or each Lender
with respect to an Extended Facility) an extension fee computed at the
applicable Extension Fee Rate multiplied by the aggregate amount of the Extended
Loans and the Extended Facility on the date of the Extension Notice. Such fee
shall be paid on the Original Maturity Date.

 

 
(B)  
The “Extension Fee Rate” means with respect to Extended Loans or an Extended
Facility:

 

 
(i)  
if the aggregate amount of such Extended Loans and Extended Facility on the date
of the Extension Notice is more than 50% of the aggregate amount on the date of
this Agreement of the Total Facility A Commitments, 0.30 per cent.; and

 

 
(ii)  
if the aggregate amount of such Extended Loans and Extended Facility on the date
of the Extension Notice is 50% or less of the aggregate amount on the date of
this Agreement of the Total Facility A Commitments, 0.15 per cent.

 
14.3  
Drawdown fee

 
The Parent Company shall pay to the Agent (for the account of the Lenders) a
drawdown fee in the amount and at the times agreed in a Fee Letter.
 
 
41

--------------------------------------------------------------------------------

 
 
14.4  
Agency fee

 
The Parent Company shall pay to the Agent (for its own account) an agency fee in
the amount and at the times agreed in a Fee Letter.
 
 
42

--------------------------------------------------------------------------------

 
 
SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS
 
15.  
TAX GROSS-UP AND INDEMNITIES

 
15.1  
Definitions

 

 
(A)  
In this Agreement:

 
"HMRC DT Treaty Passport Scheme" means the HM Revenue & Customs Double Taxation
Treaty Passport Scheme for overseas corporate lenders.
 
"Protected Party" means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.
 
"Qualifying Lender" means:
 
 
(a)
with respect to an amount due from an Obligor incorporated in the United
Kingdom:

 
 
(i)
a Lender which is beneficially entitled to the interest payable to that Lender
in respect of an advance under a Finance Document and is a Lender:

 
 
(1)
which is a bank (as defined for the purpose of section 879 of the Income Tax Act
2007) making an advance under a Finance Document and which is within the charge
to United Kingdom corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payments
apart from section 18A of the CTA; or

 
 
(2)
in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of the Income Tax Act 2007) at
the time that that advance was made, and which either is within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of that advance or is a bank (as defined for the purpose of section 879
of the Income Tax Act 2007) and would be within such charge as respects such
payments apart from section 18A of the CTA; or

 

 
(ii) 
a Treaty Lender with respect to the United Kingdom; or

 

 
(iii) 
a Lender which is:

 
 
43

--------------------------------------------------------------------------------

 
 

 
(1)  
a company resident in the United Kingdom for United Kingdom Tax purposes;

 

 
(2)  
a partnership each member of which is:

 

 
(A)  
a company so resident in the United Kingdom; or

 

 
(B)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

 

 
(3)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company;

 
(such Qualifying Lender within this Clause 15.1(A)(a) being a “UK Qualifying
Lender”); and
 
 
(b)
with respect to an amount due from an Obligor resident for Tax purposes in
Ireland:

 
 
(i)
a Lender which at the time the payment is made is beneficially entitled to the
interest payable to that Lender in respect of an advance under a Finance
Document and is:

 

 
(1)  
an entity which is, pursuant to Section 9 of the Irish Central Bank Act 1971,
licensed to carry on banking business in Ireland and whose Facility Office is
located in Ireland and which is recognised by the Revenue Commissioners of
Ireland as carrying on a bona fide banking business in Ireland for the purposes
of Section 246(3)(a) of the Irish Taxes Consolidation Act 1997; or

 

 
(2)  
an authorised credit institution under the terms of Directive 2006/48/EC that
has duly established a branch in Ireland having made all necessary notifications
to its home state competent authorities required thereunder in relation to its
intention to carry on banking business in Ireland and carries on a bona fide
banking business in Ireland for the purposes of

 
 
44

--------------------------------------------------------------------------------

 
 
Section 246(3)(a) of the Irish Taxes Consolidation Act 1997 and has its Facility
Office located in Ireland; or
 

 
(3)  
a company (within the meaning of Section 4 of the Irish Taxes Consolidation Act
1997):

 

 
(A)  
which, by virtue of the law of a Relevant Territory, is resident in the Relevant
Territory for the purposes of tax and that Relevant Territory imposes a tax that
generally applies to interest receivable in that Relevant Territory by companies
from sources outside that Relevant Territory; or

 

 
(B)  
in receipt of interest which:

 

 
(x)
is exempted from the charge to Irish income tax pursuant to the terms of a
double taxation treaty entered into between Ireland and another jurisdiction
that is in force on the date the relevant interest is paid; or

 

 
(y)
would be exempted from the charge to Irish income tax pursuant to the terms of a
double taxation treaty entered into between Ireland and another jurisdiction
signed on or before the date on which the relevant interest is paid but not in
force on that date, assuming that treaty had the force of law on that date;

 
provided that, in the case of both (A) and (B) above, such company does not
provide its commitment through or in connection with a branch or agency in
Ireland; or
 

 
(4)  
a US corporation that is incorporated in the US and is subject to tax in the US
on its worldwide income, provided that such corporation does not provide its
commitment through or in connection with a branch or agency in Ireland; or

 

 
(5)  
a US limited liability company (“LLC”), where the ultimate recipients of the
interest payable to it are Irish Qualifying Lenders in accordance with
paragraphs (b)(i)(3)(A) or (b)(i)(4) of the definition of Qualifying Lender in
Clause 15.1(A) and where the business conducted through the LLC is so structured
for market reasons and not for Tax avoidance purposes, provided

 
 
45

--------------------------------------------------------------------------------

 
 
that such LLC does not provide its commitment through or in connection with a
branch or agency in Ireland; or
 

 
(6)  
a building society (as defined for the purposes of Section 256(1) of the TCA)
and which is carrying on a bona fide banking business in Ireland (for the
purposes of Section 246(3) of the TCA) and whose Facility Office is located in
Ireland; or

 

 
(7)  
a company (within the meaning of Section 4 of the TCA);

 

 
(A)  
which advances money in the ordinary course of a trade which includes the
lending of money;

 

 
(B)  
in whose hands any interest payable in respect of money so advanced is taken
into account in computing the trading income of that company;

 

 
(C)  
which has complied with the notification requirements set out in Section
246(5)(a) of the TCA; and

 

 
(D)  
whose Facility Office is located in Ireland; or

 

 
(8)  
a qualifying company (within the meaning of section 110 of the TCA) and whose
Facility Office is located in Ireland; or

 

 
(9) 
an investment undertaking (within the meaning of Section 739B of the TCA) and
whose Facility Office is located in Ireland; or

 

 
(ii) 
a Treaty Lender with respect to Ireland

 
(such Qualifying Lender within this Clause 15.1(A)(b) being an “Irish Qualifying
Lender”).
 
“Relevant Territory” means:
 

 
(a) 
a member state of the European Communities (other than Ireland); or

 
 
(b)
to the extent not a member state of the European Communities, a jurisdiction
with which Ireland has entered into a double taxation treaty that either has the
force of law by virtue of section 826(1) of the TCA or which will have the force
of law on completion of the procedures set out in section 826(1) of the TCA.

 
"Tax Credit" means a credit against, relief or remission from, or repayment of,
any Tax.
 
 
46

--------------------------------------------------------------------------------

 
 
"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.
 
"Tax Payment" means either the increase in a payment made by an Obligor to a
Finance Party under Clause 15.2 (Tax gross-up) or a payment under Clause 15.3
(Tax indemnity).
 
"Treaty Lender", with respect to a jurisdiction, means a Lender which is, on the
date any relevant payment falls due, entitled under the provisions of a double
taxation treaty (a "Treaty") in force on that date to receive payments of
interest from a person resident for the purposes of the relevant Treaty in such
jurisdiction without a Tax Deduction (subject to the completion of any necessary
procedural formalities, such as an application by a Lender to HM Revenue &
Customs or the Irish Revenue Commissioners, as appropriate, that payments may be
made to that Lender without a Tax Deduction).
 
"UK Non-Bank Lender" means:
 

 
(i)  
where a Lender becomes a Party on the day on which this Agreement is entered
into, a Lender identified in Part II of Schedule 1 (The Original Parties) as a
UK Non-Bank Lender; and

 

 
(ii)  
where a Lender becomes a Party after the day on which this Agreement is entered
into, a Lender which gives a UK Tax Confirmation in the Assignment Agreement,
Transfer Certificate or Increase Confirmation which it executes on becoming a
Party.

 
"UK Tax Confirmation" means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document is either:
 
 
(i)
a company resident in the United Kingdom for United Kingdom Tax purposes;

 

 
(ii) 
a partnership each member of which is:

 

 
(a)  
a company so resident in the United Kingdom; or

 

 
(b)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

 
 
(iii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.

 
 
47

--------------------------------------------------------------------------------

 
 

 
(B)  
Unless a contrary indication appears, in this Clause 15 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.

 
15.2  
Tax gross-up

 

 
(A)  
Each Obligor shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

 

 
(B)  
The Parent Company shall promptly upon becoming aware that an Obligor is
required by law to make a Tax Deduction (or that there is any change in the rate
or the basis of a Tax Deduction) notify the Agent accordingly.

 

 
(C)  
Each Lender as at the date of this Agreement confirms that it is a UK Qualifying
Lender and an Irish Qualifying Lender. This confirmation is given as at the date
of this Agreement.  A Lender which becomes party to this Agreement by means of a
Transfer Certificate or Increase Confirmation or which becomes a New Lender by
virtue of execution of an Assignment Agreement shall confirm therein (i) whether
it is a UK Qualifying Lender and/or an Irish Qualifying Lender and (ii) whether
it is a Treaty Lender with respect to the UK and/or with respect to Ireland
(and, in the case of the latter, whether it is a Treaty Lender which is not
otherwise an Irish Qualifying Lender), and shall indicate, by giving or not
giving a UK Tax Confirmation, whether it is a UK Non-Bank Lender.  If a New
Lender fails to indicate its status in accordance with this Clause 15.2(C), then
such New Lender shall be treated for the purposes of this Agreement (including
by each Obligor) as if it is not a UK Qualifying Lender and as if it is not an
Irish Qualifying Lender, in each case until such time as it notifies the Agent
of its status.  Each Lender undertakes to notify the Agent and the Parent
Company promptly upon becoming aware of its ceasing to be a UK Qualifying Lender
or an Irish Qualifying Lender (as applicable). If the Agent receives such
notification from a Lender, it shall notify the Parent Company and the relevant
Obligor.

 

 
(D)  
If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

 

 
(E) 
(i)      An Obligor making a payment in respect of an amount due from an Obligor
incorporated in the United Kingdom is not required to make an increased payment
to a Lender under paragraph (D) above for a Tax Deduction in respect of Tax
imposed by the United Kingdom from a payment of interest on a Loan if, on the
date on which the payment falls due:

 

 
(a)  
the payment could have been made to the relevant Lender without a Tax Deduction
if it was a UK Qualifying Lender (other than a Lender that is a UK Qualifying
Lender by virtue only of being a Treaty Lender with respect to the United
Kingdom), but on that date that Lender is not or has ceased to be a UK
Qualifying Lender other than as a result of any change after the

 
 
48

--------------------------------------------------------------------------------

 
 
date it became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or Treaty, or any published practice
or concession of any relevant Tax authority; or
 

 
(b)  
the relevant Lender is a UK Qualifying Lender solely by virtue of paragraph
(a)(iii) of the definition of Qualifying Lender in Clause 15.1(A) and:

 

 
(1)  
an officer of H.M. Revenue & Customs has given (and not revoked) a direction (a
"Direction") under section 931 of the Income Tax Act 2007 which relates to the
payment and that Lender has received from the Obligor making the payment or from
the Parent Company a certified copy of that Direction; and

 

 
(2)  
the payment could have been made to the Lender without any Tax Deduction if that
Direction had not been made; or

 

 
(c)  
the relevant Lender is a UK Qualifying Lender solely by virtue of paragraph
(a)(iii) of the definition of Qualifying Lender in Clause 15.1(A) and:

 

 
(1)  
the relevant Lender has not given a UK Tax Confirmation to the Obligor making
the payment; and

 

 
(2)  
the payment could have been made to the Lender without any Tax Deduction if the
Lender had given a UK Tax Confirmation to the Obligor making the payment, on the
basis that the UK Tax Confirmation would have enabled that Obligor to have
formed a reasonable belief that the payment was an "excepted payment" for the
purpose of section 930 of the Income Tax Act 2007; or

 

 
(d)  
the relevant Lender is a UK Qualifying Lender by virtue only of being a Treaty
Lender with respect to the United Kingdom and the Obligor making the payment
determines that the payment could have been made to the Lender without the Tax
Deduction had that Lender complied with its obligations, if any, under any of
paragraphs (H) to (K) below.

 
 
(ii)
An Obligor making a payment in respect of an amount due from an Obligor resident
for Tax purposes in Ireland is not required to make an increased payment to a
Lender under paragraph (D) above for a Tax Deduction in respect of Tax imposed
by Ireland from a payment of interest on a Loan if, on the date on which the
payment falls due:

 

 
(a)  
the payment could have been made to the relevant Lender without a Tax Deduction
if it was an Irish Qualifying Lender

 
 
49

--------------------------------------------------------------------------------

 
 
(other than a Lender that is an Irish Qualifying Lender by virtue only of being
a Treaty Lender with respect to Ireland) but on that date that Lender is not or
has ceased to be an Irish Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty, or any
published practice or concession of any relevant Tax authority; or
 

 
(b)  
the relevant Lender is an Irish Qualifying Lender by virtue only of being a
Treaty Lender with respect to Ireland and the Obligor making the payment is able
to demonstrate that the payment could have been made to the Lender without the
Tax Deduction had that Lender complied with its obligations, if any, under
paragraph (H) below.

 

 
(F)  
If an Obligor is required by law to make a Tax Deduction, that Obligor shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

 
(G)  
Within thirty days of making either a Tax Deduction or any payment to the
relevant Tax authority required in connection with that Tax Deduction, the
Obligor making that Tax Deduction shall deliver to the Agent for the Finance
Party entitled to the payment evidence reasonably satisfactory to that Finance
Party that the Tax Deduction has been made or (as applicable) any appropriate
payment paid to the relevant authority.

 

 
(H)  
(i)      Subject to paragraph (H)(ii) below, a Treaty Lender and each Obligor
which makes a payment to which that Treaty Lender is entitled shall co-operate
in completing as soon as reasonably practicable any procedural formalities
necessary for that Obligor to obtain authorisation to make that payment without
a Tax Deduction.

 



 
(ii)  
Nothing in this paragraph (H) shall require a Treaty Lender with respect to the
United Kingdom (a “UK Treaty Lender”) to:

 

 
(a)  
register under the HMRC DT Treaty Passport Scheme;

 

 
(b)  
apply the HMRC DT Treaty Passport Scheme to any Loan if it has so registered; or

 

 
(c)  
file Treaty forms if it has made, or is deemed to have made, a notification in
accordance with paragraphs (I) or (J) below and either: (1) the UK Borrower
making that payment has not complied with its obligations under paragraph (K)
below; or (2) the application made by the UK Borrower using form DTTP2 has been
unsuccessful, unless the UK Borrower notifies the UK Treaty Lender in writing to
that effect, in which case the UK Treaty Lender shall co-operate in completing
as soon as reasonably practicable from the date of such written notification

 
 
50

--------------------------------------------------------------------------------

 
 
any procedural formalities necessary for that UK Borrower to obtain
authorisation to make that payment without a Tax Deduction.
 

 
(I)  
Each Original Lender which is a UK Treaty Lender and which wishes the HMRC DT
Treaty Passport Scheme to apply to each Loan made by it to a UK Borrower
pursuant to this Agreement shall notify the Agent and the Parent Company, within
ten days of the date of this Agreement, that it holds a passport under the HMRC
DT Treaty Passport Scheme and that it wishes the HMRC DT Treaty Passport Scheme
to apply to each such Loan (and such notification shall include the scheme
reference number of that passport and the jurisdiction of Tax residence of the
Lender), provided that such Lender can satisfy such notification requirements by
including its scheme reference number and jurisdiction of Tax residence opposite
its name in Part II of Schedule 1 (The Original Parties).

 

 
(J)  
Each New Lender (as defined in Clause 26.1) which becomes a Party in accordance
with Clause 26 (Changes to the Lenders) and each Increase Lender which becomes a
Party in accordance with Clause 2.2 (Increase) that, in each case, is a UK
Treaty Lender and which wishes the HMRC DT Treaty Passport Scheme to apply to
each Loan made by it to a UK Borrower pursuant to this Agreement or made by
another person to a UK Borrower under this Agreement and assigned or otherwise
transferred to it shall notify the Agent and the Parent Company within ten days
of the date it becomes a Party that it holds a passport under the HMRC DT Treaty
Passport Scheme and that it wishes the HMRC DT Treaty Passport to apply to each
such Loan (and such notification shall include the scheme reference number of
that passport and the jurisdiction of Tax residence of the Lender) provided that
such Lender can satisfy such notification requirements by including its scheme
reference number and jurisdiction of Tax residence opposite its name in the
Transfer Certificate, Assignment Agreement or Increase Confirmation (as
applicable) that it executes on becoming a Party as long as the Parent Company
receives that Transfer Certificate, Assignment Agreement or Increase
Confirmation within ten days of execution.

 

 
(K)  
Where a UK Treaty Lender makes, or is deemed to make, a notification pursuant to
either of paragraph (I) or paragraph (J) above:

 

 
(i)  
each UK Borrower which is a Party as a Borrower as at the date of this Agreement
(in the case of a notification pursuant to paragraph (I) above) or as at the
relevant Transfer Date or the date on which the increase in the relevant
Commitment described in the relevant Increase Confirmation takes effect (in the
case of a notification pursuant to paragraph (J) above) shall file a duly
completed form DTTP2 in respect of such UK Treaty Lender with HM Revenue &
Customs within 20 days of the Parent Company’s receiving (or being deemed to
receive) the relevant notification (or, if it falls after such 20 day period, by
the date on which such form can validly be filed in compliance with the
requirements of the HMRC DT Treaty Passport Scheme) and shall promptly provide
that UK Treaty Lender with a copy of that filing; and

 
 
51

--------------------------------------------------------------------------------

 
 

 
(ii)  
each Additional Borrower which is a UK Borrower (and, in the case of a
notification pursuant to paragraph (J) above, which becomes an Additional
Borrower after the relevant Transfer Date or the date on which the increase in
the relevant Commitment described in the relevant Increase Confirmation takes
effect) shall file a duly completed form DTTP2 in respect of such UK Treaty
Lender with HM Revenue & Customs within 30 days of its becoming a Party (or, if
it falls after such 30 day period, by the date on which such form can validly be
filed in compliance with the requirements of the HMRC DT Treaty Passport Scheme)
and shall promptly provide that UK Treaty Lender with a copy of that filing,

 
and, for the purposes of this paragraph (K), a form DTTP2 which contains
erroneous information shall not be regarded as not being “duly completed” to the
extent that erroneous information has been provided to the UK Borrower in
question by the relevant UK Treaty Lender.
 

 
(L)  
Where a UK Treaty Lender does not make, and is not deemed to have made, any
notification pursuant to either of paragraph (I) or paragraph (J) above, no UK
Borrower or Additional Borrower which is a UK Borrower shall file any forms
relating to the HMRC DT Treaty Passport Scheme in respect of that UK Treaty
Lender.

 

 
(M)  
Any Lender to which interest may be paid free of withholding tax due to such
Lender falling within paragraphs (b)(i)(3), (b)(i)(4) or (b)(i)(5) of the
definition of Qualifying Lender in Clause 15.1(A) shall provide details of its
name, address and country of Tax residence to the relevant Obligor to enable the
relevant Obligor to comply with the relevant Obligor’s reporting obligations
under Clause 891A of the TCA.

 

 
(N)  
A UK Non-Bank Lender which becomes a Party on the day on which this Agreement is
entered into gives a UK Tax Confirmation to the Obligors by entering into this
Agreement.

 

 
(O)  
A UK Non-Bank Lender shall promptly notify the Parent Company and the Agent if
there is any change in the position from that set out in the UK Tax
Confirmation.

 
15.3  
Tax indemnity

 

 
(A)  
The Parent Company shall (within three Business Days of demand by the Agent) pay
to a Protected Party an amount equal to any loss, liability or cost which that
Protected Party determines, acting reasonably, will be or has been (directly or
indirectly) suffered for or on account of Tax by that Protected Party in respect
of a Finance Document or the transactions occurring under such Finance Document.

 

 
(B)  
Paragraph (A) above shall not apply:

 

 
(i)  
with respect to any Tax assessed on a Finance Party:

 
 
52

--------------------------------------------------------------------------------

 
 

 
(a)  
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for Tax purposes or as having a permanent
establishment for Tax purposes through which it has negotiated or manages or
administers its participation in the Facilities; or

 

 
(b)  
under the law of the jurisdiction in which that Finance Party's Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

 
if in either such case that Tax is imposed on or calculated by reference to the
net income, profit or gains received or receivable (but not any sum deemed to be
received or receivable) by that Finance Party, permanent establishment or
Facility Office; or
 

 
(ii)  
to the extent a loss, liability or cost:

 

 
(a)  
is compensated for by an increased payment under Clause 15.2 (Tax gross-up); or

 

 
(b)  
would have been compensated for by an increased payment under Clause 15.2 (Tax
gross-up) but was not so compensated for solely because any or all of the
exclusions in paragraph (E) of Clause 15.2 (Tax gross-up) applied; or

 

 
(c)  
relates to any Tax assessed prior to the date which is 365 days prior to the
date on which the Protected Party requests such payment from the Parent Company,
unless a determination of the amount claimed could be made only on or after the
earlier of those dates; or

 

 
(d)  
relates to a FATCA Deduction required to be made by any Party; or

 

 
(e)  
is attributable to the implementation or application of, or compliance with, any
bank levy or any other law or regulation which implements any bank levy, in each
case limited to any such bank levy, law or regulation:

 

 
(1)  
in its form existing; or

 

 
(2)  
as introduced following the date of this Agreement pursuant to proposals
officially announced (provided that such proposals are sufficiently detailed to
enable the scope and nature of such levy to be ascertained with reasonable
certainty)

 
 
53

--------------------------------------------------------------------------------

 
 
on or prior to the date of this Agreement (whether such implementation,
application or compliance is by a government, a regulator, a Finance Party or a
Finance Party’s Affiliate).
 

 
(C)  
A Protected Party making, or intending to make, a claim under paragraph (A)
above shall promptly notify the Agent of the loss, liability or cost which will
give, or has given, rise to the claim, following which the Agent shall
reasonably promptly notify the Parent Company.

 

 
(D)  
A Protected Party shall, on receiving a payment from an Obligor under this
Clause 15.3, notify the Agent.

 
15.4  
Tax Credit

 
If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:
 

 
(i)  
a Tax Credit is attributable to an increased payment of which that Tax Payment
forms part, to that Tax Payment or to the circumstances giving rise to that Tax
Payment; and

 

 
(ii)  
that Finance Party has obtained and utilised that Tax Credit in whole or in part
and has not subsequently lost the benefit deriving from such utilisation,

 
the Finance Party shall pay an amount to the Obligor which that Finance Party
determines (acting reasonably) will leave it (after that payment) in the same
after-Tax position as it would have been in had the Tax Payment not been
required to be made by the Obligor.
 
15.5  
Stamp taxes

 
The Parent Company shall pay and, within five Business Days of demand, indemnify
each Finance Party against any cost, loss or liability that Finance Party incurs
in relation to all stamp duty, registration, excise and other similar Taxes
payable in respect of any Finance Document or the transaction occurring under
any of them other than in respect of an assignment or transfer by a Lender.
 
15.6  
VAT

 

 
(A)  
All consideration expressed to be payable under a Finance Document by any Party
to a Finance Party shall be deemed to be exclusive of any amounts in respect of
VAT. If VAT is chargeable on any supply made by any Finance Party to any Party
in connection with a Finance Document and such Finance Party is required to
account to the relevant Tax authority for the VAT, that Party shall pay to the
Finance Party (in addition to and at the same time as paying the consideration)
an amount equal to the amount of the VAT against delivery of an appropriate VAT
invoice.

 

 
(B)  
If VAT is chargeable on any supply made by any Finance Party (the "Supplier") to
any other Finance Party (the "Recipient") under a Finance Document, and

 
 
54

--------------------------------------------------------------------------------

 
 
any other Party (the "Relevant Party") is required by the terms of any Finance
Document to pay an amount equal to the consideration for such supply to the
Supplier (rather than being required to reimburse or indemnify the Recipient in
respect of that consideration):
 

 
(i)  
(where the Supplier is the person required to account to the relevant Tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment that the Recipient
receives from the relevant Tax authority which the Recipient reasonably
determines relates to the VAT chargeable on that supply; and

 

 
(ii)  
(where the Recipient is the person required to account to the relevant Tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
the Recipient is not entitled to credit or repayment from the relevant Tax
authority in respect of that VAT.

 

 
(C)  
Where a Finance Document requires any Party to reimburse a Finance Party for any
costs or expenses, that obligation shall be deemed to extend to all amounts in
respect of VAT incurred by the Finance Party in respect of the costs or expenses
to the extent that the Finance Party reasonably determines that the Finance
Party is not entitled to credit or repayment of the amount in respect of the
VAT.

 

 
(D)  
Any reference in this Clause 15.6 to any Party shall, at any time when such
Party is treated as a member of a group or unity (or fiscal unity) for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the person who is treated at that time as making the supply, or
(as appropriate) receiving the supply, under the grouping rules (provided for in
Article 11 of Council Directive 2006/112/EC (or as implemented by the relevant
member state of the European Union) or any other similar provision in any
jurisdiction which is not a member state of the European Union) so that a
reference to a Party shall be construed as a reference to that Party or the
relevant group or unity (or fiscal unity) of which that Party is a member for
VAT purposes at the relevant time or the relevant representative member (or
head) of that group or unity (or fiscal unity) at the relevant time (as the case
may be).

 

 
(E)  
In relation to any supply made by a Party to any other Party under a Finance
Document, if reasonably requested by the first-mentioned Party, the
second-mentioned Party must promptly provide the first-mentioned Party with
details of the second-mentioned Party’s VAT registration and such other
information as is reasonably requested in connection with the first-mentioned
Party’s VAT reporting requirements in relation to such supply.

 
 
55

--------------------------------------------------------------------------------

 
 
15.7  
FATCA Information

 

 
(A)  
Subject to paragraph (C) below, each Party shall, within ten Business Days of a
reasonable request by another Party:

 

 
(i)  
confirm to that other Party whether it is:

 

 
(a)  
a FATCA Exempt Party; or

 

 
(b)  
not a FATCA Exempt Party; and

 

 
(ii)  
supply to that other Party such forms, documentation and other information
relating to its status under FATCA (including its applicable “passthru payment
percentage” or other information required under the US Treasury Regulations or
other official guidance including intergovernmental agreements) as that other
Party reasonably requests for the purposes of that other Party's compliance with
FATCA.

 

 
(B)  
If a Party confirms to another Party pursuant to paragraph (A)(i) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not, or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

 

 
(C)  
Paragraph (A) above shall not oblige any Party to do anything which would or
might in its reasonable opinion constitute a breach of:

 

 
(i)  
any law or regulation;

 

 
(ii)  
any fiduciary duty; or

 

 
(iii)  
any duty of confidentiality.

 

 
(D)  
If a Party fails to confirm its status or to supply forms, documentation or
other information requested in accordance with paragraph (A) above (including,
for the avoidance of doubt, where paragraph (C) above applies), then:

 

 
(i)  
if that Party failed to confirm whether it is (and/or remains) a FATCA Exempt
Party, then such Party shall be treated for the purposes of the Finance
Documents as if it is not a FATCA Exempt Party; and

 

 
(ii)  
if that Party failed to confirm its applicable “passthru payment percentage”,
then such Party shall be treated for the purposes of the Finance Documents (and
payments made thereunder) as if its applicable “passthru payment percentage” is
100% (or such other percentage prescribed under FATCA from time to time),

 
until (in each case) such time as the Party in question provides the requested
confirmation, forms, documentation or other information.
 
 
56

--------------------------------------------------------------------------------

 
 
15.8  
FATCA Deduction

 

 
(A)  
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

 

 
(B)  
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
notify the Parent Company, the Agent and the other Finance Parties.

 
15.9  
Survival of obligations

 
Without prejudice to the survival of any other section of this Agreement, the
agreements and obligations of each Obligor and each Finance Party contained in
this Clause 15 shall survive the payment in full by the Obligors of all
obligations under this Agreement and the termination of this Agreement.
 
16.  
INCREASED COSTS

 
16.1  
Increased Costs

 

 
(A)  
Subject to Clause 16.3 (Exceptions) the Parent Company shall, within five
Business Days of a demand by the Agent, pay for the account of a Finance Party
the amount of any Increased Costs incurred by that Finance Party or any of its
Affiliates as a result of (i) the introduction of or any change in (or in the
judicial or generally accepted interpretation or the administration or
application of) any law or regulation after the date of this Agreement or (ii)
compliance with any law or regulation made after the date of this Agreement or
(iii) the application of or compliance with Basel III or CRD IV (each as defined
in Clause 16.3 below), provided that the relevant Finance Party confirms to the
Agent and the Company that it is seeking to recover Basel III or CRD IV costs to
a similar extent from its borrowers generally where the facilities extended to
such borrowers include a right for the Finance Party to recover such costs.

 

 
(B)  
In this Agreement "Increased Costs" means:

 

 
(i)  
a reduction in the rate of return from any Facility or on a Finance Party's (or
its Affiliate's) overall capital;

 

 
(ii)  
an additional or increased cost; or

 

 
(iii)  
a reduction of any amount due and payable under any Finance Document,

 
which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
 
 
 
57

--------------------------------------------------------------------------------

 
 
Commitment or funding or performing its obligations under any Finance Document.
 
16.2  
Increased Costs claims

 

 
(A)  
A Finance Party intending to make a claim pursuant to Clause 16.1 (Increased
Costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Parent Company.

 

 
(B)  
Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs.

 
16.3  
Exceptions

 

 
(A)  
Clause 16.1 (Increased Costs) does not apply to the extent any Increased Cost
is:

 

 
(i)  
attributable to a Tax Deduction required by law to be made by an Obligor or to a
FATCA Deduction required to be made by a Party;

 

 
(ii)  
compensated for by Clause 15.3 (Tax indemnity), Clause 15.5 (Stamp taxes) or
Clause 15.6 (VAT) (or would have been compensated for under those clauses but
was not so compensated for because any of the exclusions, exceptions or
carve-outs to such clauses applied);

 

 
(iii)  
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation;

 

 
(iv)  
incurred more than 180 days before the date on which the Finance Party makes a
claim in accordance with Clause 16.2 (Increased Cost claims) or gives notice to
the Parent Company (through the Agent) of its intention to do so (and provided
that if any such notice is given, the applicable claim must then be made no
later than 365 days after the date of such notice), unless a determination of
the amount incurred could only be made on or after the latest date described
above; or

 

 
(v)  
attributable to the implementation or application of or compliance with the
"International Convergence of Capital Measurement and Capital Standards, a
Revised Framework" published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the date of this Agreement (but excluding any
amendment arising out of Basel III) ("Basel II") or any other law or regulation
which implements Basel II (whether such implementation, application or
compliance is by a government, regulator, Finance Party or any of its
Affiliates).

 

 
(B)  
In this Clause 16.3:

 

 
(i)  
a reference to a "Tax Deduction" has the same meaning given to the term in
Clause 15.1 (Definitions);

 
 
58

--------------------------------------------------------------------------------

 
 

 
(ii)  
"Basel III" means:

 

 
(a)  
the agreements on capital requirements, a leverage ratio and liquidity standards
contained in “Basel III: A global regulatory framework for more resilient banks
and banking systems”, “Basel III: International framework for liquidity risk
measurement, standards and monitoring” and “Guidance for national authorities
operating the countercyclical capital buffer” published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented and
restated;

 

 
(b)  
the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

 

 
(c)  
any further guidance or standards published by the Basel Committee on Banking
Supervision relating to “Basel III”; and

 

 
(iii)  
"CRD IV" means:

 

 
(a)  
Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26
June 2013 on prudential requirements for credit institutions and investment
firms; and

 

 
(b)  
Directive 2013/36/EU of the European Parliament and of the Council of 26 June
2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms.

 
17.  
OTHER INDEMNITIES

 
17.1  
Currency indemnity

 

 
(A)  
If any sum due from an Obligor under the Finance Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:

 

 
(i)  
making or filing a claim or proof against that Obligor; or

 

 
(ii)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

 
that Obligor shall as an independent obligation, within five Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (i) the rate of exchange used to convert that Sum from the
 
 
59

--------------------------------------------------------------------------------

 
 
First Currency into the Second Currency and (ii) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.
 

 
(B)  
Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

 
17.2  
Other indemnities

 
The Parent Company shall (or shall procure that an Obligor will), within five
Business Days of demand, indemnify each Finance Party against any cost, loss or
liability incurred by that Finance Party as a result of:
 

 
(A)  
the occurrence of any Event of Default;

 

 
(B)  
a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including, without limitation, any cost, loss or liability arising as
a result of Clause 30 (Sharing among the Finance Parties);

 

 
(C)  
funding, or making arrangements to fund, its participation in a Loan requested
by a Borrower (or the Parent Company on behalf of a Borrower) in a Utilisation
Request but not made by reason of the operation of any one or more of the
provisions of this Agreement (other than by reason of default or negligence by
that Finance Party alone); or

 

 
(D)  
a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by a Borrower or the Parent Company.

 
17.3  
Acquisition Indemnity

 

 
(A)  
The Parent Company shall (or shall procure that an Obligor will) within five
Business Days of demand indemnify each Indemnified Person against any liability,
loss, cost or expense (including reasonable legal fees) incurred by or awarded
against that Indemnified Person arising out of, in connection with or based on:

 

 
(i)  
the Acquisition (whether or not completed); or

 

 
(ii)  
the use of proceeds of any Loan,

 
except to the extent such liability, loss, cost or expense (including reasonable
legal fees) incurred or awarded against an Indemnified Person results from any
breach by that Indemnified Person of a Finance Document or results directly from
the fraud, gross negligence or wilful misconduct of that Indemnified Person.
 

 
(B)  
The Parent Company shall (or shall procure that an Obligor will) within five
Business Days of demand indemnify each Indemnified Person against any third
party cost or expense (including reasonable legal fees) incurred by any
Indemnified Person in connection with investigating, preparing, pursuing or

 
 
60

--------------------------------------------------------------------------------

 
 
defending any action, claim, suit, investigation or proceeding arising out of or
in connection with, or based on the matters referred to in paragraph (A)(i) or
(ii) above, except to the extent such cost or expense (including legal fees)
results directly from the fraud, gross negligence or wilful misconduct of that
Indemnified Person.
 

 
(C)  
For the purposes of this Clause 17.3, "Indemnified Person" means each Finance
Party in its capacity as such, any of its Affiliates and each of its (or its
Affiliates') respective directors, officers, employees and agents.

 

 
(D)  
No Finance Party shall have any duty or obligation, whether as fiduciary for any
Indemnified Person or otherwise, to recover any payment made or required to be
made under paragraph (A) or (B) above.

 

 
(E)  
The Parent Company agrees that no Indemnified Person shall have any liability to
the Company or any of if its Affiliates for or in connection with anything
referred to in paragraph (A) or (B) above except for any such liability,
damages, loss, cost or expense incurred by the Parent Company that results
directly from any breach by that Indemnified Person of any Finance Document or
from the fraud, gross negligence or wilful misconduct of that Indemnified
Person.

 
17.4  
Indemnity to the Agent

 
The Parent Company shall, within five Business Days of demand, indemnify the
Agent against any cost, loss or liability incurred by the Agent (acting
reasonably) as a result of:
 

 
(A)  
investigating any event which it reasonably believes is a Default; or

 

 
(B)  
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.

 
18.  
MITIGATION BY THE LENDERS

 
18.1  
Mitigation

 

 
(A)  
Each Finance Party shall, in consultation with the Parent Company, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 7.1 (Illegality), Clause 15 (Tax gross-up and
indemnities) or Clause 16 (Increased Costs) including (but not limited to)
transferring its rights and obligations under the Finance Documents to another
Affiliate or Facility Office.

 

 
(B)  
Paragraph (A) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 

 
(C)  
Each Finance Party shall notify the Agent as soon as reasonably practicable
after it becomes aware that any circumstances of the kind described in paragraph
(A) above have arisen or may arise. The Agent shall notify the Parent Company
promptly of any such notification from a Finance Party.

 
 
61

--------------------------------------------------------------------------------

 
 
18.2  
Limitation of liability

 

 
(A)  
The Parent Company shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of steps taken by it under
Clause 18.1 (Mitigation).

 

 
(B)  
A Finance Party is not obliged to take any steps under Clause 18.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

 
19.  
COSTS AND EXPENSES

 
19.1  
Transaction expenses

 
The Parent Company shall promptly on demand pay the Agent and the Arrangers
reasonable professional fees and all out of pocket expenses (including legal
fees subject to any cap referred to in a Fee Letter) properly incurred by any of
them in connection with the negotiation, preparation, printing and execution of:
 

 
(A)  
this Agreement and any other documents referred to in this Agreement; and

 

 
(B)  
any other Finance Documents executed after the date of this Agreement.

 
19.2  
Amendment costs

 
If:
 

 
(A)  
an Obligor requests an amendment, waiver or consent; or

 

 
(B)  
an amendment is required pursuant to Clause 31.10 (Change of currency),

 
the Parent Company shall, within five Business Days of demand, reimburse the
Agent for the amount of all costs and expenses (including legal fees) reasonably
incurred by the Agent in responding to, evaluating, negotiating or complying
with that request or requirement.
 
19.3  
Enforcement costs

 
The Parent Company shall, within five Business Days of demand, pay to each
Finance Party the amount of all:
 

 
(A)  
reasonable costs and expenses (including legal fees) incurred by that Finance
Party in connection with the preservation; and

 

 
(B)  
costs and expenses (including legal fees) incurred by that Finance Party in
connection with the enforcement,

 
of any rights under any Finance Document.
 
 
62

--------------------------------------------------------------------------------

 
 
SECTION 7
GUARANTEE
 
20.  
GUARANTEE AND INDEMNITY

 
20.1  
Guarantee and indemnity

 
Each Guarantor irrevocably and unconditionally jointly and severally:
 

 
(A)  
guarantees to each Finance Party punctual performance by each Borrower of all
that Borrower's obligations under the Finance Documents;

 

 
(B)  
undertakes with each Finance Party that whenever a Borrower does not pay any
amount when due under or in connection with any Finance Document, that Guarantor
shall immediately on demand pay that amount as if it were the principal obligor;
and

 

 
(C)  
indemnifies each Finance Party immediately on demand against any cost, loss or
liability suffered by that Finance Party if any obligation guaranteed by it is
or becomes unenforceable, invalid or illegal. The amount of the cost, loss or
liability shall be equal to the amount which that Finance Party would otherwise
have been entitled to recover.

 
20.2  
Continuing guarantee

 
This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.
 
20.3  
Reinstatement

 
If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:
 

 
(A)  
the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

 

 
(B)  
each Finance Party shall be entitled to recover the value or amount of that
security or payment from each Obligor, as if the payment, discharge, avoidance
or reduction had not occurred.

 
20.4  
Waiver of defences

 
The obligations of each Guarantor under this Clause 20 (Guarantee and indemnity)
will not be affected by an act, omission, matter or thing which, but for this
Clause 20.4, would reduce, release or prejudice any of its obligations under
this Clause 20 (Guarantee and indemnity) (without limitation and whether or not
known to it or any Finance Party) including:
 
 
63

--------------------------------------------------------------------------------

 
 

 
(A)  
any time, waiver or consent granted to, or composition with, any Obligor or
other person;

 

 
(B)  
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

 

 
(C)  
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;

 

 
(D)  
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

 
(E)  
any amendment (however fundamental) or replacement of a Finance Document or any
other document or security;

 

 
(F)  
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or

 

 
(G)  
any insolvency or similar proceedings.

 
20.5  
Immediate recourse

 
Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 20 (Guarantee and indemnity). This waiver applies
irrespective of any law or any provision of a Finance Document to the contrary.
 
20.6  
Appropriations

 
Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:
 

 
(A)  
refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

 

 
(B)  
hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor's liability under this Clause 20
(Guarantee and indemnity).

 
 
64

--------------------------------------------------------------------------------

 
 
20.7  
Deferral of Guarantors' rights

 
Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents (including under Clause 20.11):
 

 
(A)  
to be indemnified by an Obligor;

 

 
(B)  
to claim any contribution from any other guarantor of any Obligor's obligations
under the Finance Documents; and/or

 

 
(C)  
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party.

 
20.8  
Release of Guarantor's right of contribution

 
If any Guarantor (a "Retiring Guarantor") ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:
 

 
(A)  
that Retiring Guarantor is released by each other Guarantor from any liability
(whether past, present or future and whether actual or contingent) to make a
contribution to any other Guarantor arising by reason of the performance by any
other Guarantor of its obligations under the Finance Documents; and

 

 
(B)  
each other Guarantor waives any rights it may have by reason of the performance
of its obligations under the Finance Documents to take the benefit (in whole or
in part and whether by way of subrogation or otherwise) of any rights of the
Finance Parties under any Finance Document or of any other security taken
pursuant to, or in connection with, any Finance Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.

 
20.9  
Additional security

 
This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.
 
20.10  
Waiver of defences under Jersey law

 
Each Obligor irrevocably and unconditionally waives such right as it may have or
claim under Jersey law:
 

 
(A)  
whether by virtue of the droit de discussion or otherwise to require that
recourse be had by any Finance Party to the assets of any other Obligor or any
other

 
 
65

--------------------------------------------------------------------------------

 
 
person before any claim is enforced against that Obligor in respect of the
obligations assumed by it under any of the Finance Documents;
 

 
(B)  
whether by virtue of the droit de division or otherwise to require that any
liability under any of the Finance Documents be divided or apportioned with any
other Obligor or any other person or reduced in any manner whatsoever; and

 

 
(C)  
to require that any other Obligor and/or any other person be joined in, or
otherwise made a party to, any proceedings brought against it in respect of its
obligations under any Finance Document,

 
and each Obligor irrevocably agrees to be bound by its obligations under the
Finance Documents irrespective of whether or not the formalities required by
Jersey law relating to the rights or obligations of sureties have been complied
with or observed.
 
20.11  
Limitations on guarantee under US law

 

 
(A)  
Notwithstanding anything to the contrary contained herein or in any other
Finance Document:

 

 
(i)  
each Finance Party agrees that the maximum liability of each Guarantor under
this Clause 20 shall in no event exceed an amount equal to the greatest amount
that would not render such Guarantor’s obligations hereunder and under the other
Finance Documents subject to avoidance under US Bankruptcy Law or to being set
aside, avoided or annulled under any Fraudulent Transfer Law, in each case after
giving effect to:

 

 
(a)  
all other liabilities of such Guarantor, contingent or otherwise, that are
relevant under such Fraudulent Transfer Law (specifically excluding, however,
any liabilities of such Guarantor in respect of intercompany indebtedness to any
Borrower to the extent that such Financial Indebtedness would be discharged in
an amount equal to the amount paid by such Guarantor hereunder); and

 

 
(b)  
the value as assets of such Guarantor (as determined under the applicable
provisions of such Fraudulent Transfer Law) of any rights to subrogation,
contribution, reimbursement, indemnity or similar rights held by such Guarantor
pursuant to:

 

 
(1)  
applicable law; or

 

 
(2)  
any other agreement providing for an equitable allocation among such Guarantor
and the borrowers and other Guarantors of obligations arising under this
Agreement or other guarantees of such obligations by such parties; and

 
 
66

--------------------------------------------------------------------------------

 
 

 
(ii)  
each Party agrees that, in the event any payment or distribution is made on any
date by a Guarantor under this Clause 20, each such Guarantor shall (subject to
Clause 20.7 above) be entitled to be indemnified from each other Guarantor in an
amount equal to such payment, in each case multiplied by a fraction of which the
numerator shall be the net worth of the contributing Guarantor and the
denominator shall be the aggregate net worth of all the Guarantors.

 
 
67

--------------------------------------------------------------------------------

 
 
SECTION 8
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
 
21.  
REPRESENTATIONS

 
21.1  
Time of Representations

 

 
(A)  
Subject to paragraph (B), each Obligor makes the representations and warranties
set out in this Clause 21 to each Finance Party on the date of this Agreement.

 

 
(B)  
The representations given at paragraphs (B) to (D) of Clause 21.11 (No
misleading information) below are made on the Information Memorandum Date and on
the close of Syndication only, provided that, in relation to the representations
to be given on the close of Syndication, such representations shall be qualified
by any matters disclosed by the Company in writing to the Agent in the period
from the day after the Information Memorandum Date to the day before the close
of Syndication.

 
21.2  
Status

 

 
(A)  
It is a corporation, duly incorporated and validly existing under the law of its
jurisdiction of incorporation.

 

 
(B)  
It and each of its Subsidiaries has the power to own its assets and carry on its
business as it is being conducted.

 
21.3  
Binding obligations

 
The obligations expressed to be assumed by it in each Finance Document are,
subject to laws or legal procedures affecting the enforceability of creditors'
rights generally and any other reservations set out in the legal opinions listed
in Schedule 2 (Conditions precedent) or delivered in connection with an
Obligor's accession to this Agreement, legal, valid, binding and enforceable
obligations.
 
21.4  
Non-conflict with other obligations

 
The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:
 

 
(A)  
any law or regulation applicable to it;

 

 
(B)  
its or any of its Subsidiaries' constitutional documents; or

 

 
(C)  
any agreement or instrument binding upon it or any of its Subsidiaries or any of
its or any of its Subsidiaries' assets which conflict would reasonably be likely
to have a Material Adverse Effect.

 
 
68

--------------------------------------------------------------------------------

 
 
21.5  
Power and authority

 
It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated for it by
those Finance Documents.
 
21.6  
Validity and admissibility in evidence

 
All Authorisations required:
 

 
(A)  
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party; and

 

 
(B)  
to make the Finance Documents to which it is a party admissible in evidence in
its jurisdiction of incorporation,

 
(other than as disclosed in a legal opinion delivered to the Agent pursuant to
Part I of Schedule 2 (Conditions precedent) or in connection with an Obligor's
accession to this Agreement) have been obtained or effected and are in full
force and effect.
 
21.7  
Governing law and enforcement

 

 
(A)  
The choice of English law as the governing law of the Finance Documents will be
recognised and enforced in its jurisdiction of incorporation.

 

 
(B)  
Any judgment obtained in England in relation to a Finance Document will be
recognised and enforced in its jurisdiction of incorporation.

 
21.8  
Deduction of Tax

 
It is not required to make any deduction for or on account of:
 

 
(A)  
United Kingdom Tax from any payment it may make under any Finance Document to a
Lender so long as the Lender is a UK Qualifying Lender falling within paragraph
(a)(i) of the definition of “Qualifying Lender” in Clause 15.1(A);

 

 
(B)  
Irish Tax from any payment it may make under any Finance Document to a Lender so
long as the Lender is an Irish Qualifying Lender falling within  paragraph
(b)(i) of the definition of “Qualifying Lender” in Clause 15.1(A); and

 

 
(C)  
Jersey Tax from any payment it may make under any Finance Document to a Lender.

 
21.9  
No filing or stamp taxes

 
Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar Tax be
paid in such jurisdiction on or in relation to the Finance Documents or the
transactions contemplated by the Finance Documents (excluding for this purpose
any assignment or transfer of rights under any
 
 
69

--------------------------------------------------------------------------------

 
 
Finance Document by a Finance Party and any agreement pursuant to which such
assignment or transfer is made) .
 
21.10  
No default

 
No Event of Default is continuing or might reasonably be expected to result from
the making of any Utilisation.
 
21.11  
No misleading information

 
Save as disclosed in writing to the Agent and the Arrangers prior to the date of
this Agreement (other than in relation to the Information Memorandum in respect
of which such disclosure shall not apply):
 

 
(A)  
any factual information, including any information which discloses evidence of
material litigation which is pending or threatened, provided by or on behalf of
any member of the Group to any of the Finance Parties prior to the date of this
Agreement in connection with its entry into this Agreement was true and accurate
in all material respects as at the date it was provided or as at the date (if
any) at which it is stated.

 

 
(B)  
any financial projections contained in the Information Memorandum have been
prepared on the basis of recent historical information and on the basis of
reasonable assumptions.

 

 
(C)  
no information has been given or withheld that results in the information
referred to in paragraph (A) or (B) above being untrue or misleading in any
material respect.

 

 
(D)  
any factual information contained in the Information Memorandum provided by or
on behalf of any member of the Group was (to the best of the Company's knowledge
and belief, having made reasonable enquiries, in the case of factual information
relating to the Target), true and accurate and complete in all material respects
as at the date of the Information Memorandum or (as the case may be) as at the
date the information is expressed to be given and nothing has occurred or been
omitted which would result in the information being inaccurate or misleading in
any material respect.

 

 
(E)  
as of the date of this Agreement, there has been no change in the business or
the consolidated financial condition of the Group since the date of its last
audited financial statements that would have a Material Adverse Effect.

 
21.12  
Financial statements

 
In the case of the Parent Company only:
 

 
(A)  
Its Original Financial Statements were prepared in accordance with US GAAP
consistently applied.

 
 
70

--------------------------------------------------------------------------------

 
 

 
(B)  
Its Original Financial Statements fairly represent its financial condition and
operations (consolidated) during the relevant financial year.

 
21.13  
Pari passu ranking

 
Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.
 
21.14  
Anti-corruption law

 
Its policy is to conduct its businesses in compliance with applicable
anti-corruption laws and it has instituted and maintained, and will continue to
maintain, policies and procedures reasonably designed to promote compliance with
such laws.
 
21.15  
Sanctions

 
Its policy is and will continue to be to conduct its businesses in compliance
with applicable sanctions enforced by the U.S. Department of Treasury’s Office
of Foreign Assets Control, the United Nations Security Council and the European
Union or Her Majesty’s Treasury (collectively, “Sanctions”).
 
21.16  
The Company

 
As a matter of Irish law, the Company is resident for tax purposes in the
Republic of Ireland on the basis that its place of central management and
control is in the Republic of Ireland.
 
21.17  
US Margin Regulations

 
No part of the proceeds of any Utilisation will be used for any purpose which
violates the provisions of the regulations of the Federal Reserve Board.
 
21.18  
ERISA Matters

 
No Obligor or ERISA Affiliate has during the past five years maintained,
contributed to or had an obligation to contribute to any Employee Plan or
Multiemployer Plan.
 
21.19  
Repetition

 

 
(A)  
The Repeating Representations are deemed to be made by each Obligor (by
reference to the facts and circumstances then existing) on:

 

 
(i)  
the date of each Utilisation Request and the first day of each Interest Period;

 

 
(ii)  
in the case of an Additional Obligor, the day on which such company becomes (or
it is proposed that such company becomes) an Additional Obligor; and

 
 
71

--------------------------------------------------------------------------------

 
 

 
(iii)  
each Newco Scheme Date.

 

 
(B)  
The representation in Clause 21.14 (Anti-corruption law) is deemed to be made by
each Additional Obligor (by reference to the facts and circumstances then
existing) on the day on which such company becomes (or it is proposed that such
company becomes) an Additional Obligor.

 
22.  
INFORMATION UNDERTAKINGS

 
The undertakings in this Clause 22 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
 
22.1  
Financial statements

 
The Parent Company shall supply to the Agent in sufficient copies for all the
Lenders:
 

 
(A)  
as soon as the same are made public, but in any event within 120 days after the
end of each of its financial years, its audited consolidated financial
statements for that financial year; and

 

 
(B)  
as soon as the same are made public, but in any event within 90 days after the
end of the first half of each of its financial years, its unaudited consolidated
financial statements for that financial half year.

 
22.2  
Compliance Certificate

 

 
(A)  
The Parent Company shall supply to the Agent, with each set of financial
statements delivered pursuant to paragraphs (A) and (B) of Clause 22.1
(Financial statements), a Compliance Certificate setting out (in reasonable
detail) computations as to compliance with Clause 23 (Financial covenants) as at
the date as at which those financial statements were drawn up.

 

 
(B)  
Each Compliance Certificate shall be signed by two signatories of the Parent
Company authorised pursuant to the resolutions and by reference to specified
signatures, in each case as referred to in Schedule 2 (Conditions Precedent) and
as may be updated from time to time in a manner satisfactory to the Agent
(acting reasonably).

 
22.3  
Requirements as to financial statements

 

 
(A)  
The Parent Company shall procure that each set of financial statements delivered
pursuant to Clause 22.1 (Financial statements) is prepared using US GAAP.

 

 
(B)  
Following the completion of any Newco Scheme, Top Newco shall supply to the
Agent, together with its audited consolidated financial statements for the
financial year in which the relevant Newco Scheme has completed and required to
be delivered pursuant to paragraph (A) of Clause 22.1 (Financial statements), a
reconciliation between those consolidated financial statements and the

 
 
72

--------------------------------------------------------------------------------

 
 
consolidated financial statements of the Company or, as applicable, the
previously interposed Top Newco relevant to the financial year in which the
Newco Scheme has completed.
 

 
(C)  
The Parent Company shall procure that each set of financial statements delivered
pursuant to Clause 22.1 (Financial statements) is prepared using US GAAP and
accounting practices and financial reference periods consistent with those
applied in the preparation of the Original Financial Statements unless, in
relation to any set of financial statements:

 

 
(i)  
there has been a change in US GAAP or accounting practices which is relevant to
the preparation of that set of financial statements but which does not have any
impact upon calculations for the purposes of establishing compliance with Clause
23.2 (Financial condition), and such change has been disclosed in a Form 10K or
10Q statement filed by (or on behalf of) the Parent Company with the SEC; or

 

 
(ii)  
there has been a change in:

 

 
(a)  
US GAAP or accounting practices which has an impact upon calculations for the
purposes of establishing compliance with Clause 23.2 (Financial condition); or

 

 
(b)  
financial reference periods; and

 
the Parent Company notifies the Agent that there has been such change and
delivers to the Agent, if and to the extent reasonably necessary for the
purposes of establishing compliance with Clause 23.2 (Financial condition)
taking into account any disclosure which has been made in any relevant Form 10K
or 10Q filed by (or on behalf of) the Parent with the SEC:
 

 
(1)  
a description of any change necessary for those financial statements to reflect
the US GAAP, accounting practices and reference periods upon which those
Original Financial Statements were prepared; and

 

 
(2)  
sufficient information, in form and substance as may reasonably be required by
the Agent, to enable the Lenders to determine whether Clause 23 (Financial
covenants) has been complied with and make an accurate comparison between the
financial position indicated in those financial statements and those Original
Financial Statements.

 
Any reference in this Agreement to those financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Original Financial Statements were prepared.
 

 
(D)  
If the Parent Company notifies the Agent of a change in accordance with
paragraph (C)(ii)(a) above, the Parent Company and Agent shall enter into
negotiations in good faith with a view to agreeing:

 
 
73

--------------------------------------------------------------------------------

 
 

 
(i)  
whether or not the change might result in any material alteration in the
commercial effect of any of the terms of this Agreement; and

 

 
(ii)  
if so, any amendments to this Agreement which may be necessary to ensure that
the change does not result in any material alteration in the commercial effect
of those terms,

 
and if any amendments are agreed they shall take effect and be binding on each
of the Parties in accordance with their terms.
 
22.4  
Information: miscellaneous

 
The Parent Company shall supply to the Agent (in sufficient copies for all the
Lenders, if the Agent so requests):
 

 
(A)  
all documents dispatched by the Parent Company to its shareholders (or any class
of them) or its creditors generally at the same time as they are dispatched;

 

 
(B)  
copies of any public announcement made by the Parent Company which discloses the
details of any material litigation, arbitration or administrative proceedings
which are current, threatened or pending against any member of the Group; and

 

 
(C)  
promptly, such further information as any Finance Party (through the Agent) may
reasonably request at reasonable times and at reasonable intervals.

 
22.5  
Notification of default

 
Each Obligor shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence (unless that
Obligor is aware that a notification regarding such Default has already been
provided by another Obligor).
 
22.6  
"Know your customer" checks

 

 
(A)  
If:

 

 
(i)  
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 

 
(ii)  
any change in the status of an Obligor or the composition of the shareholders of
an Obligor after the date of this Agreement; or

 

 
(iii)  
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender (which would be
permitted under Clause 26 (Changes to the Lenders)) prior to such assignment or
transfer,

 
 
74

--------------------------------------------------------------------------------

 
 
obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with "know your customer" or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is within that Obligor's possession or control reasonably
requested by the Agent (for itself or on behalf of any Lender) or any Lender
(for itself or, in the case of the event described in paragraph (iii) above, on
behalf of any prospective new Lender) in order for the Agent, such Lender or, in
the case of the event described in paragraph (iii) above, any prospective new
Lender to carry out and be satisfied it has complied with all necessary "know
your customer" or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.
 

 
(B)  
Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary "know your customer" or other similar checks
required under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

 

 
(C)  
The Parent Company shall, by not less than ten Business Days' prior written
notice to the Agent, notify the Agent (which shall promptly notify the Lenders)
of its intention to request that one of its Subsidiaries becomes an Additional
Obligor pursuant to Clause 27 (Changes to the Obligors).

 

 
(D)  
Following the giving of any notice pursuant to paragraph (C) above, if the
accession of such Additional Obligor obliges the Agent or any Lender to comply
with "know your customer" or similar identification procedures in circumstances
where the necessary information is not already available to it, the Parent
Company shall promptly upon the request of the Agent or any Lender supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself or on behalf of any Lender) or any Lender
(for itself or on behalf of any prospective new Lender) in order for the Agent
or such Lender or any prospective new Lender to carry out and be satisfied it
has complied with the results of all necessary "know your customer" or other
similar checks under all applicable laws and regulations pursuant to the
accession of such Subsidiary to this Agreement as an Additional Obligor.

 
22.7  
"Know your customer" confirmation

 
Each Lender confirms as at the date of this Agreement that, under "know your
customer" requirements in existence as at the date of this Agreement, it does
not require financial statements for Obligors other than the Company.
 
 
75

--------------------------------------------------------------------------------

 
 
23.  
FINANCIAL COVENANTS

 
23.1  
Financial definitions

 

 
(A)  
For the purpose of this Clause 23, amounts computed for the Group shall
represent those assets, liabilities, income and expenses contained in the
accounting records of the Parent Company and its Subsidiaries.  For the
avoidance of doubt, such amounts and the financial covenants shall not include
any assets, liabilities, income and expenses recorded in any variable interest
entity which the Group consolidates under US GAAP pursuant to Accounting
Standards Codification 810, Consolidation (formerly FIN 46(R)), Consolidation of
Variable Interest Entities - An Interpretation of ARB No. 51, as amended by FASB
167, Amendments to FASB Interpretation No. 46(R)).

 

 
(B)  
In this Clause 23 (Financial covenants):

 
“Acquisition Costs” means all fees, costs and expenses, stamp, registration and
other Taxes incurred by the Parent Company or any other member of the Group in
connection with any acquisition following the date of this Agreement.
 
"Borrowings" means, at any time, any indebtedness in respect of:
 
 
(a)
the principal amount of moneys borrowed and any net debit balances at banks
after application of applicable account pooling arrangements;

 
 
(b)
the principal amount raised under acceptance credit facilities other than
acceptances relating to the purchase or sale of goods in the ordinary course of
trading;

 
 
(c)
the principal amount of any debenture, bond, note, loan stock, commercial paper
or other securities;

 
 
(d)
the capitalised element of indebtedness under finance leases or capital leases
entered into primarily as a method of raising finance or financing the
acquisition of the asset leased;

 
 
(e)
receivables sold or discounted other than receivables sold or discounted in the
ordinary course of trading or on non-recourse terms;

 
 
(f)
indebtedness arising from deferred payment agreements except in the ordinary
course of trading (and excluding, for the avoidance of doubt, milestone and
deferred consideration payments in respect of acquisitions of shares or other
assets which are the subject of any acquisition);

 
 
(g)
any fixed or minimum premium payable on repayment of any debt instrument;

 
 
(h)
principal amounts raised under any other transaction having the commercial
effect of a borrowing; or

 
 
76

--------------------------------------------------------------------------------

 
 
 
(i)
(without double counting) any guarantee, indemnity or similar assurance for any
of the items referred to in paragraphs (a) to (h) above.

 
"Cash" means, at any time:
 
 
(a)
cash at bank denominated in sterling, dollars, euro or other currency freely
convertible into dollars and freely transferable and credited to an account in
the name of a member of the Group with a reputable financial institution and to
which a member of the Group is alone beneficially entitled and for so long as
that cash is repayable on demand, provided that:

 
 
(i)
repayment of that cash is not contingent on the prior discharge of any other
indebtedness of any Group member or of any other person whatsoever or on the
satisfaction of any other condition;

 
 
(ii)
there is no Security over that cash except Security created or constituted
pursuant to a Finance Document or Security securing obligations of a member of
the Group granted in favour of another member of the Group; and

 
 
(iii)
such cash is freely and immediately available and convertible into dollars to be
applied in repayment or prepayment of the Borrowings; and

 
 
(b)
to the extent the relevant indebtedness is included in Borrowings, cash
collateral provided for such indebtedness up to a maximum amount equal to the
principal amount of such indebtedness.

 
"Cash Equivalent Investments" means:
 
 
(a)
debt securities denominated in sterling, dollars, euro or other currency freely
convertible into dollars issued by, or unconditionally guaranteed by, the United
Kingdom or the United States of America which are not convertible into any other
form of security and having not more than three months to final maturity;

 
 
(b)
debt securities denominated in sterling, dollars or euro or other currency
freely convertible into dollars which are not convertible into any other form of
security, and having not more than three months to final maturity, at all times
rated P-1 (Moody's Investor Services Inc.) or A-1 (Standard & Poor's
Corporation) and which are not issued or guaranteed by any member of the Group;

 
 
(c)
certificates of deposit denominated in sterling, dollars or euro or other
currency freely convertible into dollars issued by, and acceptances by, banking
institutions authorised under applicable legislation of the United Kingdom rated
P-1 (Moody's Investor Services Inc.) or A-1 (Standard & Poor's Corporation); and

 
 
77

--------------------------------------------------------------------------------

 
 

 
(d) 
other securities (if any) approved in writing by the Agent,

 
provided that:
 
 
(i)
there is no Security over the investments referred to in paragraphs (a) to (d)
above except Security created or constituted pursuant to a Finance Document or
Security securing obligations of a member of the Group granted in favour of
another member of the Group; and

 
 
(ii)
cash proceeds of the investments referred to in paragraphs (a) to (d) above are
freely and immediately available and convertible into dollars to be applied in
repayment or prepayment of the Borrowings.

 
"EBITDA" means, in respect of any Relevant Period, consolidated operating income
for such period (after giving effect to the following adjustments, if
applicable):
 
 
(a)
before deducting any corporation tax or other taxes on income, profits or gains;

 
 
(b)
before deducting interest payable and before adding interest receivable;

 
 
(c)
before deducting unusual or non-recurring losses or charges, provided that any
accruals or reserves in the ordinary course of business shall be excluded (and,
for the avoidance of doubt, up-front milestone and licensing payments which have
been charged to the income statement on initial recognition under US GAAP shall
constitute unusual or non-recurring losses or charges and accordingly shall not
be deducted from EBITDA);

 
 
(d)
before adding extraordinary gains and non-cash gains;

 
 
(e)
after deducting the amount of net profit (or adding back the amount of net loss)
of any Group company (other than the Parent Company) which is attributable to
any third party (other than another Group company) which is a shareholder in
that Group company;

 
 
(f)
after adding back the amount of any loss and after deducting the amount of any
gain against book value arising on a disposal of any asset (other than stock
disposed of in the ordinary course of trading);

 
 
(g)
after deducting any income (to the extent not received in cash) and adding back
any loss from any associate or joint venture or any other companies in which a
Group company has a minority interest;

 
 
(h)
before deducting any depreciation or amortisation;

 
 
(i)
before deducting any distributions; and

 
 
78

--------------------------------------------------------------------------------

 
 
 
(j)
before deducting any non-cash write-offs of in-process research and development,
goodwill, non-cash stock compensation charges, non-cash stock revaluation
charges arising on an acquisition and non-cash write-offs of any investments,
intellectual property or fixed assets; and

 
 
(k)
before deducting any Acquisition Costs.

 
For the purposes of paragraph (A) of Clause 23.2 (Financial condition) only,
EBITDA shall be adjusted, at any time, on a pro-forma basis to include
businesses or assets acquired in the period and exclude businesses or assets
disposed of in the period.
 
"Liquid Investments" means at any time:
 
 
(a)
any investment in marketable debt obligations for which a recognised trading
market exists and which are not convertible or exchangeable to any other
security provided that:

 
 
(i)
each obligation has a credit rating of either A or A-1 or higher by Standard &
Poor's Corporation (or in each case the equivalent rating including the
equivalent money market fund rating by Standard & Poor's Corporation) or A2 or
P-1 or higher by Moody's Investor Services Inc. (or in each case the equivalent
rating including the equivalent money market fund rating by Moody's Investor
Services Inc.) and further provided that no more than 25 per cent. of all such
investments shall be rated A and A-1 by Standard & Poor's Corporation (and in
each case the equivalent rating including the equivalent money market fund
rating by Standard & Poor's Corporation) and A2 and P-1 by Moody's Investor
Services Inc. (and in each case the equivalent rating including the equivalent
money market fund rating by Moody's Investor Services Inc.);

 
 
(ii)
each obligation is beneficially owned by a member of the Group;

 
 
(iii)
no obligation is issued by or guaranteed by a member of the Group; and

 
 
(iv)
there is no Security over such obligation save pursuant to the Finance Documents
or Security securing obligations of a member of the Group granted in favour of
another member of the Group; and

 
 
(b)
any investment accessible within 30 days in money market funds which have a
credit rating of either A-1 or higher by Standard & Poor's Corporation (or in
each case the equivalent rating including the equivalent money market fund
rating by Standard & Poor's Corporation) or P-1 or higher by Moody's Investor
Services Inc. (or in each case the equivalent rating including the equivalent
money market fund rating by

 
 
79

--------------------------------------------------------------------------------

 
 
Moody's Investor Services Inc.) or Rule 2a7 Money Market Funds as defined in the
US Investment Company Act 1940 provided that:
 
 
(i)
such investment is beneficially owned by a member of the Group; and

 
 
(ii)
there is no Security over such investment save pursuant to the Finance Documents
or Security securing obligations of a member of the Group granted in favour of
another member of the Group,

 
provided that the cash proceeds of the investments referred to in paragraphs (a)
and (b) above, either through sale or redemption, are freely and immediately
available and convertible into dollars to be applied in repayment or prepayment
of the Borrowings.
 
"Net Debt" means, at any time, the aggregate consolidated Borrowings of the
Group from sources external to the Group, less all Cash and Cash Equivalent
Investments of the Group and the then mark to market value of Liquid
Investments.
 
"Net Interest" means, in respect of any Relevant Period, the sum of (i) the
amount of interest and similar charges payable in respect of Borrowings by the
Group during such period less (ii) the amount of interest received or receivable
and any similar income of the Group during such period excluding any payment or
amortisation of front end or arrangement fees payable under or in connection
with this Agreement or any Fee Letter. For the purposes of this definition:
 
 
(a)
prior to the delivery of a valuation judgment by the relevant court in
connection with any "appraisal" or similar proceedings brought by former common
stockholders or shareholders of any company acquired by any member of the Group
after the date of this Agreement, the amount of interest and similar charges
payable by the Group in respect of any potential award in such proceedings shall
be deemed to be as recorded in the Group's financial statements for the Relevant
Period; and

 
 
(b)
following the delivery of a valuation judgment by the relevant court in
connection with the proceedings described in paragraph (a) above, and following
any revised valuation judgment on appeal from such proceedings, the amount of
interest and similar charges payable by the Group in respect of the court's
valuation shall be as determined by the court, but allocated on a pro rata basis
from (and including) the calendar month in which the relevant acquisition is
consummated to (but excluding) the calendar month in which such interest or
similar charges are actually paid.

 
"Relevant Period" means each period of twelve months ending on the last day of
the Parent Company's financial year and each period of twelve months
 
 
80

--------------------------------------------------------------------------------

 
 
ending on the last day of the first half of the Parent Company's financial year
with the first such period ending on 31 December 2011.
 
23.2  
Financial condition

 
The Parent Company shall ensure that:
 

 
(A)  
the ratio of Net Debt to EBITDA of the Group in respect of the most recently
ended Relevant Period (the "Leverage Ratio") shall not at any time exceed 3.5:1,
except that, following the Acquisition or any other acquisition by the Group for
a consideration which includes a cash element of at least US$ 250,000,000, the
Parent Company may elect to increase the Leverage Ratio to 4.0:1 for the
Relevant Period in which the acquisition was completed and the immediately
following Relevant Period (except in the case of an In-licensing Acquisition (as
defined below)). The election must be made by no later than the date on which
the Compliance Certificate for the first Relevant Period to which that election
relates is delivered pursuant to Clause 22.2 (Compliance Certificate) (or the
date on which such Compliance Certificate was due to have been delivered if
earlier). For the avoidance of doubt, an “acquisition” includes an in-licensing
agreement under which the Group acquires certain rights to products and projects
(an "In-licensing Acquisition") which would require the Group to pay licence
fees, milestone payments or other similar fees or payments ("In-licensing Fees
and Payments").  Notwithstanding the above, where the acquisition is an
In-licensing Acquisition the Parent Company may elect to increase the Leverage
Ratio to 4.0:1 where the aggregate In-licensing Fees and Payments in respect of
that In-licensing Acquisition totals at least US$ 250,000,000 in any one
Relevant Period. The increase in the Leverage Ratio shall apply to the Relevant
Period in which such In-licensing Fees and Payments were paid and the
immediately following Relevant Period and the election must be made by no later
than the date on which the Compliance Certificate for the first Relevant Period
to which that election relates is delivered pursuant to Clause 22.2 (Compliance
Certificate) (or the date on which such Compliance Certificate was due to have
been delivered if earlier). Only one election under this paragraph (A) may be
made; and

 

 
(B)  
the ratio of EBITDA of the Group to Net Interest in respect of the most recently
ended Relevant Period shall not be less than 4.0:1.

 
23.3  
Financial testing

 

 
(A)  
The financial covenants set out in Clause 23.2 (Financial condition) shall be
tested by reference to each of the financial statements and/or each Compliance
Certificate delivered pursuant to Clause 22.2 (Compliance Certificate).

 

 
(B)  
If paragraph (D) of Clause 22.3 (Requirements as to financial statements)
applies (and for so long as no amendments to the contrary have been agreed
pursuant to paragraph (D) of Clause 22.3 (Requirements as to financial
statements)), then the financial covenants set out in Clause 23.2 (Financial
condition) shall be tested by reference to the relevant financial statements as
adjusted pursuant to paragraph (C) of Clause 22.3 (Requirements as to

 
 
81

--------------------------------------------------------------------------------

 
 
financial statements) (and/or relevant Compliance Certificate delivered in
accordance with Clause 22.2  (Compliance Certificate)) to reflect the basis upon
which the Original Financial Statements were prepared and, to the extent
relevant, any other information delivered to the Agent in accordance with
paragraph (C) of Clause 22.3 (Requirements as to financial statements).
 
24.  
GENERAL UNDERTAKINGS

 
The undertakings in this Clause 24 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
 
24.1  
Authorisations

 
Each Obligor shall promptly obtain, comply with and do all that is necessary to
maintain in full force and effect any Authorisation required under any law or
regulation of its jurisdiction of incorporation to enable it to perform its
obligations under the Finance Documents and to ensure the legality, validity,
enforceability and admissibility in evidence in its jurisdiction of
incorporation of any Finance Document subject to any applicable bankruptcy,
insolvency, reorganisation, moratorium and other similar laws or legal
procedures affecting the enforceability of creditors' rights generally and any
other reservations set out in any of the legal opinions listed in Schedule 2
(Conditions precedent) or delivered in connection with an Obligor's accession to
this Agreement.
 
24.2  
Compliance with laws

 
Each Obligor shall comply in all respects with all laws to which it may be
subject, if failure so to comply would have a Material Adverse Effect.
 
24.3  
Negative pledge

 

 
(A)  
No Obligor shall (and the Parent Company shall ensure that no other member of
the Group will) create or permit to subsist any Security over any of its assets.

 

 
(B)  
No Obligor shall (and the Parent Company shall ensure that no other member of
the Group will):

 

 
(i)  
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by an Obligor or any other member of the
Group;

 

 
(ii)  
sell, transfer or otherwise dispose of any of its receivables on recourse terms;

 

 
(iii)  
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

 

 
(iv)  
enter into any other preferential arrangement having a similar effect,

 
 
82

--------------------------------------------------------------------------------

 
 
in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
 

 
(C)  
Paragraphs (A) and (B) above do not apply to:

 

 
(i)  
any Security (or transaction ("Quasi-Security") described in paragraph (B)
above) created with the prior written consent of the Majority Lenders;

 

 
(ii)  
any Security or Quasi-Security listed in Schedule 9 (Existing Security) except
to the extent the principal amount secured by that Security exceeds the amount
stated in that Schedule;

 

 
(iii)  
any netting or set-off arrangement entered into by any member of the Group in
the ordinary course of its banking arrangements for the purpose of netting or
setting-off debit and credit balances;

 

 
(iv)  
any lien arising by operation of law and in the ordinary course of trading and
not as a result of any default or omission by any member of the Group;

 

 
(v)  
any future title retention provisions to which a member of the Group is subject
entered into in the ordinary course of trading;

 

 
(vi)  
any netting or set-off arrangement entered into by any member of the Group under
any treasury transaction entered into in the ordinary course of business;

 

 
(vii)  
any Security or Quasi-Security over or affecting any asset acquired by a member
of the Group after the date of this Agreement if:

 

 
(a)  
the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the Group;

 

 
(b)  
the principal amount secured has not been increased in contemplation of or since
the acquisition of that asset by a member of the Group; and

 

 
(c)  
the Security or Quasi-Security is removed or discharged within six months of the
date of acquisition of such asset;

 

 
(viii)  
any Security or Quasi-Security over or affecting any asset of any company which
becomes a member of the Group after the date of this Agreement, where the
Security or Quasi-Security is created prior to the date on which that company
becomes a member of the Group, if:

 

 
(a)  
the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;

 
 
83

--------------------------------------------------------------------------------

 
 

 
(b)  
the principal amount secured has not increased in contemplation of or since the
acquisition of that company; and

 

 
(c)  
the Security or Quasi-Security is removed or discharged within six months of
that company becoming a member of the Group;

 

 
(ix)  
any Security entered into pursuant to any Finance Document;

 

 
(x)  
any Security or Quasi-Security created in connection with a Permitted
Securitisation;

 

 
(xi)  
any Security or Quasi-Security created or subsisting over cash or Cash
Equivalent Investments deposited in an escrow account or subject to escrow or
similar agreements or arrangements in connection with any acquisition of an
undertaking or company by a member of the Group after the date of this Agreement
provided that such requirements for escrow arrangements are entered into (a) on
an arm’s length basis and (b) such that the Security or Quasi-Security is
removed or discharged within one month following the discharge in full of the
liabilities supported by such accounts, agreements or arrangements.

 

 
(xii)  
any Security or Quasi-Security arising as a consequence of any credit support or
collateral provision arrangement (including without limitation initial
margining) on arm’s length terms in relation to any derivative transaction which
falls within paragraph (B)(vii) of Clause 24.8 (Financial Indebtedness);

 

 
(xiii)  
any Security or Quasi-Security constituted by any lease or hire purchase
contract which falls within the exclusion to paragraph (d) of the definition of
Financial Indebtedness;

 

 
(xiv)  
any Security on Target Shares constituting Margin Stock, if and to the extent
that the value of all Margin Stock of the Parent Company and the other members
of the Group exceed 25% of the value of the total assets of the Group subject to
Clause 24.3(A) or (B); or

 

 
(xv)  
any Security or Quasi-Security securing indebtedness the principal amount of
which (when aggregated with the principal amount of any other indebtedness which
has the benefit of Security or Quasi-Security given by any member of the Group
other than any permitted under paragraphs (i) to (xiv) above) does not exceed at
any time US$ 200,000,000 (or its equivalent in another currency or currencies).

 

 
(D)  
Paragraph (B) above does not apply to any Quasi-Security granted by a member of
the Group or to any Security granted by a member of the Group in favour of
another wholly owned member of the Group but only in respect of liabilities
owing to the Group.

 
 
84

--------------------------------------------------------------------------------

 
 
24.4  
Disposals

 

 
(A)  
No Obligor shall (and the Parent Company shall ensure that no other member of
the Group will) enter into a single transaction or a series of transactions
(whether related or not and whether voluntary or involuntary) to sell, lease,
transfer, dispose by way of de-merger or otherwise dispose of any asset.

 

 
(B)  
Paragraph (A) above does not apply to any sale, lease, transfer or other
disposal:

 

 
(i)  
made in the ordinary course of business of the disposing entity;

 

 
(ii)  
of assets in exchange for other assets which are comparable or superior as to
value;

 

 
(iii)  
in the form of out-licensing arrangements entered into by a member of the Group
in the ordinary course of trading;

 

 
(iv)  
of obsolete assets on normal commercial terms;

 

 
(v)  
of assets by one member of the Group to another member of the Group;

 

 
(vi)  
of cash for any purpose permitted under the Finance Documents;

 

 
(vii)  
of assets held by any member of the Group if such member of the Group has
already contracted to dispose of such assets at the time such member of the
Group is acquired;

 

 
(viii)  
made with the prior written consent of the Majority Lenders;

 

 
(ix)  
of cash by the payment of dividends and other distributions in respect of share
capital which are not contrary to law;

 

 
(x)  
made in connection with a Permitted Securitisation; or

 

 
(xi)  
at market value and on arm's length terms,

 
provided that no sale, lease, transfer or other disposal which would otherwise
be permitted pursuant to the terms of any of paragraphs (i) to (v) and (vii) to
(xi) (inclusive) above which would be deemed to be a class 1 transaction under
the Listing Rules of the Financial Services Authority (other than any sale of
Margin Stock for fair value as determined by the board of directors of the
Parent Company in good faith) shall be permitted without the consent of the
Majority Lenders.
 
For the purpose of this Clause 24.4, "ordinary course of business" means the
ordinary course of trading of the relevant entity or made as part of the day to
day operation of the relevant entity as carried on at the date hereof or as part
of any activities ancillary to the ordinary course of trading.
 
 
85

--------------------------------------------------------------------------------

 
 
24.5  
Change of business

 
The Parent Company shall procure that no substantial change is made to the
general nature of the business of the Group from that carried on at the date of
this Agreement.
 
24.6  
Insurance

 
Each Obligor shall (and the Parent Company shall ensure that each member of the
Group will) maintain material insurances on and in relation to its business and
assets against those risks and to the extent as is usual for companies carrying
on the same or substantially similar business (and each member of the Group may
maintain insurances with a captive insurer for this purpose).
 
24.7  
Loans

 

 
(A)  
No Obligor shall (and the Parent Company shall ensure that no member of the
Group will) make any loans or grant any credit.

 

 
(B)  
Paragraph (A) above does not apply to:

 

 
(i)  
loans existing at the date of this Agreement and listed in Schedule 10 (Existing
Loans) except to the extent the principal amount of the loans exceeds the amount
stated in that Schedule;

 

 
(ii)  
trade credit in the ordinary course of trading;

 

 
(iii)  
loans to directors or employees in the ordinary course of business not exceeding
US$ 10,000,000 in aggregate;

 

 
(iv)  
loans or credit made by one member of the Group to another member of the Group;

 

 
(v)  
loans entered into pursuant to any Finance Documents;

 

 
(vi)  
loans or credit made with the consent of the Majority Lenders; or

 

 
(vii)  
loans or credit the principal amount of which (when aggregated with the
principal amount of any other loans given by any member of the Group other than
any permitted under paragraphs (i) to (vi) above) does not exceed US$
250,000,000 (or its equivalent in another currency or currencies).

 
24.8  
Financial Indebtedness

 

 
(A)  
No Obligor shall (and the Parent Company shall ensure that no member of the
Group will) incur or allow to remain outstanding any Financial Indebtedness.

 

 
(B)  
Paragraph (A) above does not apply to:

 

 
(i)  
any Financial Indebtedness incurred under the Finance Documents;

 
 
86

--------------------------------------------------------------------------------

 
 

 
(ii)  
any Financial Indebtedness incurred under the Existing Facilities Agreement or
any replacement or refinancing thereof (but, in each case, only to the extent
that the amount of such Financial Indebtedness does not in aggregate exceed the
amount of Financial Indebtedness that could be incurred under the Existing
Facilities Agreement on the date of this Agreement);

 

 
(iii)  
any Existing Financial Indebtedness and any refinancing thereof (to the extent
the aggregate amount outstanding is not increased as a result of or pursuant to
the refinancing);

 

 
(iv)  
any trade credit in the ordinary course of trading;

 

 
(v)  
any Financial Indebtedness to the extent owed by one member of the Group to
another member of the Group;

 

 
(vi)  
any Financial Indebtedness incurred by a Guarantor;

 

 
(vii)  
any Financial Indebtedness not otherwise described in this paragraph (B) to the
extent it is applied in voluntary prepayment and cancellation of the Facilities
pursuant to Clause 7 (Illegality, voluntary prepayment and cancellation);

 

 
(viii)  
any derivative transaction entered into in the ordinary course of treasury
operations and not for speculative purposes, and any liability of any member of
the Group in relation to any collateral, margin or other form of credit support
posted or otherwise provided to or for the benefit of any member of the Group
under or in relation to any such derivative transaction;

 

 
(ix)  
any Financial Indebtedness incurred with the consent of the Majority Lenders;

 

 
(x)  
any Permitted Securitisation; and

 

 
(xi)  
any other Financial Indebtedness, the principal amount of which (when aggregated
with the principal amount of any other Financial Indebtedness incurred by any
member of the Group other than any permitted under paragraphs (i) to (x) above)
does not, at any time, exceed:

 

 
(a)  
while the Existing Facilities Agreement is in effect (in the form existing on
the date of this Agreement), the amount that would be permitted at that time
pursuant to paragraphs (x) and (xi) of clause 27.8 of the Existing Facilities
Agreement; and

 

 
(b)  
in any other case, US$500,000,000 (or its equivalent in another currency or
currencies).

 
 
87

--------------------------------------------------------------------------------

 
 
24.9  
Top Newco

 
The Finance Parties hereby consent to the Parent Company entering into any Newco
Scheme, provided that each Top Newco interposed by such Newco Scheme accedes as
a Guarantor to this Agreement in accordance with Clause 27.4 (Additional
Guarantors) by no later than the Newco Scheme Date.
 
24.10  
Conduct of the Acquisition

 

 
(A)  
The Company shall ensure that neither the Tender Offer nor the Acquisition
Agreement is amended, waived or otherwise modified to increase the price per
Target Share payable in the Merger or Tender Offer or otherwise to increase the
consideration payable to the holders of the Target Shares in connection with the
transactions contemplated by the Acquisition Agreement, in each case, in excess
of the amount agreed with the Agent on or before the date of this Agreement,
without the consent of the Agent (acting on the instructions of the Majority
Lenders).

 

 
(B)  
Other than as provided by paragraph (A) above, the Company shall ensure that no
other amendments, modifications or waivers (including, without limitation, any
amendments to, or waivers of, any of the conditions to the consummation of the
Merger or the Tender Offer) are made to the Acquisition Agreement or the Tender
Offer which could reasonably be expected to have a material adverse effect on
the Lenders (in their capacity as such) without the prior consent of the
Majority Lenders, unless such changes are required by applicable law or
regulations.

 

 
(C)  
The Company shall, and shall ensure that each member of the Group will, comply
with all laws and regulations applicable in the context of the Merger including,
without limitation, the Exchange Act, the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, and all applicable provisions of the
General Corporation Law of the State of Delaware, as replaced or substituted by
any other applicable laws or regulations.

 

 
(D)  
The Company shall comply with all obligations under the terms of the Acquisition
Agreement save where failure to do so could not reasonably be expected to have a
material adverse effect on the Lenders (in their capacity as such).

 

 
(E)  
The Company shall keep the Agent reasonably informed as to the status and
progress of material developments in relation to the Acquisition.

 

 
(F)  
The Company shall notify the Agent promptly when Acquisition CP Satisfaction
occurs.

 
24.11  
Anti-Corruption law

 
No Obligor shall (and the Parent Company shall ensure that no member of the
Group will) directly or indirectly use the monies advanced under any Facility or
lend, contribute or otherwise make available such monies to any Subsidiary,
joint venture partner or
 
 
88

--------------------------------------------------------------------------------

 
 
other person or entity where the purpose of such monies being made available is
to fund any activity that would at the time of such funding, to the knowledge of
any Obligor, be in breach of applicable anti-corruption laws and regulations.
 
24.12  
Sanctions

 
No Obligor shall (and the Parent Company shall ensure that no member of the
Group will) directly or indirectly use the monies advanced under any Facility or
lend, contribute or otherwise make available such monies to any Subsidiary,
joint venture partner or other person or entity where the purpose of such monies
being made available is to fund any activity that would at the time of such
funding, to the knowledge of any Obligor after reasonable inquiry, be in breach
of applicable Sanctions.
 
24.13  
US Margin Regulations

 
No part of the proceeds of any Utilisation will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
which violates Regulation U or Regulation X.
 
25.  
EVENTS OF DEFAULT

 
Each of the events or circumstances set out in this Clause 25 is an Event of
Default (save for Clause 25.13 (Clean-up Period) and Clause 25.14
(Acceleration)).
 
25.1  
Non-payment

 
An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place and in the currency in which it is expressed to be payable
unless:
 

 
(A)  
its failure to pay is caused by administrative or technical error; and

 

 
(B)  
payment is made within five Business Days of its due date.

 
25.2  
Financial covenants

 
Any requirement of Clause 23 (Financial covenants) is not satisfied.
 
25.3  
Other obligations

 

 
(A)  
An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 25.1 (Non-payment) and Clause 25.2 (Financial
covenants)).

 

 
(B)  
No Event of Default under paragraph (A) above will occur if the failure to
comply is capable of remedy and is remedied within 20 Business Days of the Agent
giving notice to the Parent Company or the Parent Company becoming aware of the
failure to comply.

 
 
89

--------------------------------------------------------------------------------

 
 
25.4  
Misrepresentation

 
Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents is or proves to have been incorrect or misleading in any
material respect when made or deemed to be made and which, if the circumstances
giving rise to the misrepresentation or the misrepresentation are capable of
remedy, are not remedied within 20 Business Days of the Agent giving notice to
the Parent Company or the Parent Company becoming aware of the
misrepresentation.
 
25.5  
Cross default

 

 
(A)  
Any Financial Indebtedness of any member of the Group is not paid when due nor
within any originally applicable grace period.

 

 
(B)  
Any Financial Indebtedness of any member of the Group is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

 

 
(C)  
Any commitment for any Financial Indebtedness of any member of the Group is
cancelled or suspended by a creditor of any member of the Group as a result of
an event of default (however described).

 

 
(D)  
Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).

 

 
(E)  
No Event of Default will occur under this Clause 25.5 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
paragraphs (A) to (D) above is less than US$ 50,000,000 (or its equivalent in
any other currency or currencies).

 
25.6  
Insolvency

 

 
(A)  
A Material Company is unable or admits inability to pay its debts as they fall
due, suspends making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness.

 

 
(B)  
The value of the assets of any Material Company is less than its liabilities
(taking into account contingent and prospective liabilities).

 

 
(C)  
A moratorium is declared in respect of any indebtedness of any Material Company.

 
25.7  
Insolvency proceedings

 

 
(A)  
Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

 
 
90

--------------------------------------------------------------------------------

 
 

 
(i)  
the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Material Company other than a solvent
liquidation or reorganisation of any Material Company which is not an Obligor;

 

 
(ii)  
a composition, compromise, assignment or arrangement with any creditor of any
Material Company;

 

 
(iii)  
the appointment of a liquidator (other than in respect of a solvent liquidation
of a Material Company which is not an Obligor), receiver, administrative
receiver, administrator, compulsory manager, viscount or other similar officer
in respect of any Material Company or any of its assets;

 

 
(iv)  
enforcement of any Security over any assets of any Material Company;

 

 
(v)  
declaration of "en désastre" being made in respect of any assets of any Material
Company; or

 

 
(vi)  
the "bankruptcy" of a Material Company within the meaning of the Interpretation
(Jersey) Law 1954,

 
or any analogous procedure or step is taken in any jurisdiction.
 

 
(B)  
Notwithstanding paragraphs (A)(i) to (A)(vi) above, an Event of Default will
occur under this Clause 25.7 only if, in the case of a petition being presented
or an application made for the appointment of a liquidator or administrator or
other similar officer, it is not discharged within 21 days.

 
25.8  
Creditors' process

 
Any expropriation, attachment, sequestration, distress or execution affects any
asset or assets of a Material Company which has an aggregate value of not less
than US$ 10,000,000.
 
25.9  
Ownership of the Obligors

 
An Obligor (other than the Parent Company) is not or ceases to be a Subsidiary
of the Parent Company.
 
25.10  
Unlawfulness

 
It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents.
 
25.11  
Repudiation

 
An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document.
 
 
91

--------------------------------------------------------------------------------

 
 
25.12  
Material adverse change

 

 
(A)  
A material adverse change occurs in the business, operations, assets or
financial condition of the Group, considered as a whole, which is likely to have
a material adverse effect on the ability of the Obligors, taken as a whole, or
the Parent Company to meet their respective payment obligations under this
Agreement.

 

 
(B)  
For the purpose of a determination in respect of paragraph (A) above, any
litigation, arbitration, administrative or regulatory proceedings disclosed in
the 10-Q and 10-K statements of the Parent Company most recently filed with the
SEC prior to the date of this Agreement will be considered not to have a
material adverse effect described under paragraph (A) above, and, for the
avoidance of doubt, a product coming off patent or orphan designation in the
normal course of its life cycle (including the financial effects thereof) shall
not constitute a material adverse change under this Clause 25.12.

 
25.13  
Clean-up Period

 
Notwithstanding any other provision of this Agreement, if, during any period
(each, a "Clean-up Period") of three months from (and including) the date on
which a member of the Group becomes the owner of record of the shares or other
assets which are the subject of the Acquisition or any other acquisition after
the date of this Agreement, any event or circumstance arises or becomes apparent
which would otherwise constitute a Default or an Event of Default (other than
under Clause 25.1 (Non-payment)) (a "Clean-up Default"), that Clean-up Default
will not, during the relevant Clean-up Period:
 

 
(A)  
constitute a Default or an Event of Default (or any other actual or potential
breach of any term of this Agreement);

 

 
(B)  
operate to prevent any Utilisation or the making of any Loan; or

 

 
(C)  
allow any Finance Party to accelerate or take any other action contemplated by
Clause 25.14 (Acceleration) or to take any enforcement action,

 
provided that the Clean-up Default:
 

 
(i)  
is capable of remedy within the Clean-up Period and reasonable steps are taken
to remedy it;

 

 
(ii)  
relates to the target company or target undertaking of that acquisition or the
Subsidiaries of such target company or target undertaking; and

 

 
(iii)  
is not reasonably likely to have a Material Adverse Effect.

 
25.14  
Acceleration

 
On and at any time after the occurrence of an Event of Default which is
continuing, the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Parent Company:
 
 
92

--------------------------------------------------------------------------------

 
 

 
(A)  
cancel the Total Commitments whereupon they shall immediately be cancelled;

 

 
(B)  
declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable; and/or

 

 
(C)  
declare that all or part of the Loans be payable on demand, whereupon they shall
immediately become payable on demand by the Agent on the instructions of the
Majority Lenders.

 
 
93

--------------------------------------------------------------------------------

 
 
SECTION 9
CHANGES TO PARTIES
 
26.  
CHANGES TO THE LENDERS

 
26.1  
Assignments and transfers by the Lenders

 
Subject to this Clause 26, a Lender (the "Existing Lender") may:
 

 
(A)  
assign any of its rights; or

 

 
(B)  
transfer by novation any of its rights and obligations,

 
only to another bank or financial institution (the "New Lender).
 
26.2  
Conditions of assignment or transfer

 

 
(A)  
A transfer of part of a Commitment or the rights and obligations under this
Agreement by an Existing Lender must be in a minimum amount of US$ 10,000,000.

 

 
(B)  
The consent of the Parent Company is required for an assignment or transfer by
an Existing Lender, unless:

 

 
(i)  
the assignment or transfer is to another Lender or an Affiliate of a Lender,
provided that, in the case of the assignment or transfer of any Available
Commitment, such Lender or such Affiliate of a Lender is an Acceptable Bank; or

 

 
(ii)  
at the time of the assignment or transfer, an Event of Default has occurred and
is continuing.

 
 
(C)
(i)
Subject to paragraph (B) above, the consent of the Parent Company to an
assignment or transfer must not be unreasonably withheld or delayed.  For the
avoidance of doubt, it shall not be unreasonable for the Parent Company to
withhold its consent in the event the proposed New Lender is not an Acceptable
Bank.

 

 
(ii)  
Subject to paragraph (B) above, the Parent Company will be deemed to have given
its consent ten Business Days after the Existing Lender has requested it unless
consent is expressly refused by the Parent Company within that time.

 

 
(D)  
In the event an Existing Lender enters into an assignment or transfer without
the consent of the Parent Company (if required pursuant to paragraph (B) above),
such assignment or transfer shall be void and not be valid and effective towards
the other Finance Parties and the Obligors.

 

 
(E)  
An assignment will be effective only on:

 
 
94

--------------------------------------------------------------------------------

 
 

 
(i)  
receipt by the Agent of written confirmation from the New Lender (in form and
substance satisfactory to the Agent) that the New Lender will assume the same
obligations to the other Finance Parties as it would have been under if it was
an Original Lender;

 

 
(ii)  
performance by the Agent of all "know your customer" or other checks relating to
any person that it is required to carry out in relation to such assignment to a
New Lender, the completion of which the Agent shall promptly notify to the
Existing Lender and the New Lender; and

 

 
(iii)  
entry by the New Lender into a Confidentiality Undertaking with the Parent
Company.

 

 
(F)  
A transfer will be effective only if the procedure set out in Clause 26.5
(Procedure for transfer) is complied with and if the New Lender has, prior to
the Transfer Date, entered into a Confidentiality Undertaking with the Parent
Company.

 

 
(G)  
If:

 

 
(i)  
a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

 

 
(ii)  
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment (or increased
payment) to the New Lender or Lender acting through its new Facility Office
under Clause 15 (Tax gross-up and indemnities) or Clause 16 (Increased Costs),

 
then the New Lender or Lender acting through its new Facility Office is entitled
to receive payment (or increased payment) under those Clauses only to the same
extent as the Existing Lender or Lender acting through its previous Facility
Office would have been if the assignment, transfer or change had not occurred,
provided that this paragraph (G) shall not apply:
 

 
(y)  
in respect of an assignment or transfer made in the ordinary course of
Syndication; or

 

 
(z)  
in relation to a payment which is required under Clause 15.2 (Tax gross-up), to
a UK Treaty Lender that has included a confirmation of its scheme reference
number and its jurisdiction of Tax residence in accordance with paragraph (J) of
Clause 15.2 (Tax gross-up) if the Obligor making the payment has not submitted a
form DTTP2 to HM Revenue & Customs in respect of that UK Treaty Lender, unless
the relevant payment falls due before (or less than 10 Business Days after) the
Company receives a copy of the Transfer Certificate or Assignment Agreement
entered into or Increase Confirmation given by that UK Treaty Lender pursuant to
Clause 26.7 (Copy of Assignment Agreement, Transfer Certificate or Increase
Confirmation to Parent Company).

 
 
95

--------------------------------------------------------------------------------

 
 
26.3  
Assignment or transfer fee

 
Other than on Syndication, a New Lender shall, on the date upon which an
assignment or transfer takes effect, pay to the Agent (for its own account) a
fee of US$ 3,000.
 
26.4  
Limitation of responsibility of Existing Lenders

 

 
(A)  
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

 
(i)  
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

 

 
(ii)  
the financial condition of any Obligor;

 

 
(iii)  
the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

 

 
(iv)  
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

 
and any representations or warranties implied by law are excluded.
 

 
(B)  
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 

 
(i)  
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 

 
(ii)  
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

 

 
(C)  
Nothing in any Finance Document obliges an Existing Lender to:

 

 
(i)  
accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this Clause 26 (Changes to Lenders); or

 

 
(ii)  
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.

 
 
96

--------------------------------------------------------------------------------

 
 
26.5  
Procedure for transfer

 

 
(A)  
Subject to the conditions set out in Clause 26.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with paragraph (C) below when the
Agent executes an otherwise duly completed Transfer Certificate delivered to it
by the Existing Lender and the New Lender. The Agent shall, subject to paragraph
(B) below, as soon as reasonably practicable after receipt by it of a duly
completed Transfer Certificate appearing on its face to comply with the terms of
this Agreement and delivered in accordance with the terms of this Agreement,
execute that Transfer Certificate.

 

 
(B)  
The Agent shall only be obliged to execute a Transfer Certificate delivered to
it by the Existing Lender and the New Lender once it is reasonably satisfied it
has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations in relation to the transfer to such
New Lender.

 

 
(C)  
Subject to Clause 26.9 (Pro rata interest settlement), on the Transfer Date:

 

 
(i)  
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents each
of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the "Discharged Rights and Obligations");

 

 
(ii)  
each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

 

 
(iii)  
the Agent, the Arrangers, the New Lender and other Lenders shall acquire the
same rights and assume the same obligations between themselves as they would
have acquired and assumed had the New Lender been an Original Lender with the
rights and/or obligations acquired or assumed by it as a result of the transfer
and to that extent the Agent, the Arrangers and the Existing Lender shall each
be released from further obligations to each other under the Finance Documents;
and

 

 
(iv)  
the New Lender shall become a Party as a "Lender".

 
26.6  
Procedure for assignment

 

 
(A)  
Subject to the conditions set out in Clause 26.2 (Conditions of assignment or
transfer) an assignment may be effected in accordance with paragraph (C) below
when the Agent executes an otherwise duly completed Assignment Agreement
delivered to it by the Existing Lender and the New Lender. The

 
 
97

--------------------------------------------------------------------------------

 
 
Agent shall, subject to paragraph (B) below, as soon as reasonably practicable
after receipt by it of a duly completed Assignment Agreement appearing on its
face to comply with the terms of this Agreement and delivered in accordance with
the terms of this Agreement, execute that Assignment Agreement
 

 
(B)  
The Agent shall only be obliged to execute an Assignment Agreement delivered to
it by the Existing Lender and the New Lender once it has complied with all
necessary "know your customer" or other similar checks under all applicable laws
and regulations in relation to the assignment to such New Lender

 

 
(C)  
Subject to Clause 26.9 (Pro rata interest settlement), on the Transfer Date:

 

 
(i)  
the Existing Lender will assign absolutely to the New Lender the rights under
the Finance Documents expressed to be the subject of the assignment in the
Assignment Agreement

 

 
(ii)  
the Existing Lender will be released by each Obligor and the other Finance
Parties from the obligations owed by it (the "Relevant Obligations") and
expressed to be the subject of the release in the Assignment Agreement; and

 

 
(iii)  
the New Lender shall become a Party as a "Lender" and will be bound by
obligations equivalent to the Relevant Obligations.

 

 
(D)  
Lenders may utilise procedures other than those set out in this Clause 26.6 to
assign their rights under the Finance Documents (but not, without the consent of
the relevant Obligor or unless in accordance with Clause 26.5 (Procedure for
transfer), to obtain a release by that Obligor from the obligations owed to that
Obligor by the Lenders nor the assumption of equivalent obligations by a New
Lender) provided that they comply with the conditions set out in Clause 26.2
(Conditions of assignment or transfer).

 
26.7  
Copy of Assignment Agreement, Transfer Certificate, Increase Confirmation to
Parent Company

 
The Agent shall, as soon as reasonably practicable after it has executed an
Assignment Agreement, Transfer Certificate or Increase Confirmation, send to the
Parent Company (for itself and on behalf of each Obligor) a copy thereof.
 
26.8  
Security over Lenders' rights

 
In addition to the other rights provided to Lenders under this Clause 26
(Changes to the Lenders), each Lender may without consulting with or obtaining
consent from any Obligor, at any time charge, assign or otherwise create
Security in or over (whether by way of collateral or otherwise) all or any of
its rights under any Finance Document to secure obligations of that Lender
including, without limitation:
 

 
(A)  
any charge, assignment or other Security to secure obligations to a federal
reserve or central bank or any government authority, department or agency,
including HM Treasury; and

 
 
98

--------------------------------------------------------------------------------

 
 

 
(B)  
in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

 
except that no such charge, assignment or Security shall:
 

 
(i)  
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or other Security
for the Lender as a party to any of the Finance Documents; or

 

 
(ii)  
require any payments to be made by an Obligor other than or in excess of or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant Lender under the Finance Documents.

 
26.9  
Pro rata interest settlement

 
If the Agent has notified the Lenders and the Parent Company that it is able to
distribute interest payments on a pro rata basis to Existing Lenders and New
Lenders then in respect of any transfer pursuant to Clause 26.5 (Procedure for
transfer) or any assignment pursuant to Clause 26.6 (Procedure for assignment)
the Transfer Date of which, in each case, is after the date of such notification
and is not on the last day of an Interest Period):
 

 
(A)  
any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date ("Accrued
Amounts") and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and

 

 
(B)  
the rights assigned or transferred by the Existing Lender will not include the
right to the Accrued Amounts, so that, for the avoidance of doubt:

 

 
(i)  
when the Accrued Amounts become payable, those Accrued Amounts will be payable
to the Existing Lender; and

 

 
(ii)  
the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 26.9, have been payable to it on
that date, but after deduction of the Accrued Amounts.

 
 
99

--------------------------------------------------------------------------------

 
 
27.  
CHANGES TO THE OBLIGORS

 
27.1  
Assignment and transfers by Obligors

 
No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.
 
27.2  
Additional Borrowers

 

 
(A)  
Subject to compliance with the provisions of paragraphs (C) and (D) of Clause
22.6 ("Know your customer" checks), the Parent Company may request that any of
its Subsidiaries becomes an Additional Borrower. That Subsidiary shall become an
Additional Borrower if:

 

 
(i)  
all the Lenders approve the addition of that Subsidiary (which approval is not
to be unreasonably withheld);

 

 
(ii)  
the Parent Company delivers to the Agent a duly completed and executed Accession
Letter;

 

 
(iii)  
the Parent Company confirms that no Default is continuing or will occur as a
result of that Subsidiary becoming an Additional Borrower; and

 

 
(iv)  
the Agent has received all of the documents and other evidence listed in Part II
of Schedule 2 (Conditions precedent) in relation to that Additional Borrower,
each in form and substance satisfactory to the Agent, acting reasonably.

 

 
(B)  
The Agent shall notify the Parent Company and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part II of Schedule 2 (Conditions
precedent).

 
27.3  
Resignation of a Borrower

 

 
(A)  
The Parent Company may request that a Borrower (other than the Parent Company)
ceases to be a Borrower by delivering to the Agent a Resignation Letter.

 

 
(B)  
The Agent shall accept a Resignation Letter and notify the Parent Company and
the Lenders of its acceptance if:

 

 
(i)  
no Default is continuing or will result from the acceptance of the Resignation
Letter (and the Parent Company has confirmed this is the case); and

 

 
(ii)  
the Borrower is under no actual or contingent obligations as a Borrower under
any Finance Documents,

 
 
100

--------------------------------------------------------------------------------

 
 
whereupon that company shall cease to be a Borrower and shall have no further
rights or obligations under the Finance Documents.
 

 
(C)  
Upon becoming an Additional Borrower, that Subsidiary shall make any filings
(and provide copies of such filings) as required by, and in accordance with,
Clause 15.2 (Tax gross up).

 
27.4  
Additional Guarantors

 

 
(A)  
Subject to compliance with the provisions of paragraphs (C) and (D) of Clause
22.6 ("Know your customer" checks), the Parent Company may request that any of
its Subsidiaries or, in the case of any Newco Scheme, the proposed Top Newco,
become an Additional Guarantor. That Subsidiary or, as the case may be, Top
Newco, shall become an Additional Guarantor if:

 

 
(i)  
the Parent Company delivers to the Agent a duly completed and executed Accession
Letter; and

 

 
(ii)  
the Agent has received all of the documents and other evidence listed in Part II
of Schedule 2 (Conditions precedent) in relation to that Additional Guarantor,
each in form and substance reasonably satisfactory to the Agent.

 

 
(B)  
The Agent shall notify the Parent Company and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it, acting
reasonably) all the documents and other evidence listed in Part II of Schedule 2
(Conditions precedent).

 
27.5  
Repetition of representations

 
Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary or, as the case may be, Top Newco, that the Repeating Representations
and the representation in Clause 21.14 (Anti-corruption law) are true and
correct in relation to it as at the date of delivery as if made by reference to
the facts and circumstances then existing.
 
27.6  
Resignation of a Guarantor

 

 
(A)  
The Parent Company may request that a Guarantor (other than the Parent Company)
ceases to be a Guarantor by delivering to the Agent a Resignation Letter.

 

 
(B)  
The Agent shall accept a Resignation Letter (whereupon that company shall cease
to be a Guarantor and shall have no further rights or obligations as a Guarantor
under the Finance Documents) and notify the Parent Company and the Lenders of
its acceptance if:

 

 
(i)  
no Default is continuing or will result from the acceptance of the Resignation
Letter (and the Parent Company has confirmed this is the case); and

 
 
101

--------------------------------------------------------------------------------

 
 

 
(ii)  
all the Lenders have consented to the Parent Company's request.

 
 
102

--------------------------------------------------------------------------------

 
 
SECTION 10
THE FINANCE PARTIES
 
28.  
ROLE OF THE AGENT AND THE ARRANGERS

 
28.1  
Appointment of the Agent

 

 
(A)  
Each other Finance Party appoints the Agent to act as its agent under and in
connection with the Finance Documents.

 

 
(B)  
Each other Finance Party authorises the Agent to exercise the rights, powers,
authorities and discretions specifically given to the Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

 
28.2  
Duties of the Agent

 

 
(A)  
The Agent shall promptly forward to a Party the original or a copy of any
document which is delivered to the Agent for that Party by any other Party.

 

 
(B)  
Without prejudice to Clause 26.7 (Copy of Assignment Agreement, Transfer
Certificate, Increase Confirmation to Parent Company), paragraph (A) above shall
not apply to any Assignment Agreement, Transfer Certificate or Increase
Confirmation.

 

 
(C)  
Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

 

 
(D)  
If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

 

 
(E)  
If the Agent is aware of the non-payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than the Agent or the
Arrangers) under this Agreement it shall promptly notify the other Finance
Parties.

 

 
(F)  
The Agent's duties under the Finance Documents are solely mechanical and
administrative in nature.

 
28.3  
Role of the Arrangers

 
Except as specifically provided in the Finance Documents, the Arrangers have no
obligations of any kind to any other Party under or in connection with any
Finance Document.
 
 
103

--------------------------------------------------------------------------------

 
 
28.4  
No fiduciary duties

 

 
(A)  
Nothing in this Agreement constitutes the Agent or any Arranger as a trustee or
fiduciary of any other person.

 

 
(B)  
Neither the Agent nor any Arranger shall be bound to account to any Lender for
any sum or the profit element of any sum received by it for its own account.

 
28.5  
Business with the Group

 
The Agent or any Arranger may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any member of the Group.
 
28.6  
Rights and discretions of the Agent

 

 
(A)  
The Agent may rely on:

 

 
(i)  
any representation, notice or document believed by it to be genuine, correct and
appropriately authorised; and

 

 
(ii)  
any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.

 

 
(B)  
The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

 

 
(i)  
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 25.1 (Non-payment));

 

 
(ii)  
any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised; and

 

 
(iii)  
any notice or request made by the Parent Company (other than a Utilisation
Request or Selection Notice) is made on behalf of and with the consent and
knowledge of all the Obligors.

 

 
(C)  
The Agent may engage, pay for and rely on the advice or services of any lawyers,
accountants, surveyors or other experts.

 

 
(D)  
The Agent may act in relation to the Finance Documents through its personnel and
agents.

 

 
(E)  
The Agent may disclose to any other Party any information it reasonably believes
it has received as agent under this Agreement.

 

 
(F)  
Without prejudice to the generality of paragraph (E) above, the Agent may
disclose the identity of a Defaulting Lender to the other Finance Parties and
the Parent Company and shall disclose the same upon the written request of the
Parent Company or the Majority Lenders.

 
 
104

--------------------------------------------------------------------------------

 
 

 
(G)  
Notwithstanding any other provision of any Finance Document to the contrary,
neither the Agent nor an Arranger is obliged to do or omit to do anything if it
would or might in its reasonable opinion constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.

 

 
(H)  
Without prejudice to paragraph (B)(iii) of Clause 13.2 (Market disruption), the
Agent is not obliged to disclose to any Finance Party any details of the rate
notified to the Agent by any Lender for the purpose of paragraph (A)(ii) of
Clause 13.2 (Market disruption) or the identity of such Lender.

 
28.7  
Majority Lenders' instructions

 

 
(A)  
Unless a contrary indication appears in a Finance Document, the Agent shall

 

 
(i)  
exercise any right, power, authority or discretion vested in it as Agent in
accordance with any instructions given to it by the Majority Lenders (or, if so
instructed by the Majority Lenders, refrain from exercising any right, power,
authority or discretion vested in it as Agent); and

 

 
(ii)  
not be liable for any act (or omission) if it acts (or refrains from taking any
action) in accordance with an instruction of the Majority Lenders.

 

 
(B)  
Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties.

 

 
(C)  
The Agent may refrain from acting in accordance with the instructions of the
Majority Lenders (or, if appropriate, the Lenders) until it has received such
security as it may require for any cost, loss or liability (together with an
amount in respect of any associated VAT) which it may incur in complying with
the instructions.

 

 
(D)  
In the absence of instructions from the Majority Lenders (or, if appropriate,
the Lenders), the Agent may act (or refrain from taking action) as it considers
to be in the best interest of the Lenders.

 

 
(E)  
The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document.

 
28.8  
Responsibility for documentation

 
Neither the Agent nor any Arranger:
 

 
(A)  
is responsible for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by the Agent, an Arranger, an Obligor or any
other person given in or in connection with any Finance Document or the
Information Memorandum;

 

 
(B)  
is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other agreement, arrangement or
document

 
 
105

--------------------------------------------------------------------------------

 
 
entered into, made or executed in anticipation of or in connection with any
Finance Document; or
 

 
(C)  
is responsible for any determination as to whether any information provided or
to be provided to any Finance Party is non-public information the use of which
may be regulated or prohibited by applicable law or regulation relating to
insider dealing or otherwise.

 
28.9  
Exclusion of liability

 

 
(A)  
Without limiting paragraph (B) below, the Agent will not be liable for any
action taken by it under or in connection with any Finance Document, unless
directly caused by its gross negligence or wilful misconduct.

 

 
(B)  
No Party (other than the Agent) may take any proceedings against any officer,
employee or agent of the Agent in respect of any claim it might have against the
Agent or in respect of any act or omission of any kind by that officer, employee
or agent in relation to any Finance Document and any officer, employee or agent
of the Agent may rely on this paragraph (B) subject to Clause 1.4 (Third party
rights) and the provisions of the Third Parties Act.

 

 
(C)  
The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.

 

 
(D)  
Nothing in this Agreement shall oblige the Agent or Arrangers to carry out any
"know your customer" or other checks in relation to any person on behalf of any
Lender and each Lender confirms to the Agent and the Arrangers that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Agent or the
Arrangers.

 
28.10  
Lenders' indemnity to the Agent

 
Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability incurred by the
Agent (otherwise than by reason of the Agent's gross negligence or wilful
misconduct) in acting as Agent under the Finance Documents (unless the Agent has
been reimbursed by an Obligor pursuant to a Finance Document).
 
 
106

--------------------------------------------------------------------------------

 
 
28.11  
Resignation of the Agent

 

 
(A)  
The Agent may resign and appoint one of its Affiliates as successor by giving
notice to the other Finance Parties and the Parent Company.

 

 
(B)  
Alternatively the Agent may resign by giving notice to the other Finance Parties
and the Parent Company, in which case the Majority Lenders (after consultation
with the Parent Company) may appoint a successor Agent.

 

 
(C)  
If the Majority Lenders have not appointed a successor Agent in accordance with
paragraph (B) above within 30 days after notice of resignation was given, the
retiring Agent (after consultation with the Parent Company) may appoint a
successor Agent.

 

 
(D)  
A retiring Agent shall, at its own cost, make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

 

 
(E)  
The Agent's resignation notice shall only take effect upon the appointment of a
successor.

 

 
(F)  
Upon the appointment of a successor, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of this Clause 28. Its successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party.

 

 
(G)  
The Agent shall resign in accordance with paragraph (B) above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to paragraph (C) above) if on or after the date which is three months
before the earliest FATCA Application Date relating to any payment to the Agent
under the Finance Documents, either:

 

 
(i)  
the Agent fails to respond to a request under Clause 15.7 (FATCA Information)
and the Parent Company or a Lender reasonably believes that the Agent will not
be (or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date;

 

 
(ii)  
the information supplied by the Agent pursuant to Clause 15.7 (FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

 

 
(iii)  
the Agent notifies the Parent Company and the Lenders that the Agent will not be
(or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date;

 
and (in each case) the Parent Company or a Lender reasonably believes that a
Party will be required to make a FATCA Deduction that would not be required if
 
 
107

--------------------------------------------------------------------------------

 
 
the Agent were a FATCA Exempt Party, and the Parent Company or that Lender, by
notice to the Agent, requires it to resign.
 
28.12  
Replacement of the Agent

 

 
(A)  
After consultation with the Parent Company, the Majority Lenders may, by giving
30 days' notice to the Agent (or, at any time the Agent is an Impaired Agent, by
giving any shorter notice determined by the Majority Lenders) replace the Agent
by appointing a successor Agent (acting through an office in the United
Kingdom).

 

 
(B)  
The retiring Agent shall (at its own cost if it is an Impaired Agent and
otherwise at the expense of the Lenders) make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

 

 
(C)  
The appointment of the successor Agent shall take effect on the date specified
in the notice from the Majority Lenders to the retiring Agent. As from this
date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents but shall remain entitled to the benefit of
this Clause 28 (Role of the Agent and the Arrangers) (and any agency fees for
the account of the retiring Agent shall cease to accrue from (and shall be
payable on) that date).

 

 
(D)  
Any successor Agent and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 
28.13  
Confidentiality

 

 
(A)  
In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.

 

 
(B)  
If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.

 
28.14  
Relationship with the Lenders

 

 
(A)  
Subject to Clause 26.9 (Pro rata interest settlement), and without prejudice to
Clause 28.19 (The Register), the Agent may treat the person shown in the Agent's
record (including, for the avoidance of doubt, the Register) as Lender at the
opening of business (in the place of the Agent's principal office as notified to
the Finance Parties from time to time) as the Lender acting through its Facility
Office:

 

 
(i)  
entitled to or liable for any payment due under any Finance Document on that
day; and

 
 
108

--------------------------------------------------------------------------------

 
 

 
(ii)  
entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day.

 

 
(B)  
Without prejudice to Clause 28.19 (The Register), any Lender may by notice to
the Agent appoint a person to receive on its behalf all notices, communications,
information and documents to be made or despatched to that Lender under the
Finance Documents. Such notice shall contain the address, fax number and (where
communication by electronic mail or other electronic means is permitted under
Clause 33.6 (Electronic communication)) electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means (and, in each case, the department or officer, if any, for whose attention
communication is to be made) and be treated as a notification of a substitute
address, fax number, electronic mail address, department and officer by that
Lender for the purposes of Clause 33.2 (Addresses) and paragraph (A)(iii) of
Clause 33.6 (Electronic communication) and the Agent shall be entitled to treat
such person as the person entitled to receive all such notices, communications,
information and documents as though that person were that Lender.

 
28.15  
Credit appraisal by the Lenders

 
Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and each Arranger that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:
 

 
(A)  
the financial condition, status and nature of each member of the Group;

 

 
(B)  
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

 

 
(C)  
whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

 

 
(D)  
the adequacy, accuracy and/or completeness of the Information Memorandum and any
other information provided by the Agent, any other Party or by any other person
under or in connection with any Finance Document, the transactions contemplated
by the Finance Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document.

 
 
109

--------------------------------------------------------------------------------

 
 
28.16  
Reference Banks

 
If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Agent shall (in
consultation with the Parent Company) appoint another Lender or an Affiliate of
a Lender to replace that Reference Bank.
 
28.17  
Agent’s management time

 
Any amount payable to the Agent under Clause 17.3 (Indemnity to the Agent),
Clause 19 (Costs and expenses) and Clause 28.10 (Lenders' indemnity to the
Agent) shall include the cost of utilising the Agent's extraordinary management
time or other extraordinary resources not contemplated at the date of this
Agreement (in connection with any Default, any request for or granting of a
waiver or consent, or amendment to a Finance Document or the preservation or
enforcement of any right arising under the Finance Documents) and will be
calculated on the basis of such reasonable daily or hourly rates as the Agent
may notify to the Parent Company and the Lenders, and is in addition to any fee
paid or payable to the Agent under Clause 14 (Fees).
 
28.18  
Deduction from amounts payable by the Agent

 
If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.
 
28.19  
The Register

 
The Agent, acting for these purposes solely as an agent of the Borrowers, will
maintain (and make available for inspection by the Obligors and the Lenders upon
reasonable prior notice at reasonable times) a register for the recordation of,
and will record, the names and addresses of the Lenders and the respective
amounts of the Commitments and Loans of each Lender from time to time (the
“Register”).  The entries in the Register shall be conclusive and binding,
absent manifest error, for all purposes and the Obligors, the Agent, the Lenders
and each other Finance Party shall treat each person whose name is recorded in
the Register as a Lender hereunder for all purposes of this Agreement.
 
29.  
CONDUCT OF BUSINESS BY THE FINANCE PARTIES

 
No provision of this Agreement will:
 

 
(A)  
interfere with the right of any Finance Party to arrange its affairs (Tax or
otherwise) in whatever manner it thinks fit;

 

 
(B)  
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

 
 
110

--------------------------------------------------------------------------------

 
 

 
(C)  
oblige any Finance Party to disclose any information relating to its affairs
(Tax or otherwise) or any computations in respect of Tax.

 
30.  
SHARING AMONG THE FINANCE PARTIES

 
30.1  
Payments to Finance Parties

 
If a Finance Party (a "Recovering Finance Party") receives or recovers any
amount from an Obligor other than in accordance with Clause 31 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:
 

 
(A)  
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery to the Agent;

 

 
(B)  
the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 31 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 

 
(C)  
the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (the "Sharing Payment") equal to such receipt
or recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause 31.6 (Partial payments).

 
30.2  
Redistribution of payments

 
The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) in accordance with Clause 31.6 (Partial payments).
 
30.3  
Recovering Finance Party's rights

 

 
(A)  
On a distribution by the Agent under Clause 30.2 (Redistribution of payments),
the Recovering Finance Party will be subrogated to the rights of the Finance
Parties which have shared in the redistribution.

 

 
(B)  
If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph (A) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

 
30.4  
Reversal of redistribution

 
If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
 
 
111

--------------------------------------------------------------------------------

 
 

 
(A)  
each Finance Party which has received a share of the relevant Sharing Payment
pursuant to Clause 30.2 (Redistribution of payments) shall, upon request of the
Agent, pay to the Agent for the account of that Recovering Finance Party an
amount equal to the appropriate part of its share of the Sharing Payment
(together with an amount as is necessary to reimburse that Recovering Finance
Party for its proportion of any interest on the Sharing Payment which that
Recovering Finance Party is required to pay); and

 

 
(B)  
that Recovering Finance Party's rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.

 
30.5  
Exceptions

 

 
(A)  
This Clause 30 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.

 

 
(B)  
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings if:

 

 
(i)  
it notified that other Finance Party of the legal or arbitration proceedings;
and

 

 
(ii)  
that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 
 
112

--------------------------------------------------------------------------------

 
 
SECTION 11
ADMINISTRATION
 
31.  
PAYMENT MECHANICS

 
31.1  
Payments to the Agent

 

 
(A)  
On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor or Lender shall make the same available to the
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time and in such funds specified by the Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.

 

 
(B)  
Payment shall be made to such account in the principal financial centre of the
country of that currency (or, in relation to euro, in a principal financial
centre in a Participating Member State or London) with such bank as the Agent
specifies.

 
31.2  
Distributions by the Agent

 
Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 31.3 (Distributions to an Obligor), Clause 31.4
(Clawback) and Clause 28.18 (Deduction from amounts payable by the Agent) be
made available by the Agent as soon as practicable after receipt to the Party
entitled to receive payment in accordance with this Agreement (in the case of a
Lender, for the account of its Facility Office), to such account as that Party
may notify to the Agent by not less than five Business Days' notice with a bank
in the principal financial centre of the country of that currency (or, in
relation to euro, in the principal financial centre of a Participating Member
State or London).
 
31.3  
Distributions to an Obligor

 
The Agent may (with the consent of the Obligor or in accordance with Clause 32
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.
 
31.4  
Clawback

 

 
(A)  
Where a sum is to be paid to the Agent under the Finance Documents for another
Party, the Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

 

 
(B)  
If the Agent pays an amount to another Party and it proves to be the case that
the Agent had not actually received that amount, then the Party to whom that
amount (or the proceeds of any related exchange contract) was paid by the Agent
shall on demand refund the same to the Agent together with interest on
 

 
 
113

--------------------------------------------------------------------------------

 
 
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.
 
31.5  
Impaired Agent

 

 
(A)  
If, at any time, the Agent becomes an Impaired Agent, an Obligor or a Lender
which is required to make a payment under the Finance Documents (the "Paying
Party") to the Agent in accordance with Clause 31.1 (Payments to each Agent) may
instead either pay that amount direct to the required recipient or pay that
amount to an interest-bearing account held with an Acceptable Bank and in
relation to which no Insolvency Event has occurred and is continuing, in the
name of the Obligor or the Lender making the payment and designated as a trust
account for the benefit of the Party or Parties beneficially entitled to that
payment under the Finance Documents (the "Recipient Party" or "Recipient
Parties"). In each case such payments must be made on the due date for payment
under the Finance Documents.

 

 
(B)  
All interest accrued on the amount standing to the credit of the trust account
shall be for the benefit of the Recipient Parties pro rata to their respective
entitlements.

 

 
(C)  
A Party which has made a payment in accordance with this Clause 31.5 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.

 

 
(D)  
If a Lender makes a payment into a trust account pursuant to paragraph (A) above
to which an Obligor is beneficially entitled, the Lender shall promptly notify
the Parent Company.  Promptly upon request by the relevant Obligor, and to the
extent that it has been provided with the necessary information by that Obligor,
the Lender shall give all requisite instructions to the bank with whom the trust
account is held to transfer the amount (together with any accrued interest) to
the relevant Obligor.

 

 
(E)  
Promptly upon the appointment of a successor Agent in accordance with Clause
28.12 (Replacement of the Agent), and without prejudice to paragraph (D)  above,
each Paying Party shall give all requisite instructions to the bank with whom
the trust account is held to transfer the amount (together with any accrued
interest) to the successor Agent for distribution to the Recipient Parties in
accordance with Clause 31.2 (Distributions by the Agent).

 
 
114

--------------------------------------------------------------------------------

 
 
31.6  
Partial payments

 

 
(A)  
If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

 

 
(i)  
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Agent and each Arranger under the Finance Documents;

 

 
(ii)  
secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;

 

 
(iii)  
thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement; and

 

 
(iv)  
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

 

 
(B)  
The Agent shall, if so directed by the Majority Lenders, vary the order set out
in paragraphs (A)(i) to (A)(iv) above.

 

 
(C)  
Paragraphs (A) and (B) above will override any appropriation made by an Obligor.

 
31.7  
No set-off by Obligors

 
All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
 
31.8  
Business Days

 

 
(A)  
Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

 

 
(B)  
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

 
31.9  
Currency of account

 

 
(A)  
Subject to paragraphs (B) to (E) below, US Dollars is the currency of account
and payment for any sum due from an Obligor under any Finance Document.

 

 
(B)  
A repayment of a Loan or Unpaid Sum or a part of a Loan or Unpaid Sum shall be
made in the currency in which that Loan or Unpaid Sum is denominated on its due
date.

 
 
115

--------------------------------------------------------------------------------

 
 

 
(C)  
Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

 

 
(D)  
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

 
(E)  
Any amount expressed to be payable in a currency other than dollars shall be
paid in that other currency.

 
31.10  
Change of currency

 

 
(A)  
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

 

 
(i)  
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Agent
(after consultation with the Parent Company); and

 

 
(ii)  
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

 

 
(B)  
If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Parent
Company) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Interbank Market and
otherwise to reflect the change in currency.

 
32.  
SET-OFF

 
A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.
 
33.  
NOTICES

 
33.1  
Communications in writing

 
Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.
 
 
116

--------------------------------------------------------------------------------

 
 
33.2  
Addresses

 
The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
 

 
(A)  
in the case of the Parent Company, the Obligors’ Agent and each other Original
Obligor, that identified with its name below;

 

 
(B)  
in the case of each Original Lender, that identified with its name below;

 

 
(C)  
in the case of each other Lender and any other Obligor, that notified in writing
to the Agent on or prior to the date on which it becomes a Party; and

 

 
(D)  
in the case of the Agent, that identified with its name below,

 
or any substitute address or fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than five Business Days' notice.
 
33.3  
Delivery

 

 
(A)  
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

 

 
(i)  
if by way of fax, when received in legible form; or

 

 
(ii)  
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

 
and, if a particular department or officer is specified as part of its address
details provided under Clause 33.2 (Addresses), if addressed to that department
or officer.
 

 
(B)  
Any communication or document to be made or delivered to the Agent will be
effective only when actually received by the Agent and then only if it is
expressly marked for the attention of the department or officer identified with
the Agent's signature below (or any substitute department or officer as the
Agent shall specify for this purpose).

 

 
(C)  
All notices from or to an Obligor shall be sent through the Agent.

 

 
(D)  
Any communication or document made or delivered to the Parent Company in
accordance with this Clause 33 (Notices) will be deemed to have been made or
delivered to each of the Obligors.

 
 
117

--------------------------------------------------------------------------------

 
 
33.4  
Notification of address and fax number

 
Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 33.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.
 
33.5  
Communication when the Agent is an Impaired Agent

 
If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent (if and to the extent that the same is required
pursuant to the terms of this Agreement), communicate with each other directly
and (while the Agent is an Impaired Agent) all the provisions of the Finance
Documents which require communications to be made or notices to be given to or
by the Agent shall be varied so that communications may be made and notices
given to or by the relevant Parties directly. This provision shall not operate
after a replacement Agent has been appointed unless such replacement Agent
becomes an Impaired Agent.
 
33.6  
Electronic communication

 

 
(A)  
Any communication to be made between the Agent and a Lender under or in
connection with the Finance Documents may be made by electronic mail or other
electronic means, if the Agent and the relevant Lender:

 

 
(i)  
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

 

 
(ii)  
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

 

 
(iii)  
notify each other of any change to their address or any other such information
supplied by them.

 

 
(B)  
Any electronic communication made between the Agent and a Lender will be
effective only when actually received in readable form and in the case of any
electronic communication made by a Lender to the Agent only if it is addressed
in such a manner as the Agent shall specify for this purpose.

 
33.7  
English language

 

 
(A)  
Any notice given under or in connection with any Finance Document must be in
English.

 

 
(B)  
All other documents provided under or in connection with any Finance Document
must be:

 

 
(i)  
in English; or

 

 
(ii)  
if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will

 
 
118

--------------------------------------------------------------------------------

 
 
prevail unless the document is a constitutional, statutory or other official
document.
 
33.8  
USA Patriot Act

 
Each Lender that is subject to the requirements of the USA Patriot Act hereby
notifies each Obligor that, pursuant to the requirements of the USA Patriot Act,
such Lender is required to obtain, verify and record information that identifies
such Obligor, which information includes the name and address of such Obligor
and other information that will allow such Lender to identify such Obligor in
accordance with the USA Patriot Act.
 
34.  
CALCULATIONS AND CERTIFICATES

 
34.1  
Accounts

 
In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
 
34.2  
Certificates and determinations

 
Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest or proven error, prima facie
evidence of the matters to which it relates.
 
34.3  
Day count convention

 
Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.
 
35.  
PARTIAL INVALIDITY

 
If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
 
36.  
REMEDIES AND WAIVERS

 
No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.
 
 
119

--------------------------------------------------------------------------------

 
 
37.  
AMENDMENTS AND WAIVERS

 
37.1  
Required consents

 

 
(A)  
Subject to Clause 37.2 (Exceptions) and Clause 37.4 (Exclusion of Commitments of
Defaulting Lender) any term of the Finance Documents may be amended or waived
only with the consent of the Majority Lenders and the Obligors and any such
amendment or waiver will be binding on all Parties.

 

 
(B)  
The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause 37 (Amendments and waivers).

 
37.2  
Exceptions

 

 
(A)  
An amendment or waiver that has the effect of changing or which relates to:

 

 
(i)  
the definition of "Majority Lenders" in Clause 1.1 (Definitions);

 

 
(ii)  
an extension to the date of payment of any amount under the Finance Documents;

 

 
(iii)  
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

 

 
(iv)  
an increase in or an extension of any Commitment;

 

 
(v)  
a change to the Borrowers or Guarantors other than in accordance with Clause 27
(Changes to the Obligors);

 

 
(vi)  
any provision which expressly requires the consent of all the Lenders;

 

 
(vii)  
Clause 2.3 (Finance Parties' rights and obligations), Clause 26 (Changes to the
Lenders) or this Clause 37 (Amendments and waivers); or

 

 
(viii)  
the nature or scope of the guarantee and indemnity granted by the Parent Company
(and any Newco, if applicable) under Clause 20 (Guarantee and indemnity).

 
shall not be made without the prior consent of all the Lenders. This provision
is subject to Clause 37.3 (Disenfranchisement of Defaulting Lenders) and Clause
37.4 (Exclusion of Commitments of Defaulting Lender).
 

 
(B)  
An amendment or waiver which relates to the rights or obligations of the Agent
or an Arranger may not be effected without the consent of the Agent or that
Arranger (as applicable).

 
 
120

--------------------------------------------------------------------------------

 
 
37.3  
Disenfranchisement of Defaulting Lenders

 

 
(A)  
Subject to paragraph (C) below, for so long as a Defaulting Lender has any
Available Commitment, in ascertaining the Majority Lenders or whether any given
percentage (including, without limitation, unanimity) of the Total Commitments
or whether the approval of all Lenders has been obtained in relation to any
request for a consent, waiver, amendment or other vote under the Finance
Documents:

 

 
(i)  
that Defaulting Lender's Commitments will be reduced by the amount of its
Available Commitments; and

 

 
(ii)  
that Defaulting Lender will not be treated as a Lender for the purposes of
paragraph (A) of Clause 37.2 (Exceptions) if it has no participation in an
outstanding Loan.

 

 
(B)  
Subject to paragraph (C) below, for the purposes of this Clause 37.3, the Agent
may assume that the following Lenders are Defaulting Lenders:

 

 
(i)  
any Lender which has notified the Agent that it has become a Defaulting Lender;

 

 
(ii)  
any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
"Defaulting Lender" has occurred,

 
unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.
 

 
(C)  
For the avoidance of doubt nothing in this Clause 37.3 or otherwise shall
relieve, reduce or affect any obligation of a Defaulting Lender under Clause 30
(Sharing among the Finance Parties) or any other obligation owed by such
Defaulting Lender to a Finance Party and the Commitments, and participations in
any Loan, of a Defaulting Lender shall not be reduced or excluded for the
purposes of any calculation to that extent.

 
37.4  
Exclusion of Commitments of Defaulting Lender

 
Subject to paragraph (C) of Clause 37.3 (Disenfranchisement of Defaulting
Lenders), if any Defaulting Lender fails to respond to a request for a consent,
waiver, amendment of or in relation to any of the terms of any Finance Document
or other vote of Lenders under this Agreement within five Business Days (or any
longer period for response expressly stipulated by the Parent Company in or in
relation to the relevant consent, waiver or amendment request ) of that request
being made:
 

 
(A)  
its Commitment shall not be included for the purpose of calculating the Total
Commitments when ascertaining whether any relevant percentage of the Total
Commitments has been obtained to approve that request; and

 
 
121

--------------------------------------------------------------------------------

 
 

 
(B)  
it will not count as a Lender for the purposes of Clause 37.2 (Exceptions).

 
37.5  
Replacement of Defaulting Lender

 

 
(A)  
The Parent Company may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving not less than five Business Days' prior written
notice to the Agent and such Lender:

 

 
(i)  
replace such Lender by requiring such Lender to (and to the extent permitted by
law such Lender shall) transfer (and, as applicable, procure the transfer of)
pursuant to and in accordance with Clause 26 (Changes to the Lenders) all (and
not part only) of its rights and obligations under this Agreement;

 

 
(ii)  
require such Lender to (and to the extent permitted by law such Lender shall)
transfer (and, as applicable, procure the transfer of) pursuant to Clause 26
(Changes to the Lenders) all (and not part only) of the undrawn Commitment of
the Lender; or

 

 
(iii)  
require such Lender to (and to the extent permitted by law such Lender shall)
transfer (and, as applicable, procure the transfer of) pursuant to Clause 26
(Changes to the Lenders) all (and not part only) of its rights and obligations
in respect of the Facilities,

 
to a Lender or other bank, financial institution, trust, fund or other entity (a
"Replacement Lender") selected by the Parent Company, and which confirms its
willingness to assume and does assume all the obligations or all the relevant
obligations of the transferring Lender in accordance with Clause 26 (Changes to
the Lenders) for a purchase price in cash payable at the time of transfer equal
to the outstanding principal amount of such Lender's participation in the
outstanding Utilisations and all accrued interest (to the extent that the Agent
has not given a notification under Clause 26.9 (Pro-rata interest settlement)
Break Costs and other amounts payable thereto under the Finance Documents, or
such other purchase price as may be agreed by the Defaulting Lender with the
Replacement Lender and the Parent Company.
 

 
(B)  
Each Lender hereby instructs the Agent to execute on its behalf any Transfer
Certificate which is required to give effect to the terms of this Clause if that
Lender is a Defaulting Lender due to the occurrence of an Insolvency Event.

 

 
(C)  
Any transfer of rights and obligations of a Defaulting Lender pursuant to this
Clause shall be subject to the following conditions:

 

 
(i)  
the Parent Company shall have no right to replace the Agent;

 

 
(ii)  
neither the Agent nor the Defaulting Lender shall have any obligation to the
Parent Company to find a Replacement Lender; and

 
 
122

--------------------------------------------------------------------------------

 
 

 
(iii)  
in no event shall the Defaulting Lender be required to pay or surrender to such
Replacement Lender any of the fees received by the Defaulting Lender pursuant to
the Finance Documents.

 
37.6  
Replacement of Non-Consenting Lender

 

 
(A)  
If at any time any Lender becomes a Non-Consenting Lender (as defined in
paragraph (C) below), then the Parent Company may, on five Business Days prior
written notice to the Agent and such Lender:

 

 
(i)  
cancel the Commitment of the Non-Consenting Lender at the next interest payment
date; or

 

 
(ii)  
require such Lender to (and such Lender shall) transfer pursuant to Clause 26
(Changes to the Lenders) all (and not part only) of its rights and obligations
under this Agreement to another Lender (a "Replacement Lender") which confirms
its willingness to assume and does assume all the obligations of the
transferring Lender (including the assumption of the transferring Lender's
participations on the same basis as the transferring Lender) in accordance with
Clause 26 (Changes to the Lenders) for a purchase price in cash payable at the
time of transfer equal to the outstanding principal amount of such Lender's
participation in the outstanding Utilisations and all accrued interest, Break
Costs and other amounts payable in relation thereto under the Finance Documents.

 

 
(B)  
The replacement of a Lender pursuant to this Clause 37.6 shall be subject to the
following conditions:

 

 
(i)  
the Parent Company shall have no right to replace the Agent;

 

 
(ii)  
neither the Agent nor the Lender shall have any obligation to the Parent Company
to find a Replacement Lender;

 

 
(iii)  
in the event of a replacement of a Non-Consenting Lender such replacement must
take place no later than ten Business Days after the date the Non-Consenting
Lender notifies the Parent Company and the Agent of its failure or refusal to
agree to any consent, waiver or amendment to the Finance Documents requested by
the Parent Company; and

 

 
(iv)  
in no event shall the Lender replaced under this Clause 37.6 be required to pay
or surrender to such Replacement Lender any of the fees received by such Lender
pursuant to the Finance Documents.

 

 
(C)  
In the event that:

 

 
(i)  
the Parent Company or the Agent (at the request of the Parent Company) has
requested the Lenders to consent to a waiver or amendment of any provisions of
the Finance Documents;

 
 
123

--------------------------------------------------------------------------------

 
 

 
(ii)  
the waiver or amendment in question requires the consent of all the Lenders; and

 

 
(iii)  
Lenders whose Commitments aggregate 85 per cent. or more of the Total
Commitments (or, if the Total Commitments have been reduced to zero, aggregated
85 per cent. or more of the Total Commitments prior to that reduction) have
consented to such waiver or amendment,

 
then any Lender who has declined or failed to consent or provide approval by the
later of (a) the date nominated by the Agent in the request to the Lenders as a
deadline for response, and (b) three Business Days after such 85 per cent.
Lender approval or consent has been received, shall be deemed a "Non-Consenting
Lender".
 
37.7  
No split voting

 
In relation to any consent or exercise of discretion in connection with any
waiver, amendment or otherwise by any Lender under or in connection with a
Finance Document, such Lender shall only be entitled to a single vote
representing, as the case may be, its Commitment and/or participations in the
Loans and shall not be entitled to split such vote.
 
38.  
CONFIDENTIALITY

 
38.1  
Confidential Information

 
Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 38.2
(Disclosure of Confidential Information) and Clause 38.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.
 
38.2  
Disclosure of Confidential Information

 
Any Finance Party may disclose:
 

 
(A)  
to any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives such Confidential
Information as that Finance Party shall reasonably consider appropriate if any
person to whom the Confidential Information is to be given pursuant to this
paragraph (A) is informed in writing of its confidential nature and that some or
all of such Confidential Information may be price-sensitive information except
that there shall be no such requirement to so inform if the recipient is subject
to professional obligations to maintain the confidentiality of the information
or is otherwise bound by requirements of confidentiality in relation to the
Confidential Information;

 

 
(B)  
to any person:

 
 
124

--------------------------------------------------------------------------------

 
 

 
(i)  
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person's Affiliates, Representatives and
professional advisers;

 

 
(ii)  
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person's Affiliates, Representatives and professional advisers;

 

 
(iii)  
appointed by any Finance Party or by a person to whom paragraph (i) or (ii)
above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under paragraph (B) of Clause 28.14
(Relationship with the Lenders));

 

 
(iv)  
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraph (i)
or (ii) above;

 

 
(v)  
to whom and to the extent that information is required or requested to be
disclosed by any court of competent jurisdiction or any governmental, banking,
taxation or other regulatory authority or similar body, the rules of any
relevant stock exchange or pursuant to any applicable law or regulation;

 

 
(vi)  
to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause 26.8 (Security over Lenders'
rights);

 

 
(vii)  
to whom and to the extent that information is required to be disclosed in
connection with, and for the purposes of, any litigation, arbitration,
administrative or other investigations, proceedings or disputes concerning the
Finance Documents;

 

 
(viii)  
who is a Party; or

 

 
(ix)  
with the prior written consent of the Parent Company;

 
in each case, such Confidential Information as that Finance Party shall
reasonably consider appropriate if:
 

 
(a)  
in relation to paragraphs (i), (ii) and (iii) above, the person to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

 
 
125

--------------------------------------------------------------------------------

 
 

 
(b)  
in relation to paragraph (iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

 

 
(c)  
in relation to paragraphs (v), (vi) and (vii) above, the person to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information except that in the case of paragraph (v) only there shall be no
requirement to so inform if, in the reasonable opinion of that Finance Party, it
is not practicable so to do in the circumstances; and

 

 
(C)  
to any person appointed by that Finance Party or by a person to whom paragraph
(B)(i) or paragraph (B)(ii) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents
including, without limitation, in relation to the trading of participations in
respect of the Finance Documents, such Confidential Information as may be
required to be disclosed to enable such service provider to provide any of the
services referred to in this paragraph (C) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Parent Company and
the relevant Finance Party; and

 

 
(D)  
to any rating agency (including its professional advisers), such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents.

 
38.3  
Disclosure to numbering service providers

 

 
(A)  
Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or one or more
Obligors the following information:

 

 
(i)  
names of Obligors;

 

 
(ii)  
country of domicile of Obligors;

 

 
(iii)  
place of incorporation of Obligors;

 

 
(iv)  
date of this Agreement;

 

 
(v)  
the names of the Agent and the Arrangers;

 

 
(vi)  
date of each amendment and restatement of this Agreement;

 
 
126

--------------------------------------------------------------------------------

 
 

 
(vii)  
amount of Total Commitments;

 

 
(viii)  
currency of the Facilities;

 

 
(ix)  
type of Facilities;

 

 
(x)  
ranking of Facilities;

 

 
(xi)  
Maturity Date;

 

 
(xii)  
changes to any of the information previously supplied pursuant to paragraphs (i)
to (xi) above; and

 

 
(xiii)  
such other information agreed between such Finance Party and the Parent Company
to be disclosable expressly for the purposes of this Clause 38.3,

 
to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.
 

 
(B)  
The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facilities and/or one or more Obligors by a numbering
service provider and the information associated with each such number may be
disclosed to users of its services in accordance with the standard terms and
conditions of the numbering service provider.

 

 
(C)  
The Agent shall notify the Parent Company and the other Finance Parties of:

 

 
(i)  
the name of any numbering service provider appointed by the Agent in respect of
this Agreement, the Facilities and/or one or more Obligors; and

 

 
(ii)  
the number or, as the case may be, numbers assigned to this Agreement, the
Facilities and/or one or more Obligors by such numbering service provider.

 

 
(D)  
Each Obligor represents that none of the information set out in paragraphs
(A)(i) to (A)(xiii) above is, nor will at any time be, unpublished price
sensitive information.

 
38.4  
Entire agreement

 
This Clause 38 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Finance Parties under the Finance
Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.
 
 
127

--------------------------------------------------------------------------------

 
 
38.5  
Inside information

 
Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.
 
38.6  
Notification of disclosure

 
Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Parent Company:
 

 
(A)  
in advance of the circumstances of any disclosure of Confidential Information
made pursuant to paragraph (B)(v) (except where such disclosure is made to any
of the persons referred to in that paragraph during the ordinary course of its
supervisory or regulatory function) and paragraph (B)(vii), in each case of
Clause 38.2 (Disclosure of Confidential Information); and

 

 
(B)  
promptly upon becoming aware that Confidential Information has been disclosed in
breach of this Clause 38 (Confidentiality).

 
38.7  
Continuing obligations

 
The obligations in this Clause 38 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of 24 months from the earlier of:
 

 
(A)  
the date on which all amounts payable by the Obligors under or in connection
with this Agreement have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

 

 
(B)  
the date on which such Finance Party otherwise ceases to be a Finance Party.

 
39.  
COUNTERPARTS

 
Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.
 
 
128

--------------------------------------------------------------------------------

 
 
SECTION 12
GOVERNING LAW AND ENFORCEMENT
 
40.  
GOVERNING LAW

 
This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.
 
41.  
ENFORCEMENT

 
41.1  
Jurisdiction

 

 
(A)  
The courts of England have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of or any non-contractual
obligation arising out of or in connection with this Agreement) (a "Dispute").

 

 
(B)  
The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 
41.2  
Service of process

 
Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):
 

 
(A)  
irrevocably appoints the Obligors’ Agent as its agent for service of process in
relation to any proceedings before the English courts in connection with any
Finance Document; and

 

 
(B)  
agrees that failure by an agent for service of process to notify the relevant
Obligor of the process will not invalidate the proceedings concerned,

 
and the Obligors' Agent hereby accepts such appointment on the terms of this
Clause 41.2.
 
41.3  
Waiver of jury trial

 
Each of the Parties to this Agreement irrevocably waives trial by jury in any
action or proceeding with respect to this Agreement or any of the Finance
Documents.
 
This Agreement has been entered into on the date stated at the beginning of this
Agreement.
 
 
129

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
THE ORIGINAL PARTIES
 
PART I
THE ORIGINAL OBLIGORS
 


 
The Original Borrowers
Registration number
(or equivalent, if any)
Country / state of incorporation
Shire PLC
99854
Jersey
Shire Global Finance
05418960
England and Wales



 
The Original Guarantor
Registration number (or equivalent, if any)
Country / state of incorporation
Shire PLC
99854
Jersey



 
130

--------------------------------------------------------------------------------

 
 
PART II
THE ORIGINAL LENDERS
 
Name of
Original Lender
Facility A
Commitment
 
(US$)
Facility B
Commitment
 
(US$)
 
Facility Office
Treaty Passport scheme reference number and jurisdiction of tax residence (if
applicable)
UK Non-Bank Lender?
Morgan Stanley Bank International Limited
856,666,667
403,333,333
London
Not applicable
No
Morgan Stanley Bank, N.A.
893,333,333
446,666,667
Salt Lake City
13/M/307216/DTTP USA
No
Total Commitments
1,750,000,000
850,000,000
     



 
131

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
CONDITIONS PRECEDENT
 
PART I(A)
CONDITIONS PRECEDENT TO INITIAL UTILISATION
 
1. 
Original Obligors

 
(a)
A copy of the constitutional documents of each Original Obligor.

 
(b)
A copy of a resolution of the board of directors (or a duly appointed committee
of the board of directors) of:

 

 
(i)
each Original Obligor (other than the Parent Company):

 
 
(A)
approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

 
 
(B)
authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and

 
 
(C)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party; and

 
 
(ii)
in the case of the Parent Company, resolving in writing to delegate all powers,
authorities and discretions of the Parent Company in relation to the negotiation
and entry into this Agreement and all documents and matters related, ancillary
or incidental thereto, to a named delegate, with full powers of sub-delegation,
and confirming that signature of any document by such delegate constitutes
conclusive evidence of its approval by him (together with, in the case of any
such sub-delegation, written confirmation by the delegate of such sub-delegation
to a named sub-delegate or sub-delegates, and confirming that signature of any
document by such sub-delegate constitutes conclusive evidence of its approval by
him).

 
(c)
An extract from a resolution of the board of directors of each Original Obligor
evidencing due appointment of the committee of the board of directors referred
to in paragraph (b) above, if applicable.

 
(d)
A specimen of the signature of each person authorised by the resolutions
referred to in paragraph (b) above.

 
(e)
A certificate of the Parent Company (signed by a director or other authorised
signatory) confirming that borrowing or guaranteeing, as appropriate, the Total
Commitments would not cause any borrowing, guaranteeing or similar limit binding
on any Original Obligor to be exceeded.

 
 
132

--------------------------------------------------------------------------------

 
 
(f)
A certificate of an authorised signatory of the relevant Original Obligor
certifying that each copy document relating to it specified in this Part I of
Schedule 2 (Conditions precedent) is correct, complete and in full force and
effect as at a date no earlier than the date of this Agreement.

 
2. 
Legal opinions

 
(a)
A legal opinion of Linklaters LLP, legal advisers to the Arrangers and the Agent
in England.

 
(b)
A legal opinion of Ogier, legal advisers to the Arrangers and the Agent in
Jersey.

 
3. 
Other documents and evidence

 
(a)
Duly executed Fee Letters, Syndication Letter and this Agreement.

 
(b)
Evidence that any agent for service of process referred to in Clause 41.2
(Service of process), if not an Original Obligor, has accepted its appointment.

 
(c)
The Original Financial Statements and interim financial statements of the Parent
Company.

 
(d)
Evidence that the fees, costs and expenses then due from the Parent Company
pursuant to Clause 14 (Fees) and Clause 19 (Costs and expenses) have been paid
or will be paid by the first Utilisation Date.

 
(e)
Any information that is requested by a Finance Party (acting reasonably) to
ensure compliance with applicable "know your customer" requirements.

 
(f)
A copy of any other Authorisation or other document, opinion or assurance which
the Agent reasonably considers to be necessary or desirable (if it has notified
the Parent Company accordingly) in connection with the entry into and
performance of the transactions contemplated by any Finance Document or for the
validity and enforceability of any Finance Document.

 
4.
Acquisition information

 
A certified copy of the duly executed Acquisition Documents (except the
Certificate of Merger which shall be provided in the agreed form), including an
abridged post-Acquisition group structure chart showing the Company, each
Obligor and each holding company of an Obligor and a sources and uses statement
in a form and substance satisfactory to the Arrangers, acting reasonably.
 
 
133

--------------------------------------------------------------------------------

 
 
PART I(B)
FURTHER CONDITION PRECEDENT TO INITIAL UTILISATION
 
1.
A certificate of an authorised signatory of the Obligors’ Agent certifying that:

 
 
(a)
neither the Tender Offer nor the Acquisition Agreement has been amended, waived
or otherwise modified to increase the price per Target Share payable in the
Merger or Tender Offer or otherwise to increase the consideration payable to the
holders of the Target Shares in connection with the transactions contemplated by
the Acquisition Agreement, in each case, other than in accordance with Clause
24.10 (Conduct of the Acquisition);

 
 
(b)
no other amendments, modifications or waivers (including, without limitation,
any amendments to, or waivers of, any of the conditions to the consummation of
the Merger or the Tender Offer) have been made to the Acquisition Agreement or
the Tender Offer, other than in accordance with Clause 24.10 (Conduct of the
Acquisition); and

 
 
(c)
Acquisition CP Satisfaction has occurred.

 
 
134

--------------------------------------------------------------------------------

 
 
PART II
CONDITIONS PRECEDENT REQUIRED TO BE DELIVERED BY AN ADDITIONAL OBLIGOR
 
1. 
An Accession Letter, duly executed by the Additional Obligor and the Parent
Company.

 
2. 
A copy of the constitutional documents of the Additional Obligor.

 
3.
A copy of a resolution of the board of directors (or a duly appointed committee
of the board of directors) of the Additional Obligor:

 
 
(a)
approving the terms of, and the transactions contemplated by, the Accession
Letter and the Finance Documents and resolving that it execute the Accession
Letter;

 
 
(b)
authorising a specified person or persons to execute the Accession Letter on its
behalf; and

 
 
(c)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request) to be signed and/or despatched by
it under or in connection with the Finance Documents.

 
4.
A specimen of the signature of each person authorised by the resolution referred
to in paragraph 3 above.

 
5.
A certificate of the Additional Obligor (signed by a director or other
authorised signatory) confirming that borrowing or guaranteeing, as appropriate,
the total commitments would not cause any borrowing, guaranteeing or similar
limit binding on it to be exceeded.

 
6.
A certificate of an authorised signatory of the Additional Obligor certifying
that each copy document listed in this Part II of Schedule 2 (Conditions
precedent) is correct, complete and in full force and effect as at a date no
earlier than the date of the Accession Letter.

 
7.
A copy of any other authorisation or other document, opinion or assurance which
the Agent reasonably considers to be necessary or desirable in connection with
the entry into and performance of the transactions contemplated by the Accession
Letter or for the validity and enforceability of any Finance Document.

 
8.
If available, the latest audited financial statements of the Additional Obligor.

 
9.
A legal opinion of Linklaters LLP, legal advisers to the Arrangers and the Agent
in England.

 
10.
If the Additional Obligor is incorporated in a jurisdiction other than England
and Wales, a legal opinion of the legal advisers to the Arrangers and the Agent
or the Parent Company, as the case may be, in the jurisdiction in which the
Additional Obligor is incorporated.

 
11.
If the proposed Additional Obligor is incorporated in a jurisdiction other than
England and Wales, evidence that the agent for service of process specified in
Clause 41.2

 
 
135

--------------------------------------------------------------------------------

 
 
(Service of process), if not an Obligor, has accepted its appointment in
relation to the proposed Additional Obligor.
 
12.
Any information that is requested by a Finance Party (acting reasonably) to
ensure compliance with applicable “know your customer” requirements.

 
 
136

--------------------------------------------------------------------------------

 
 
SCHEDULE 3
REQUESTS
 
PART I
UTILISATION REQUEST
 
From:
[Borrower]/[[Parent Company]/[Obligors’ Agent] on behalf of [Borrower] as
Borrower]]

 
To: 
[l] as Agent

 
Dated:
 
Dear Sirs
 
Shire PLC – US$ 2,600,000,000 Term Facilities Agreement
dated 11 November 2013 (the "Agreement")
 
1.
We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 
2. 
We wish to borrow a Loan on the following terms:

 
Proposed Utilisation Date:
[           ] (or, if that is not a Business Day, the next Business Day)
   
Facility to be Utilised:
Facility [A/B]
   
Currency of Loan:
US Dollars
   
Amount:
[      ] or, if less, the Available Facility
   
Interest Period
[           ]
   

3.
We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) of the Agreement is satisfied on the date of this Utilisation
Request.

 
4.
The proceeds of this Loan should be credited to [account].

 
5.
This Utilisation Request is irrevocable.

 
[6.
We confirm that the Loan to which this Utilisation Request relates is to be
utilised for the purpose set out in paragraph (A)(ii) of Clause 3.1 (Purpose) of
the Agreement.]

 
Yours faithfully
 


 
…………………………………
Authorised signatory for
 
 
137

--------------------------------------------------------------------------------

 
 
[Name of relevant Borrower]/
[[Parent Company]/[Obligors’ Agent] on behalf of [Borrower] as Borrower]]
 
 
138

--------------------------------------------------------------------------------

 
 
PART II
SELECTION NOTICE
 
From: 
[Borrower]/[[Parent Company]/[Obligors’ Agent]  on behalf of [Borrower] as
Borrower]]

 
To: 
[l] as Agent

 
Dated:
 
Dear Sirs
 
Shire PLC – US$ 2,600,000,000 Term Facilities Agreement
dated 11 November 2013 (the "Agreement")
 
1.
We refer to the Agreement.  This is a Selection Notice.  Terms defined in the
Agreement have the same meaning in this Selection Notice unless given a
different meaning in this Selection Notice.

 
2. 
We refer to the following Loan[s] with an Interest Period ending on
[               ].

 
3. 
We request that the next Interest Period for the above Loan[s] is [      ].

 
4. 
This Selection Notice is irrevocable.

 
Yours faithfully
 


 
.....................................
Authorised signatory for
[Name of relevant Borrower]/
[[Parent Company]/[Obligors’ Agent] on behalf of [Borrower] as Borrower]]
 
 
139

--------------------------------------------------------------------------------

 
 
SCHEDULE 4
 
PART I
FORM OF ASSIGNMENT AGREEMENT
 
To: 
[l] as Agent

 
[       ] as the Parent Company, for and on behalf of each Obligor
 
From: 
[the Existing Lender] (the “Existing Lender”) and [the New Lender] (the “New
Lender”)

 
Dated:
 
Shire PLC - US$ 2,600,000,000 Term Facilities Agreement
dated 11 November 2013 (the “Agreement”)
 
1.
We refer to the Agreement.  This is an Assignment Agreement.  Terms defined in
the Agreement have the same meaning in this Assignment Agreement unless given a
different meaning in this Assignment Agreement.

 
2. 
We refer to Clause 26.6 (Procedure for assignment).

 
 
(a)
The Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Agreement and the other Finance Documents which relate
to that portion of the Existing Lender's Commitments and participations in Loans
under the Agreement as specified in the Schedule.

 
 
(b)
The Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender's Commitments and
participations in Loans under the Agreement specified in the Schedule.

 
 
(c)
The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(b) above.

 
3. 
The proposed Transfer Date is [ ].

 
4.
On the Transfer Date the New Lender becomes Party to the Finance Documents as a
Lender.

 
5.
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 33.2 (Addresses) are set out in the
Schedule.

 
6.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (C) of Clause 26.4 (Limitation of
responsibility of Existing Lenders).

 
7.
The New Lender confirms that it is:

 
 
(a)
[not] a UK Qualifying Lender and [not] an Irish Qualifying Lender; and

 
 
140

--------------------------------------------------------------------------------

 
 

 
(b)
[a Treaty Lender with respect to [the United Kingdom] [and] [Ireland [and, in
the case of the latter, that it is a Treaty Lender which is not otherwise an
Irish Qualifying Lender]]].1

 
8.
The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

 
 
(a)
a company resident in the United Kingdom for United Kingdom Tax purposes;

 
 
(b)
a partnership each member of which is:

 
 
(i)
a company so resident in the United Kingdom; or

 
 
(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

 
 
(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.2

 
9. 
The New Lender confirms that it is not a Defaulting Lender.

 
10.
The New Lender confirms that it is [not]3 an Acceptable Bank.

 
11.
[The New Lender confirms that it is a UK Treaty Lender that holds a passport
under the HMRC DT Treaty Passport Scheme (reference number [         ]), so that
interest payable to it by a UK Borrower is generally subject to full exemption
from UK withholding tax and its jurisdiction of Tax residence is [          ]
and notifies the Parent Company that:

 
 
(a)
each UK Borrower which is a Party as a UK Borrower as at the Transfer Date must,
to the extent that the New Lender becomes a Lender under the Facility which is
made available to that Borrower pursuant to Clause 2 (The Facility) of
 

 

--------------------------------------------------------------------------------

 
1   Delete/amend as applicable.  Note that, pursuant to paragraph (C) of Clause
15.2 (Tax gross-up), the New Lender must confirm whether it is a UK Qualifying
Lender and an Irish Qualifying Lender and whether it is a Treaty Lender with
respect to the UK and Ireland (and, in the case of the latter, whether it is a
Treaty Lender which is not otherwise an Irish Qualifying Lender).
 
 
2   Include if New Lender comes within paragraph (a)(iii) of the definition of
Qualifying Lender in Clause 15.1(A) (Definitions).
 
 
3   Include/delete as applicable.
 
 
141

--------------------------------------------------------------------------------

 
 
the Agreement, make an application to HM Revenue & Customs under form DTTP2 in
accordance with paragraph (K)(i) of Clause 15.2 (Tax gross-up); and
 
 
(b)
each Additional Borrower which is a UK Borrower and which becomes an Additional
Borrower after the Transfer Date must make an application to HM Revenue &
Customs under form DTTP2 in accordance with paragraph K(ii) of Clause 15.2 (Tax
gross-up).4

 
12.
This Assignment Agreement acts as notice to the Agent (on behalf of each Finance
Party) and, upon delivery in accordance with Clause 26.7 (Copy of Assignment
Agreement, Transfer Certificate, Increase Confirmation to Parent Company), to
the Parent Company (on behalf of each Obligor) of the assignment referred to in
this Assignment Agreement.

 
13.
The Assignment Agreement may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Assignment Agreement.

 
14.
This Assignment Agreement and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 
15.
This Assignment Agreement has been entered into on the date stated at the
beginning of this Assignment Agreement.

 
 
 
 

--------------------------------------------------------------------------------

 
4   This confirmation must be included if the New Lender holds a passport under
the HMRC DT Treaty Passport Scheme and wishes that scheme to apply to this
Agreement.  A copy of the Assignment Agreement must be sent to the Parent
Company at the same time as the Agent.
 
 
142

--------------------------------------------------------------------------------

 
 
THE SCHEDULE
 
Rights to be assigned and obligations to be released and undertaken
 
[insert relevant details]
 
[Facility office address, email address, fax number and attention details for
notices and account details for payments]
 
[Existing Lender]
[New Lender]
   
Branch: [  ]
Branch MEI: [  ]
   
By:
By:

 
This Assignment Agreement is accepted by the Agent and the Transfer Date is
confirmed as [   ].
 
Signature of this Assignment Agreement by the Agent constitutes confirmation by
the Agent of receipt of notice of the assignment referred to herein, which
notice the Agent receives on behalf of each Finance Party.
 
[Agent]
 
Agent MEI: [  ]
 
By:
 
 
143

--------------------------------------------------------------------------------

 
 
SCHEDULE 4
 
PART II
FORM OF TRANSFER CERTIFICATE
 
To: 
[l] as Agent

 
[            ] as the Parent Company, for and on behalf of each Obligor
 
From:
[The Existing Lender] (the "Existing Lender") and [The New Lender] (the "New
Lender")

 
Dated:
 
Shire PLC – US$ 2,600,000,000 Term Facilities Agreement
dated 11 November 2013 (the "Agreement")
 
1.
We refer to the Agreement. This is a Transfer Certificate. Terms defined in the
Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

 
2. 
We refer to Clause 26.5 (Procedure for transfer) of the Agreement:

 
 
(a)
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation all or part of the Existing Lender's Commitment,
rights and obligations referred to in the Schedule in accordance with Clause
26.5 (Procedure for transfer) of the Agreement.

 
 
(b)
The proposed Transfer Date is [            ].

 
 
(c)
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 33.2 (Addresses) of the Agreement are
set out in the Schedule.

 
3.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (C) of Clause 26.4 (Limitation of
responsibility of Existing Lenders) of the Agreement.

 
4.
The New Lender confirms that it is:

 
 
(a)
[not] a UK Qualifying Lender and [not] an Irish Qualifying Lender; and

 
 
144

--------------------------------------------------------------------------------

 
 
 

 
(b)
[a Treaty Lender with respect to [the United Kingdom] [and] [Ireland [and, in
the case of the latter, that it is a Treaty Lender which is not otherwise an
Irish Qualifying Lender]]].5

 
5.
The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

 
 
(a)
a company resident in the United Kingdom for United Kingdom Tax purposes;

 
 
(b)
a partnership each member of which is:

 
 
(i)
a company so resident in the United Kingdom; or

 
 
(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

 
 
(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.6

 
6. 
The New Lender confirms that it is not a Defaulting Lender.

 
7. 
The New Lender confirms that it is [not]7 an Acceptable Bank.

 
8.
[The New Lender confirms that it is a UK Treaty Lender that holds a passport
under the HMRC DT Treaty Passport Scheme (reference number [         ]), so that
interest payable to it by a UK Borrower is generally subject to full exemption
from UK withholding tax and its jurisdiction of Tax residence is [          ]
and notifies the Parent Company that:

 
 
(a)
each UK Borrower which is a Party as a UK Borrower as at the Transfer Date must,
to the extent that the New Lender becomes a Lender under the Facility which is
made available to that Borrower pursuant to Clause 2 (The Facility) of

 
 



--------------------------------------------------------------------------------

 
5   Delete/amend as appropriate.  Note that, pursuant to paragraph (C) of Clause
15.2 (Tax gross-up), the New Lender must confirm whether it is a UK Qualifying
Lender and an Irish Qualifying Lender and whether it is a Treaty Lender with
respect to the UK and Ireland (and, in the case of the latter, whether it is a
Treaty Lender which is not otherwise an Irish Qualifying Lender).
 
6   Include if New Lender comes within paragraph (a)(iii) of the definition of
Qualifying Lender in Clause 15.1(A) (Definitions).
 
7   Include/delete as applicable.
 
 
145

--------------------------------------------------------------------------------

 
 
the Agreement, make an application to HM Revenue & Customs under form DTTP2 in
accordance with paragraph (K)(i) of Clause 15.2 (Tax gross-up); and
 
 
(b)
each Additional Borrower which is a UK Borrower and which becomes an Additional
Borrower after the Transfer Date must make an application to HM Revenue &
Customs under form DTTP2 in accordance with paragraph (K)(ii) of Clause 15.2
(Tax gross-up).8

 
9.
This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

 
10.
This Transfer Certificate and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 
 
 

--------------------------------------------------------------------------------

 
8   This confirmation must be included if the New Lender holds a passport under
the HMRC DT Treaty Passport Scheme and wishes that scheme to apply to this
Agreement.  A copy of the Transfer Certificate must be sent to the Parent
Company at the same time as the Agent.
 
 
146

--------------------------------------------------------------------------------

 
 
THE SCHEDULE
 
Commitment/rights and obligations to be transferred
 
[insert relevant details]
 
[Facility Office address, email address, fax number and attention details for
notices and account details for payments]
 
[Existing Lender]
[New Lender]
   
Branch: [  ]
Branch: [  ]
   
Branch MEI: [  ]
Branch MEI: [  ]
   
By:
By:

 
This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [           ].
 
[Agent]
 
Agent MEI: [  ]
 
By:
 
 
147

--------------------------------------------------------------------------------

 
 
SCHEDULE 5
FORM OF ACCESSION LETTER
 
To: 
[l] as Agent

 
From:
[Subsidiary] [Top Newco] and [Parent Company]/[Obligors’ Agent] on behalf of
[Subsidiary] [Top Newco] and [Parent Company]]

 
Dated:
 
Dear Sirs
 
Shire PLC – US$ 2,600,000,000 Term Facilities Agreement
dated 11 November 2013  (the "Agreement")
 
1.
We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

 
2.
[Subsidiary] [Top Newco] agrees to become an Additional [Borrower]/[Guarantor]
and to be bound by the Terms of the Agreement as an Additional
[Borrower]/[Guarantor] pursuant to Clause [27.2 (Additional Borrowers)]/[Clause
27.4 (Additional Guarantors)] of the Agreement. [Subsidiary] [Top Newco] is a
company duly incorporated under the laws of [name of relevant jurisdiction].

 
3. 
[Subsidiary's] [Top Newco’s] administrative details are as follows:

 
Address:
 
Fax No:
 
Attention:
 
4.
This Accession Letter and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 
[5. 
This [Guarantor] Accession Letter is entered into by a deed.]

 
 
 
[[Parent Company]
[[Subsidiary]   [Top Newco]
   
By:]
By:]

 
 
148

--------------------------------------------------------------------------------

 
 
SCHEDULE 6
FORM OF RESIGNATION LETTER
 
To: 
[l] as Agent

 
From:
[resigning Obligor] and [Parent Company]/[Obligors’ Agent] on behalf of
[resigning Obligor] and [Parent Company]]

 
Dated:
 
Dear Sirs
 
Shire PLC – US$ 2,600,000,000 Term Facilities Agreement
dated 11 November 2013  (the "Agreement")
 
1.
We refer to the Agreement. This is a Resignation Letter. Terms defined in the
Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.

 
2.
Pursuant to [Clause 27.3 (Resignation of a Borrower)]/[Clause 27.6 (Resignation
of a Guarantor)], we request that [resigning Obligor] be released from its
obligations as a [Borrower]/[Guarantor] under the Agreement.

 
3. 
We confirm that:

 
 
(a)
no Default is continuing or will result from the acceptance of this Resignation
Letter; and

 

 
(b) 
[                     ].

 
4.
This Resignation Letter and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 
[[Parent Company]
[[resigning Obligor]
   
By:]
By:]

 
[or]
 
[[Obligors' Agent] on behalf of [resigning Obligor] and [Parent Company]
 
By:]
 
 
149

--------------------------------------------------------------------------------

 
 
SCHEDULE 7
FORM OF COMPLIANCE CERTIFICATE
 
To: 
[l] as Agent

 
From: 
[Parent Company]

 
Dated:
 
Dear Sirs
 
Shire PLC – US$ 2,600,000,000 Term Facilities Agreement
dated 11 November 2013 (the "Agreement")
 
1.
We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

 
2. 
We confirm that:

 
[Insert details of financial covenants and whether the Parent Company is in
compliance with those covenants]
 
3. 
[We confirm that no Default is continuing.]

 
4.
We confirm that the ratio of Net Debt to EBITDA is [    ]:1.

 


Signed:.……………………..
Signed:.……………………..
Authorised signatory
Authorised signatory
of
of
       
[Parent Company]
[Parent Company]

 
 
150

--------------------------------------------------------------------------------

 
 
SCHEDULE 8
EXISTING SECURITY
 


 
Name of
member of the Group
Security
Total Principal Amount
of Indebtedness
Secured
Pharma International Insurance Limited
Collateral against letters of credit
US$ 5,000,000

 
 
151

--------------------------------------------------------------------------------

 
 
SCHEDULE 9
EXISTING LOANS
 


 
Name of
member of the Group
Loan
Total Principal Amount
of Existing Loans
None
   



 
152

--------------------------------------------------------------------------------

 
 
SCHEDULE 10
EXISTING FINANCIAL INDEBTEDNESS
 
Name of
member of the Group
Financial Indebtedness
Total Principal Amount
of Existing Financial
Indebtedness
Pharma International Insurance Limited
Counter indemnity obligations related to bank  issued letters of credit
US$ 5,000,000
Shire Italy S.p.A. Counter indemnity obligations related to bank issued
guarantees  
Shire HGT Inc.
US property capital lease
US$ 7,763,000



 
153

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 11
FORM OF CONFIDENTIALITY UNDERTAKING
 
CONFIDENTIALITY AGREEMENT
 
DATED:
 
PARTIES:
 
(1) 
[  ] ("Discloser"); and

 
(2) 
[  ] ("Recipient").

 
RECITALS:
 
The Discloser is willing to disclose to the Recipient and the Recipient wishes
to receive certain Confidential Information (as defined below) for the Purpose
(as defined below) on the terms and conditions set out in this Agreement.
 
OPERATIVE PROVISIONS:
 
1. 
DEFINITIONS

 
1.2 
In this Agreement:

 
“Affiliates”
means any company or other entity which directly or indirectly controls, is
controlled by or is under common control with a Party, where 'control' means the
ownership of more than 50 per cent. of the issued share capital or other equity
interest or the legal power to direct or cause the direction of the general
management and policies of such Party, company or other entity;
 
“Confidential
Information”
means all information, data and any other material relating to Shire's and its
Affiliates' business, projects or products, being information:
 
(i)        disclosed by the Discloser or its Representatives to the Recipient or
its Representatives or acquired directly or indirectly from the Discloser or its
Representatives by the Recipient or its Representatives in each case for the
purposes of or in connection with the Purpose and whether in written,
electronic, oral, visual or other form;
 
(ii)       generated by way of any analysis, compilations, data studies or other
documents prepared by the Recipient or its Representatives containing,
reflecting or based in whole or in part on

 
 
154

--------------------------------------------------------------------------------

 
 

 
information referred to in (i) above; and
 
(iii)     regarding the existence, nature or status of any discussions between
the Parties or their Representatives with respect to the Purpose, including the
existence and terms of this Agreement;
 
Confidential Information shall not include information, data and any other
material that:
 
(a)      is public knowledge at the time of disclosure under this Agreement or
which subsequently becomes public knowledge (other than as a result of a breach
of this Agreement or other fault on the part of the Recipient or its
Representatives); or
 
(b)      was lawfully in the possession of the Recipient or its Representatives
prior to its disclosure under this Agreement or which subsequently comes into
its or their possession from a third party (to the best of its or their
knowledge having made due enquiry, otherwise than in breach of any obligation of
confidentiality owed to the Discloser or its Representatives, either directly or
indirectly);
 
“Party” and “Parties”
means respectively the Discloser or the Recipient or, as the case may be, both
such parties;
 
“Purpose”
means the use of the Confidential Information to allow [the Parties to discuss
the possibility of the Recipient acquiring] / [the Recipient to acquire]  an
interest in a financial facility to Shire;
 
“Representatives”
means the Affiliates of each Party and the directors, officers, employees,
agents, representatives, attorneys and advisors of each Party and each Party's
Affiliates; and
 
“Shire”
means Shire PLC, a company incorporated in Jersey under the Companies (Jersey)
Law 1991 with registered number 99854.



 
1.2 
In this Agreement, unless the context otherwise requires:

 
 
 (A)
references to "persons" includes individuals, bodies corporate (wherever
incorporated), unincorporated associations and partnerships;

 
 
155

--------------------------------------------------------------------------------

 
 
 
(B)
the headings are inserted for convenience only and do not affect the
construction of the Agreement;

 

 
(C) 
references to one gender includes both genders; and

 

 
(D) 
a "Party" includes references to that party's successors and permitted assigns.

 
2. 
USE AND NON-DISCLOSURE

 
2.1
Subject to the terms of this Agreement, in consideration of the disclosure of
the Confidential Information by or on behalf of the Discloser to the Recipient
or its Representatives, the Recipient undertakes:

 
 
(A)
not to use the Confidential Information nor allow it to be used by its
Representatives for any purpose other than the Purpose and to cease to use it
upon request by the Discloser;

 
 
(B)
to treat and maintain the Confidential Information in strict confidence and not
to directly or indirectly communicate or disclose it in any way to any other
person without the Discloser's express prior written consent, except to such of
the Recipient's Representatives who reasonably require access to the
Confidential Information for the Purpose and who are notified of the terms of
this Agreement and who owe a duty of confidence to the Recipient in respect the
Confidential Information;

 
 
(C)
to assume responsibility and liability for any breach of the terms of this
Agreement by any of the Recipient's Representatives (or actions which would
amount to such a breach if the same were party to this Agreement) who have
access to the Confidential Information; and

 
 
(D)
to take all reasonable measures and appropriate safeguards commensurate with
those which the Recipient employs for the protection of its confidential
information (and to procure that all such steps are taken by its
Representatives) to maintain the confidentiality of the Confidential
Information, to copy the Confidential Information only to the extent reasonably
necessary to achieve the Purpose and not to permit unsupervised copying of the
Confidential Information.

 
2.2
No disclosure or announcement to any third party of the Confidential Information
may be made by the Recipient or on its behalf except where:

 
 
(A)
such disclosure is compelled by a court of law, statute, regulation or
securities exchange;

 
 
(B)
the Discloser has, where practicable, been given sufficient written notice in
advance to enable it to seek protection or confidential treatment of such
Confidential Information; and

 

 
(C) 
such disclosure is limited to the extent actually so required.

 
 
156

--------------------------------------------------------------------------------

 
 
3. 
RIGHTS TO CONFIDENTIAL INFORMATION

 
3.1
The Recipient acknowledges that nothing in this Agreement is intended to amount
to or implies any transfer, licence or other grant of rights in relation to the
Confidential Information or any other patents, design rights, trade marks,
copyrights or other intellectual property rights owned or used by the Discloser.

 
3.2
The Discloser and its Representatives give no warranty as to the completeness,
sufficiency or accuracy of the Confidential Information and accept no liability
howsoever arising from the Recipient's or its Representatives' use of the
Confidential Information. Accordingly, neither the Discloser nor its
Representatives shall be liable for any direct, indirect or consequential loss
or damage suffered by any person howsoever arising, whether in contract or tort,
as a result of relying on any statement contained in or omitted from the
Confidential Information. For the avoidance of doubt this clause is without
prejudice to the express terms of any agreement entered into by the Discloser
and/or its Representatives in connection with the Purpose.

 
3.3
Nothing in this Agreement shall be or be construed as being an agreement between
the Parties or any of their respective Affiliates to enter into any arrangement
or further agreement relating to the subject matter of this Agreement, any such
arrangement or agreement being the subject of separate negotiations.

 
3.4
The Recipient acknowledges and agrees that all Confidential Information and all
copies thereof shall be and remain the exclusive property of the Discloser. The
Recipient shall or shall procure, on the Discloser's request and at the
Discloser's option, either the destruction or return of the Confidential
Information, without retaining any copies, extracts or other reproductions in
whole or in part thereof other than to the extent required to be retained for
legal or regulatory purposes (in respect of which the Recipient shall remain
under an ongoing duty of confidence). On the Discloser's request, all
Confidential Information comprising analyses, compilations, data studies or
other documents prepared by the Recipient or its Representatives containing or
based in whole or in part on the Confidential Information received from the
Discloser or reflecting the Recipient's view of such Confidential Information
shall be destroyed by the Recipient save to the extent required to be retained
for legal or regulatory purposes (in respect of which the Recipient shall remain
under an ongoing duty of confidence). Upon request, such return and/or
destruction shall be certified in writing to the Discloser by an authorised
officer of the Recipient supervising such destruction or return.

 
4. 
REMEDIES

 
Due to the proprietary nature of the Confidential Information, the Parties
understand and agree that the Discloser or its Affiliates may suffer irreparable
harm in the event that the Recipient fails to comply with any of the obligations
contained herein and that monetary damages alone may not be an adequate remedy
to compensate the Discloser or its Affiliates for such breach. Accordingly, the
Parties agree that the Discloser or any of its Affiliates, as appropriate, shall
be entitled to seek the remedies of injunction, specific performance and other
equitable relief for any threatened or actual breach of the obligations
contained in this Agreement.
 
 
157

--------------------------------------------------------------------------------

 
 
5. 
DURATION

 
The term of this Agreement shall be for a period of three years from the date of
disclosure under this Agreement.
 
6. 
OTHER PROVISIONS

 
6.1
Any variation to this Agreement is only valid if it is in writing and signed by
or on behalf of each Party.

 
6.2
This Agreement may not be assigned by a Party without the prior written consent
of the other Party.

 
6.3
Any delay or failure by the Discloser in exercising any right, power or
privilege under this Agreement shall not constitute a waiver of such right,
power or privilege nor shall any single or partial exercise preclude any future
exercise.

 
6.4
The rights and remedies of each of the Parties under or pursuant to this
Agreement are cumulative, may be exercised as often as such Party considers
appropriate and are in addition to its rights and remedies under general law.

 
6.5
The provisions of this Agreement shall be severable in the event that any of the
provisions hereof are held by a court of competent jurisdiction to be invalid,
void or otherwise unenforceable, and the remaining provisions shall remain
enforceable to the fullest extent permitted by law.

 
6.6
A person who is not a party to this Agreement other than the Discloser's
Affiliate shall have no right under the Contracts (Rights of Third Parties) Act
1999 to enforce any of its terms. Notwithstanding the foregoing, this Agreement
may be varied or terminated by agreement in writing between the Parties or this
Agreement may be rescinded (in each case) without the consent of any such
Affiliates.

 
6.7
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of the Agreement, and all of which, when taken
together, shall be deemed to constitute one and the same agreement. Signatures
to this Agreement transmitted by facsimile transmission, by electronic mail in
"portable document format" (".pdf") form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing the original signature.

 
6.8
This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with English
law and subject to the exclusive jurisdiction of the English courts.

 
 
158

--------------------------------------------------------------------------------

 
 
Signed for and on behalf of
[                 ]
 
)
)
)
 
………………………………
Signature
 
 
   
………………………………
Print Name
 
 
   
………………………………
Print Title
 
 
Signed for and on behalf of
[                 ]
 
)
)
)
 
………………………………
Signature
 
 
   
………………………………
Print Name
 
 
   
………………………………
Print Title



 
159

--------------------------------------------------------------------------------

 
 
SCHEDULE 12
TIMETABLES
 


 
Delivery of a duly completed Selection Notice (Clause 11.1 (Selection of
Interest Periods))
 
U-2
10.00am
 
Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request))
 
U-2
10.00am
 
Agent notifies the Lenders of the Loan in accordance with Clause 5.4 (Lenders'
participation)
 
U-2
11.00am
 
LIBOR is fixed
 
Quotation Day
as of 11.00am
           
“U” = date of Utilisation
 
“U – X” = X Business Days prior to the date of Utilisation
   



 
160

--------------------------------------------------------------------------------

 
 
SCHEDULE 13
FORM OF INCREASE CONFIRMATION
 
To:
[l] as Agent

 
 
[Parent Company]/[[Obligors' Agent] as Obligors' Agent], for and on behalf of
each Obligor

 
From: 
[Increase Lender] (the "Increase Lender")

 
Dated:
 


 
Dear Sirs,
 
Shire PLC – US$ 2,600,000,000 Term Facilities Agreement
dated 11 November 2013 (the "Agreement")
 
1.
We refer to the Agreement. This is an Increase Confirmation. Terms defined in
the Agreement have the same meaning in this Increase Confirmation unless given a
different meaning in this Increase Confirmation.

 
2.           We refer to Clause 2.2 (Increase).
 
3.
The Increase Lender agrees to assume and will assume all of the obligations
corresponding to the Commitment specified in the schedule (the "Relevant
Commitment") as if it was an Original Lender under the Agreement.

 
4.
The proposed date on which the increase in relation to the Increase Lender and
the relevant Commitment is to take effect (the "Increase Date") is [insert
date].

 
5.
On the Increase Date, the Increase Lender becomes party to the Finance Documents
as a Lender.

 
6.
The Facility Office and address, fax number and attention details for notices to
the Increase Lender for the purposes of Clause 33.2 (Addresses) are set out in
the Schedule.

 
7.
The Increase Lender expressly acknowledges the limitations on the Lenders'
obligations referred to in  paragraph (F) of Clause 2.2 (Increase).

 
8.
The Increase Lender confirms that it is:

 
 
(a)
[not] a UK Qualifying Lender and [not] an Irish Qualifying Lender; and

 
 
161

--------------------------------------------------------------------------------

 
 
 
(b)
[a Treaty Lender with respect to [the United Kingdom] [and] [Ireland [and, in
the case of the latter, that it is a Treaty Lender which is not otherwise an
Irish Qualifying Lender]]].9

 
9.
The Increase Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

 
 
(a)
a company resident in the United Kingdom for United Kingdom Tax purposes;

 
 
(b)
a partnership each member of which is:

 
 
(i)
a company so resident in the United Kingdom; or

 
 
(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

 

 
(c)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.10

 
10. 
The Increase Lender confirms that it is not a Defaulting Lender.

 
11. 
The Increase Lender confirms that it is [not]11 an Acceptable Bank.

 
12.
[The Increase Lender confirms that it is a UK Treaty Lender that holds a
passport under the HMRC DT Treaty Passport Scheme (reference number
[           ]), so that interest payable to it by a UK Borrower is generally
subject to full exemption from UK withholding tax and its jurisdiction of Tax
residence is [  ] and notifies the Parent Company that:

 
 
(a)
each UK Borrower which is a Party as a UK Borrower as at the Increase Date must,
to the extent that the Increase Lender becomes a Lender under the

 


 



--------------------------------------------------------------------------------

 
9   Delete/amend as applicable. Note that, pursuant to paragraph (C) of Clause
15.2 (Tax gross-up), the Increase Lender must confirm whether it is a UK
Qualifying Lender and an Irish Qualifying Lender and whether it is a Treaty
Lender with respect to the UK and Ireland (and, in the case of the latter,
whether it is a Treaty Lender which is not otherwise an Irish Qualifying
Lender).
 
10  Include if Increase Lender comes within paragraph (a)(iii) of the definition
of Qualifying Lender in Clause 15.1(A) (Definitions).
 
11  Include/delete as applicable.
 
 
162

--------------------------------------------------------------------------------

 
 
Facility which is made available to that Borrower pursuant to Clause 2 (The
Facility) of the Agreement, make an application to HM Revenue & Customs under
form DTTP2 in accordance with paragraph (K)(i) of Clause 15.2 (Tax gross-up);
and
 
 
(b)
each Additional Borrower which is a UK Borrower and which becomes an Additional
Borrower after the Increase Date must make an application to HM Revenue &
Customs under form DTTP2 in accordance with paragraph (K)(ii) of Clause 15.2
(Tax gross-up).12

 
13.
This Increase Confirmation may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Increase Confirmation.

 
14.
This Increase Confirmation and any non contractual obligations arising out of or
in connection with it are governed by English law.

 
15.
This Increase Confirmation has been entered into on the date stated at the
beginning of this Increase Confirmation.

 


 
 
 

--------------------------------------------------------------------------------

 
12 This confirmation must be included if the Increase Lender holds a passport
under the HMRC DT Treaty Passport Scheme and wishes that scheme to apply to this
Agreement.  A copy of the Increase Confirmation must be sent to the Parent
Company at the same time as the Agent.
 
 
163

--------------------------------------------------------------------------------

 
 
THE SCHEDULE
 
Relevant Commitment/rights and obligations to be assumed by the Increase Lender
 
[Insert relevant details]
 
[Facility Office address, email address, fax number and attention details for
notices and account details for payments]
 
[Increase Lender]
 


 
Branch:
[                         ]

 
Branch MEI:
[                         ]

 
By:
 


 
This Increase Confirmation is accepted as an Increase Confirmation for the
purposes of the Agreement by the Agent and the Increase Date is confirmed as
[                   ].
 
[Agent]
 
Agent MEI:
[                         ]

 
By:
 
 
164

--------------------------------------------------------------------------------

 
 
 
SIGNATURES
 
The Parent Company
 
SHIRE PLC
 
By:
/s/ Thomas Greene

 
Address:
5 Riverwalk

 
Citywest Business Campus

 
Dublin 24

 
Ireland

 
Contact: 
Company Secretary

 
Facsimile: 
+44 (0)1256 894 710

 


 
The Obligors' Agent
 
SHIRE GLOBAL FINANCE
 
By:
/s/ Thomas Greene

 
Address:
Hampshire International Business Park

 
Chineham

 
Basingstoke

 
Hampshire

 
RG24 8ED

 
Contact: 
Company Secretary

 
Facsimile: 
+44 (0)1256 894 710

 
 
 
165

--------------------------------------------------------------------------------

 


The Original Guarantor
 
SHIRE PLC
 
By:
/s/ Thomas Greene

 
Address:
5 Riverwalk

 
Citywest Business Campus

 
Dublin 24

 
Ireland

 
Contact: 
Company Secretary

 
Facsimile: 
+44 (0)1256 894 710

 


 
The Original Borrowers
 
SHIRE PLC
 
By:
/s/ Thomas Greene

 
Address:
5 Riverwalk

 
Citywest Business Campus

 
Dublin 24

 
Ireland

 
Contact: 
Company Secretary

 
Facsimile: 
+44 (0)1256 894 710

 


 
SHIRE GLOBAL FINANCE
 
By:
/s/ Thomas Greene

 
Address:
Hampshire International Business Park

 
Chineham

 
Basingstoke

 
Hampshire

 
RG24 8ED

 
Contact: 
Company Secretary

 
Facsimile: 
+44 (0)1256 894 710

 
 
 
166

--------------------------------------------------------------------------------

 


The Original Arranger
 
MORGAN STANLEY BANK INTERNATIONAL LIMITED
 
By:
/s/ Kieran P. Ryan

 
Address:
25 Cabot Square

 
Canary Wharf

 
London E14 4QA

 
England

 
Primary Contact: 
Szilvia Molnar / Balazs Muller

 
Telephone: 
+44 207 677  9806 / 6379

 
Fax Number: 
+44 207 056 1947

 
Email Address: 
Loanservicing@morganstanley.com

 
 
 
167

--------------------------------------------------------------------------------

 
 
The Original Lenders
 
MORGAN STANLEY BANK INTERNATIONAL LIMITED
 
By:
/s/ Kieran P. Ryan

 
Address:
25 Cabot Square

 
Canary Wharf

 
London E14 4QA

 
England

 
Primary Contact: 
Szilvia Molnar / Balazs Muller

 
Telephone: 
+44 207 677  9806 / 6379

 
Fax Number: 
+44 207 056 1947

 
Email Address: 
Loanservicing@morganstanley.com

 


 
MORGAN STANLEY BANK, N.A.
 
 
By:
/s/ Anish Shah

 
Address:
c/o Morgan Stanley Bank International Limited

 
25 Cabot Square

 
Canary Wharf

 
London E14 4QA

 
England

 
Primary Contact: 
Szilvia Molnar / Balazs Muller

 
Telephone: 
+44 207 677  9806 / 6379

 
Fax Number: 
+44 207 056 1947

 
Email Address: 
Loanservicing@morganstanley.com

 
 
 
168

--------------------------------------------------------------------------------

 


The Agent
 
MORGAN STANLEY BANK INTERNATIONAL LIMITED
 
By:
/s/ Kieran P. Ryan

 
Address:
25 Cabot Square

 
Canary Wharf

 
London E14 4QA

 
England

 
Primary Contact: 
Noemi Miko / Zara Hayes

 
Telephone: 
+44 207 677 2892 / 4900

 
Fax Number: 
+44 207 056 5471

 
Email Address: 
Loansagency@morganstanley.com

 
 
 
 
 
 
169

--------------------------------------------------------------------------------